Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

HERCULES FUNDING IV LLC

 

as Borrower,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as Lenders,

 

and

 

MUFG UNION BANK, N.A.

 

as the Administrative Agent, a Lender, Swingline Lender, Joint Lead Arranger and
Sole Bookrunner

 

 

and

 

The Joint Lead Arrangers Party Hereto

 

Dated as of February 20, 2020

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS


Page

 

 

1

DEFINITIONS AND CONSTRUCTION.

1

 

1.1

Definitions

1

 

1.2

Accounting Terms

36

 

1.3

Code

37

 

1.4

Construction

37

 

1.5

Schedules and Exhibits

37

2

LOAN AND TERMS OF PAYMENT.

38

 

2.1

Revolver Advances

38

 

2.2

Swingline Loans

39

 

2.3

Borrowing Procedures and Settlements

41

 

2.4

Payments

45

 

2.5

Overadvances and Required Amortization Amount

49

 

2.6

Termination or Reduction of Commitment

50

 

2.7

Interest Rates:  Rates, Payments, and Calculations

50

 

2.8

Optional Prepayments

52

 

2.9

Cash Management

52

 

2.10

Crediting Payments

53

 

2.11

Funding of Proceeds

53

 

2.12

Maintenance of Loan Account; Statements of Obligations

53

 

2.13

Fees

54

 

2.14

Capital Requirements

55

 

2.15

LIBOR Option

55

 

2.16

Effect of Benchmark Transition Event

57

 

2.17

Increase of Commitments and Maximum Revolver Amount

61

 

2.18

Notes

62

3

CONDITIONS; TERM OF AGREEMENT.

63

 

3.1

Conditions Precedent to the Initial Extension of Credit

63

 

3.2

Conditions Precedent to all Extensions of Credit

65

 

3.3

Term

66

 

3.4

Effect of Termination

66

 

3.5

Early Termination by Borrower

66

 

i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

4

CREATION OF SECURITY INTEREST.

66

 

4.1

Grant of Security Interest

66

 

4.2

Negotiable Collateral

67

 

4.3

Collection of Accounts, General Intangibles, and Negotiable Collateral

67

 

4.4

Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required

67

 

4.5

Power of Attorney

68

 

4.6

Right to Inspect and Verify

68

 

4.7

Control Agreements

69

 

4.8

Servicing of Notes Receivable

70

 

4.9

Release of Notes Receivable

70

5

REPRESENTATIONS AND WARRANTIES.

70

 

5.1

No Encumbrances

70

 

5.2

Eligible Notes Receivable

71

 

5.3

Subsidiaries

71

 

5.4

[Reserved]

71

 

5.5

Records

71

 

5.6

State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

71

 

5.7

Due Organization and Qualification; Subsidiaries

71

 

5.8

Due Authorization; No Conflict

72

 

5.9

Litigation

72

 

5.10

No Material Adverse Change

73

 

5.11

Fraudulent Transfer

73

 

5.12

Employee Benefits

73

 

5.13

Compliance with Statutes

73

 

5.14

Brokerage Fees

73

 

5.15

Intellectual Property

73

 

5.16

Leases

73

 

5.17

Tax Status

74

 

5.18

Complete Disclosure

74

 

5.19

Indebtedness

74

 

5.20

Enforceability

74

 

5.21

Servicing

74

 

ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

5.22

Permits, Licenses, Etc

74

 

5.23

Volcker Rule

75

 

5.24

Margin Stock

75

 

5.25

Investment Company Act

75

 

5.26

LCR

75

 

5.27

Patriot Act

75

 

5.28

Sanctions; Anti-Corruption

75

 

5.29

Deposit Accounts and Securities Accounts

76

6

AFFIRMATIVE COVENANTS.

76

 

6.1

Accounting System

76

 

6.2

Collateral Reporting

76

 

6.3

Financial Statements, Reports, Certificates

77

 

6.4

Notices Regarding Collections Servicing Staff

80

 

6.5

Collection of Notes Receivable

80

 

6.6

[Reserved]

80

 

6.7

Taxes

80

 

6.8

Insurance

80

 

6.9

[Reserved]

81

 

6.10

Compliance with Laws

81

 

6.11

Separateness

81

 

6.12

Disclosure Updates

83

 

6.13

[Reserved]

83

 

6.14

Required Asset Documents

83

 

6.15

Sale and Servicing Agreement

83

 

6.16

Escrow Deposits

83

 

6.17

[Reserved]

83

 

6.18

Further Assurances

83

 

6.19

Acquisition of Notes Receivable

84

 

6.20

Sanctions; Anti-Corruption Laws

84

 

6.21

Most Favored Nation

84

 

6.22

Investment Company Act of 1940

84

 

iii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

7

NEGATIVE COVENANTS.

84

 

7.1

Indebtedness

84

 

7.2

Liens

85

 

7.3

Restrictions on Fundamental Changes

85

 

7.4

Disposal of Assets

85

 

7.5

Change Name

85

 

7.6

Nature of Business

85

 

7.7

No Subsidiaries

85

 

7.8

Change of Control

85

 

7.9

Required Procedures

86

 

7.10

Restricted Payments

86

 

7.11

Accounting Methods

86

 

7.12

Investments

86

 

7.13

Transactions with Affiliates

86

 

7.14

Use of Proceeds

86

 

7.15

Sanctions; Anti-Corruption Use of Proceeds

86

 

7.16

No Unfunded Commitments

87

 

7.17

Financial Covenants

87

 

7.18

[Reserved]

87

 

7.19

Sale and Servicing Agreement

87

 

7.20

Independent Manager

87

 

7.21

No Further Negative Pledges

88

8

EVENTS OF DEFAULT.

88

 

8.1

Events of Default

88

 

8.2

Cure Right

91

9

THE LENDER GROUP’S RIGHTS AND REMEDIES.

92

 

9.1

Rights and Remedies

92

 

9.2

Remedies Cumulative

94

10

TAXES AND EXPENSES.

94

11

WAIVERS; INDEMNIFICATION.

95

 

11.1

Demand; Protest; etc

95

 

11.2

The Lender Group’s Liability for Borrower Collateral

95

 

11.3

Indemnification

95

 

iv

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

12

NOTICES.

96

13

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

97

14

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

99

 

14.1

Assignments and Participations

99

 

14.2

Successors

101

15

AMENDMENTS; WAIVERS.

101

 

15.1

Amendments and Waivers

101

 

15.2

Replacement of Holdout Lender

103

 

15.3

No Waivers; Cumulative Remedies

103

16

AGENT; THE LENDER GROUP.

104

 

16.1

Appointment and Authorization of Agent

104

 

16.2

Delegation of Duties

104

 

16.3

Liability of Agent

104

 

16.4

Reliance by Agent

105

 

16.5

Notice of Default or Event of Default

105

 

16.6

Credit Decision

105

 

16.7

Costs and Expenses; Indemnification

106

 

16.8

Agent in Individual Capacity

106

 

16.9

Successor Agent

107

 

16.10

Lender in Individual Capacity

107

 

16.11

Withholding Taxes

108

 

16.12

Collateral Matters

111

 

16.13

Restrictions on Actions by Lenders; Sharing of Payments

112

 

16.14

Agency for Perfection

112

 

16.15

Payments by Agent to Lenders

112

 

16.16

Concerning the Collateral and Related Loan Documents

113

 

16.17

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

113

 

16.18

Several Obligations; No Liability

114

 

16.19

Bank Product Providers

114

 

16.20

No other duties, etc.

115

 

16.21

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

115

 

v

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

17

GENERAL PROVISIONS.

116

 

17.1

Effectiveness

116

 

17.2

Section Headings

116

 

17.3

Interpretation

116

 

17.4

Severability of Provisions

116

 

17.5

Counterparts; Electronic Execution

116

 

17.6

Revival and Reinstatement of Obligations

116

 

17.7

Confidentiality

117

 

17.8

Lender Group Expenses

117

 

17.9

USA Patriot Act

117

 

17.10

[Reserved]

118

 

17.11

Integration

118

 

17.12

No Advisory or Fiduciary Responsibility

118

 

vi

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

EXHIBITS AND SCHEDULES

   

Exhibit A-1

Form of Assignment and Acceptance

   

Exhibit B-1

Form of Borrowing Base Certificate

   

Exhibit C-1

Form of Compliance Certificate

   

Exhibit D-1

Form of Accession Agreement

   

Exhibit E-1

Form of Notes Receivable Purchase Agreement

   

Exhibit F-1

Form of Revolving Advance Request

   

Exhibit F-2

Form of Swingline Loan Request

   

Exhibit L-1

Form of LIBOR Notice

   

Schedule C-1

Commitments

   

Schedule R-1

Required Asset Documents

   

Schedule 5.4

Locations of Collateral

   

Schedule 5.6(a)

Jurisdictions of Organization

   

Schedule 5.6(b)

Chief Executive Offices

   

Schedule 5.6(c)

Organizational ID Numbers

   

Schedule 5.6(d)

Commercial Tort Claims

   

Schedule 5.7(b)

Capitalization of Borrower and HCI

   

Schedule 5.15

Intellectual Property

 

vii

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
February 20, 2020, between and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and assigns, and such other lenders as may become a party hereto in
accordance with the terms hereof, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), MUFG UNION BANK, N.A., as the
administrative agent for Lenders (in such capacity, together with its successors
and assigns in such capacity, “Agent”), as Swingline Lender (as defined below),
as Joint Lead Arranger and as Sole Bookrunner, and, on the other hand, HERCULES
FUNDING IV LLC, a Delaware limited liability company (“Borrower”). CNB, Goldman
and Umpqua (each as defined below) have each been given the titles of Joint Lead
Arranger.

 

RECITALS

 

Borrower has requested that Lenders and Swingline Lender extend to it credit on
the terms and subject to the conditions set forth herein, and Lenders and
Swingline Lender are prepared to extend such credit on the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Lenders, Swingline Lender and Agent
hereby agree as follows:

 

1.           DEFINITIONS AND CONSTRUCTION.

 

1.1     Definitions. As used in this Agreement, the following terms shall have
the following definitions:

 

“Accession Agreement” means an agreement in substantially the form set forth
hereto as Exhibit D-1.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper or a General Intangible, or is a debtor
under, or a maker of, a Note Receivable.

 

“Additional Documents” has the meaning set forth in Section 4.4(c).

 

“Adjusted Daily Reset LIBOR Rate” means, for any date, the rate per annum
determined by Agent by dividing (a) the Daily Reset LIBOR Rate for such date, by
(b) 100% minus the Reserve Percentage. In no case shall the Adjusted Daily Reset
LIBOR Rate be less than 0%.

 

“Advances” means loans by Lenders to Borrower under Article II in the form of
Revolving Advances or Swingline Loans.

 

1

--------------------------------------------------------------------------------

 

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person; provided that a Person shall not be
deemed to be an “Affiliate” of an Account Debtor solely because it is under the
common ownership or control of the same financial sponsor or affiliate thereof
as such Account Debtor or Persons under common control in different industries
and whose assets do not cross-collateralize different Notes Receivable. For
purposes of this definition, “control” means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Stock, by
contract, or otherwise; provided, however, that, in any event: (a) any Person
which owns directly or indirectly 20% or more of the Stock having ordinary
voting power for the election of directors or other members of the governing
body of a Person or 20% or more of the partnership, membership or other
ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed to control such Person, (b) each director (or comparable
manager) of a Person shall be deemed to be an Affiliate of such Person, and (c)
each partnership or joint venture in which a Person is a partner or joint
venturer shall be deemed to be an Affiliate of such Person. Notwithstanding
anything herein to the contrary, (i) an obligor will not be considered an
“Affiliate” of any other obligor solely due to the fact that each such obligor
is under the control of the same financial or venture capital sponsor; and
(ii) the term “Affiliate” shall not include any Person that is an Account Debtor
in respect of a Note Receivable.

 

“Affiliated Account Debtors” means, as of any date of determination, all Account
Debtors as of such date that are Affiliates of one another.

 

“Affiliated Notes Receivable” means, as of any date of determination with
respect to any particular group of Affiliated Account Debtors, all Notes
Receivable owed by such Affiliated Account Debtors as of such date.

 

“Agent” means MUFG, solely in its capacity as agent for Lenders hereunder, and
any successor thereto.

 

“Agent Advances” has the meaning set forth in Section 2.3(e)(i).

 

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.

 

“Agent’s Account” means an account at a bank designated by Agent from time to
time as the account into which Borrower shall make all payments to Agent for the
benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents; unless and
until Agent notifies Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number 77070196431
and maintained by Agent with MUFG Union Bank, N.A., 1980 Saturn Street, Monterey
Park, CA 91754-7417, ABA No. 122000496, Reference: Hercules Capital, Inc.

 

“Agent’s Liens” means the Liens granted by Borrower to Agent for the benefit of
the Lender Group under this Agreement or the other Loan Documents.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

2

--------------------------------------------------------------------------------

 

 

“Amortization Commencement Date” means the day immediately following the end of
the Revolving Credit Availability Period.

 

“Amortization Commencement Date Principal Balance” means the aggregate
outstanding principal balance of Advances as of the Amortization Commencement
Date.

 

“Amortization Period” means the period commencing on the Amortization
Commencement Date and ending on the earlier of (a) payment in full of the
Obligations, and (b) the Maturity Date.

 

“Approved Foreign Jurisdiction” means any of the following jurisdictions:
Israel, Canada, Mexico, Cayman Islands, China (including, for the avoidance of
doubt, Hong Kong), Japan, Singapore, Republic of Ireland, the United Kingdom,
member states of the European Union (excluding Greece and Cypress), New Zealand,
Australia, Sweden, India, British Virgin Islands, Bahamas, Bermuda, Mauritius
and such other jurisdictions as the Required Lenders may agree to from time to
time in their sole discretion.

 

“Approved Third-Party Appraiser” means any independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Agent and (b) reasonably acceptable to the Agent. It is understood and agreed
that Houlihan Lokey, Duff & Phelps LLC, Lincoln Partners Advisors, LLC and
Valuation Research Corporation are acceptable to the Agent.

 

“Assignee” has the meaning set forth in Section 14.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A-1.

 

“Assignment of Note” means an Assignment of Note in the form attached to the
Collateral Custodian Agreement.

 

“Authorized Person” means any individual then serving as the Chief Executive
Officer, Chief Financial Officer, Controller, General Counsel, Secretary,
Treasurer and/or Assistant Controller of Borrower or HCI, as applicable;
provided, that for purposes of this Agreement, no individual who is not then an
Authorized Person shall become an Authorized Person, unless and until Agent has
received written notice of such change from Borrower or HCI, as applicable.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).

 

“Average Unused Line Amount” has the meaning set forth in Section 2.13(a)(i).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3

--------------------------------------------------------------------------------

 

 

“Bank Product” means any one or more Cash Management Services extended to
Borrower by a Bank Product Provider.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower with a Bank Product Provider in connection with the obtaining of any
of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations.

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising and (b) all amounts that
Agent or any Lender is obligated to pay to a Bank Product Provider as a result
of Agent or such Lender purchasing participations from, or executing guarantees
or indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Borrower.

 

“Bank Product Provider” means MUFG, any other Lender or any of their respective
Affiliates that has agreed to provide Bank Products to Borrower.

 

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has reasonably determined it is necessary or
appropriate to establish (based upon the Bank Product Providers’ reasonable
determination of their credit exposure to Borrower in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base LIBOR Rate” means, for any Interest Period, the rate determined by Agent
to be the per annum rate (rounded upward to the nearest one-hundredth of one
percent (1/100%)) at which Dollar deposits in immediately available funds and in
lawful money of the United States would be offered to Agent, on behalf of
Lenders, outside of the United States at approximately 11:00 a.m. (LIBOR time)
three (3) Business Days before the first day of such Interest Period, in an
amount approximately equal to the principal amount of, and for a length of time
approximately equal to the Interest Period for, the LIBOR Rate Loan sought by
Borrower.

 

“Base Rate” means, for any day, the variable per annum rate of interest equal to
the greatest of (a) the Federal Funds Rate for such day plus one-half of one
percent (0.50%), (b) the Daily Reset LIBOR Rate plus one percent (1.00%), and
(c) the rate of interest announced, from time to time, by Agent as its “prime
rate”, with the understanding that the “prime rate” is one of Agent’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Agent may designate (and if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

 

4

--------------------------------------------------------------------------------

 

 

“Base Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means one and one-half of one percent (1.50%), provided that
the Base Rate Margin shall be increased by one-half of one percent (0.5%) during
the Amortization Period.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) that is subject to Title IV of ERISA for which Borrower or any ERISA
Affiliate of Borrower has been an “employer” (as defined in Section 3(5) of
ERISA) within the past six years.

 

“Board of Directors” means the board of directors (or comparable managers or
managing members) of a Person or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers or managing members).

 

“Books” means all of Borrower’s now owned or hereafter acquired books and
records (including all of their Records indicating, summarizing, or evidencing
their assets (including the Collateral) or liabilities, all of Borrower’s
Records relating to their business operations or financial condition, and all of
their goods or General Intangibles related to such information).

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Accounts” means, collectively, the Collection Account and the
Custodial Account.

 

“Borrower Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to all property, including, without
limitation, each of the following (in each case excluding the Retained Interest
and Excluded Amounts):

 

(a)     all of its Accounts,

 

(b)     all of its Books and Documents,

 

(c)     all of its commercial tort claims,

 

(d)     all of its Deposit Accounts,

 

(e)     all of its Equipment,

 

(f)     all of its General Intangibles,

 

(g)     all of its Inventory,

 

5

--------------------------------------------------------------------------------

 

 

(h)     all of its Investment Property (including all of its securities,
Securities Accounts and if applicable, Permitted Investments),

 

(i)     all of its Negotiable Collateral, including all of its Notes Receivable,

 

(j)     all of its Supporting Obligations,

 

(k)     money of Borrower,

 

(l)      other personal property assets of Borrower,

 

(m)    any other Goods not listed in the foregoing, and

 

(n)     the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books and Documents, commercial tort claims, Deposit
Accounts, Equipment, General Intangibles, Inventory, Investment Property,
Negotiable Collateral, Real Property, Supporting Obligations, money, other Goods
or other tangible or intangible property resulting from the sale, exchange,
collection, or other disposition of any of the foregoing, or any portion thereof
or interest therein, and the proceeds thereof.

 

“Borrower’s Required Procedures” means the “Credit and Collection Policy” as
defined in the Sale and Servicing Agreement, specifically including
underwriting, valuation, auditing and documentation guidelines, and portfolio
management policies and procedures, in the form delivered to Agent and Required
Lenders and approved by Required Lenders on or prior to the Closing Date, as
amended from time to time in accordance with the Sale and Servicing Agreement
subject to Required Lenders’ consent.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Advances or
Swingline Loans (as the context may require) made on the same day by Lenders (or
Agent on behalf thereof), or by Agent in the case of an Agent Advance.

 

“Borrowing Base” means, as of any date of determination:

 

(a)     if, as of such date, the number of Eligible Account Debtors with respect
to Notes Receivable comprising the Net Eligible Balance is greater than or equal
to twenty-five (25), sixty-five percent (65%) of the Net Eligible Balance as of
such date;

 

(b)     if, as of such date, the number of Eligible Account Debtors with respect
to Notes Receivable comprising the Net Eligible Balance is greater than or equal
to (13), but less than twenty-five (25), sixty percent (60%) of the Net Eligible
Balance as of such date; or

 

(c)     on any other date, fifty-five percent (55%) of the Net Eligible Balance
as of such date,

 

in each case, minus the sum of, without duplication, (i) the Bank Product
Reserve at such date and (ii) the aggregate amount of any Permitted Refunds as
of such date.

 

6

--------------------------------------------------------------------------------

 

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1,
duly executed and certified by the treasurer or chief financial officer of
Borrower (and, if the treasurer or chief financial officer of Borrower, as
applicable, is not the same Person as the treasurer or chief financial officer,
as applicable, of HCI, the treasurer or chief financial officer, as applicable,
of HCI) and delivered by Borrower to Agent.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of California or
the State in which the principal office of Agent is located except that if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with any
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any individual bank is less than or equal to
$250,000 and is insured by the Federal Deposit Insurance Corporation, and (f)
Investments in money market funds or mutual funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (e)
above.

 

“Cash Management Services” means any cash management or related services,
including treasury, depository, automatic clearing house transfer (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) and other cash management arrangements.

 

“Change in Law” means the occurrence after the Closing Date of: (a) the adoption
or effectiveness of any law, rule, regulation, judicial ruling, judgment or
treaty, (b) any change in any law, rule, regulation, judicial ruling, judgment
or treaty or in the administration, interpretation, implementation or
application by any Governmental Authority of any law, rule, regulation,
guideline or treaty, or (c) the making or issuance by any Governmental Authority
of any request, rule, guideline or directive, whether or not having the force of
law; provided that notwithstanding anything in this Agreement to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities shall, in each case, be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

7

--------------------------------------------------------------------------------

 

 

“Change of Control” means any of the following: (a) HCI ceases to directly or
indirectly (through a wholly owned limited purpose holding company) own and
control 100% of the outstanding capital Stock of Borrower; (b) HCI or parties
designated or appointed by HCI cease to be the only Manager(s) of Borrower; (c)
any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Exchange Act) of twenty percent
(20%) or more of the issued and outstanding shares of capital Stock of HCI
having the right to vote for the election of directors of HCI under ordinary
circumstances; or (d) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of HCI (together with any new directors whose election to the board of
directors of HCI or whose nomination for election by the stockholders of HCI was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office.

 

“CNB” means City National Bank, a National Banking Association.

 

“Closing Certificates” means certificates from an Authorized Person of Borrower
and an Authorized Person of HCI, in each case (i) attesting to the resolutions
of such Person’s Board of Directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such Person
is a party, (ii) authorizing specific officers of such Person to execute the
same, (iii) attesting to the incumbency and signatures of such specific officers
of such Person, and (iv) addressing such other factual matters in connection
with the Agreement and the other Loan Documents as may reasonably be required by
Agent.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

“Collateral” means the Borrower Collateral and all other assets and interests in
assets and proceeds thereof now owned or hereafter acquired by Borrower in or
upon which a Lien is granted under any of the Loan Documents.

 

“Collateral Custodian” means MUFG, in its capacity as “Pledgeholder” pursuant to
the Collateral Custodian Agreement, or any other collateral custodian as
approved by Agent and that is qualified to serve as collateral custodian for
purposes of the Investment Advisers Act of 1940.

 

8

--------------------------------------------------------------------------------

 

 

“Collateral Custodian Agreement” means that certain Possessory Collateral
Agreement, dated as of the Closing Date, by and among Borrower, Agent and MUFG,
in its capacity as Pledgeholder, as amended, modified, supplemented or restated
from time to time.

 

“Collateral Custodian Fees” means any fees payable to Collateral Custodian in
accordance with the Collateral Custodian Agreement.

 

“Collateral Loan Checklist” has the meaning set forth in the Collateral
Custodian Agreement.

 

“Collection Account” means the Deposit Account of Borrower maintained with MUFG
that MUFG and Borrower have designated as the “Collection Account” for purposes
of this Agreement.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrower.

 

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

 

“Commitment” means, with respect to each Lender, the aggregate commitment of
such Lender to make Revolving Advances and, with respect to all Lenders, the
aggregate commitments of all Lenders to make Revolving Advances, in each case as
such Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 (as amended from time to time in accordance with the
terms hereof) or on the signature page of the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder in accordance with the provisions
of Section 14.1.

 

“Competitor” means (i) any Person that has been identified by HCI or the
Borrower in writing to the Agent on or prior to the Closing Date; (ii) any
Person that is identified by HCI or the Borrower in writing to the Agent with
the consent of the Agent (not to be unreasonably withheld, conditioned or
delayed) after the Closing Date; and (iii) Affiliates of any Person identified
in clauses (i) or (ii) above that are either identified by HCI or the Borrower
in writing to the Agent from time to time or readily identifiable solely based
on similarity of such Affiliate’s name.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1, duly executed and delivered by the chief financial officer or the
treasurer of HCI and delivered by Borrower to Agent.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

 

“Control Position Loan” means any Note Receivable with respect to which HCI
and/or one or more of its Affiliates either (i) individually or collectively
hold greater than 50% of the voting interests with regard to such Note
Receivable and related loan documents, (ii) hold a minority blocking interest
such that decisions with regard to such Note Receivable under the related loan
documents regarding material consents, amendments, waivers or approvals require
HCI’s and/or its Affiliates’ vote, or (iii) hold rights to determine, direct
and/or implement enforcement action in respect thereof.

 

9

--------------------------------------------------------------------------------

 

 

“Cure Amount has the meaning set forth in Section 8.2(a).

 

“Cure Right” has the meaning set forth in Section 8.2(a).

 

“Custodial Account” means the Deposit Account of Borrower that MUFG and Borrower
have designated as the “Custodial Account” for purposes of this Agreement.

 

“Custody Agreement” means the Amended and Restated Global Custody Agreement (For
Foreign and Domestic Securities), dated as of October 14, 2019, by and between
MUFG, as custodian, and Borrower, as amended, modified, supplemented or restated
from time to time.

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the aggregate outstanding amount of all Advances or Obligations, as
the context requires, at the end of such day.

 

“Daily Reset LIBOR Rate” means, for any date, the rate determined by Agent to be
the per annum rate (rounded upward to the nearest one-hundredth of one percent
(1/100%)) at which Dollar deposits in immediately available funds and in lawful
money of the United States would be offered to Agent, on behalf of Lenders,
outside of the United States at approximately 11:00 a.m. (LIBOR time) on such
date, for a one-month period.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means an event or condition that, but for the giving of notice or the
passage of time, or both, would constitute an Event of Default.

 

“Defaulted Note Receivable” means any Note Receivable with respect to which (a)
any payment owing thereunder remains outstanding and unpaid, in whole or in
part, for more than ninety (90) days past the date it became due and payable
according to the original face and tenor of such Note Receivable, (b) with
respect to which foreclosure proceedings have been initiated against any
property securing such Note Receivable, or (c) that Borrower deems to be
non-collectible.

 

10

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement unless such Lender
notifies Agent and Borrower in writing that such failure to fund any Advance is
the result of such Lender’s good faith determination that one or more conditions
precedent to such funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Agent, Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Swingline Loans) within two Business Days of the date when due,
(b) notified Borrower, Agent, Swingline Lender or any Lender in writing that it
does not intend to comply with all or any portion of its funding obligations
under this Agreement (unless such writing relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit
(unless such public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (d)
failed, within three (3) Business Days after written request by Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund any amounts required to be funded by it under this
Agreement, (e) otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it under this Agreement within one (1)
Business Day of the date that it is required to do so under this Agreement, (f)
(i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (g) such
Lender (or any Affiliate thereof) becomes subject to a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Defaulting Lender Rate” means the interest rate applicable to Advances that are
Base Rate Loans (inclusive of the Base Rate Margin applicable thereto).

 

“Delinquent Note Receivable” means any Note Receivable with respect to which any
payment owing thereunder remains outstanding and unpaid, in whole or in part,
for more than seven (7) days past the date it first became due and payable
according to the original face and tenor of such Note Receivable at a time when
no default or event of default exists under such Note Receivable.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Agent.

 

11

--------------------------------------------------------------------------------

 

 

“Document” means a Document (as that term is defined in the Code).

 

“Dollars” or “$” means United States dollars.

 

“EBIT” means, with respect to any Person for any fiscal period, such Person’s
consolidated net income, minus to the extent included in determining net
earnings, extraordinary gains, minus to the extent included in determining net
earnings, interest income, plus Interest Expense, plus income taxes, in each
case as determined for such Person for such period and in each case not
otherwise defined herein as determined in accordance with GAAP.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Note Receivable” means those Notes Receivable that comply with each of
the representations and warranties respecting Eligible Notes Receivable made in
the Loan Documents, and that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below. Eligible Notes Receivable shall
not include a Note Receivable (unless specifically determined to be an Eligible
Note Receivable by Agent following a review thereof on a case-by-case basis) if:

 

(a)     any portion of such Note Receivable is not owned exclusively by
Borrower, free and clear of all Liens other than Permitted Liens;

 

(b)     such Note Receivable covers unfunded commitments to the applicable
Account Debtor (with such Note Receivable being ineligible only to the extent of
such unfunded commitments being a contractual obligation of the Borrower);

 

(c)     such Note Receivable does not represent a valid and binding obligation
enforceable in accordance with its terms for the amount outstanding thereof;

 

(d)     [reserved];

 

(e)     at the time of its transfer to the Borrower, any default or event of
default (however styled, but in any event giving effect to any applicable grace
period) is in existence under such Note Receivable or existed under such Note
Receivable within the nine (9) month period immediately prior to the time of its
transfer to the Borrower;

 

12

--------------------------------------------------------------------------------

 

 

(f)     any payment under such Note Receivable is more than seven (7) days past
due according to its terms;

 

(g)     if such Note Receivable (i) is a Defaulted Note Receivable or (ii)
unless waived by Agent on a case by case basis in its sole discretion, has been
at any time in the most recent nine (9) months a Defaulted Note Receivable;

 

(h)     such Note Receivable is not approved, managed, documented in conformance
with (or other documentation reasonably acceptable to Agent) and otherwise in
conformance with, or, in each case, not inconsistent with, the investment
objectives, policies, restrictions and limitations set forth in Item 1
(“Business”) of HCI’s most recent Form 10-K;

 

(i)     such Note Receivable has been modified or had its maturity extended in a
manner, in each case, that is not in compliance with, or not inconsistent with,
the investment objectives, policies, restrictions and limitations set forth in
Item 1 (“Business”) of HCI’s most recent Form 10-K;

 

(j)     such Note Receivable has been placed in “non-accrual” status in
Borrower’s books;

 

(k)     such Note Receivable is owed by an Account Debtor that has a Credit
Rating of 4 or 5 in accordance with Borrower’s Required Procedures then in
effect;

 

(l)     Borrower’s Liens to secure payment of such Note Receivable are not
perfected first priority (or, solely with respect to a second lien loan,
perfected second priority) Liens on substantially all property of the Account
Debtor, except for such Permitted Liens or exclusions as are consistent with
Borrower’s Required Procedures; provided, that such Note Receivable shall not be
ineligible solely by reason of this clause (l) by reason of the existence of a
permitted lien (as defined in the applicable underlying document) so long as the
maximum committed principal amount of such first lien loan or first out
Unitranche Loan senior to the Borrower’s loan does not exceed one hundred one
percent (101%) of the maximum committed principal amount of Borrower’s loan to
such Account Debtor;

 

(m)    [reserved];

 

(n)     as of the applicable measurement date, such Note Receivable has a
remaining term of more than sixty (60) months;

 

(o)     the Account Debtor with respect to such Note Receivable is either (i)
the United States federal government or any department, agency or
instrumentality of the United States federal government, or (ii) any state of
the United States or any department, agency, or instrumentality thereof;

 

(p)     the Account Debtor with respect to such Note Receivable is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
an Authorized Person of Borrower has received notice of an imminent Insolvency
Proceeding or a material judgment reasonably expected to adversely impact the
financial condition or liabilities of such Account Debtor;

 

13

--------------------------------------------------------------------------------

 

 

(q)     the documentation associated with such Note Receivable does not require
the Account Debtor to provide ongoing financial information to Borrower,
including financial statements on not less than a quarterly basis (other than
the fourth quarter of any fiscal year), annual audited financial statements with
an opinion from an independent third-party auditor, annual budgets and ongoing
loan monitoring and covenant compliance certificates, in each case, consistent
with Borrower’s Required Procedures;

 

(r)     such Note Receivable was originated by a lender other than HCI or any of
its Affiliates or a bank, commercial finance company or other institutional
lender approved by Agent in its Permitted Discretion, if such Note Receivable is
in excess of the concentration limit percentage set forth in clause (j) of the
definition of “Excess Concentration Amount”;

 

(s)     such Note Receivable has not been originated in accordance with, or does
not comply in all respects with, all applicable federal, state and local laws
and regulations, including applicable usury and credit disclosure laws and
regulations, in each case, unless such failure to comply would not reasonably be
expected to result in a material adverse effect with respect to such Note
Receivable;

 

(t)     such Note Receivable does not require current payments of the full
amount of cash interest accruing on the full unpaid principal amount thereof on
at least a quarterly basis; provided, that notwithstanding this clause (t),
Notes Receivable that provide for payment-in-kind or accrual of a portion of
such interest may be eligible so long as such payment-in-kind or accruing
portion of such interest does not exceed twenty-five percent (25%) of the total
interest then due on such Note Receivable;

 

(u)     [reserved];

 

(v)     any of the proceeds of such Note Receivable were or are to be used for
personal, family or household purposes;

 

(w)     if (i) Borrower’s interest in such Note Receivable represents only a
participating interest or (ii) such Note Receivable is otherwise payable to
another Person for its own account;

 

(x)     the Account Debtor with respect to such Note Receivable is an Affiliate
of Borrower or employee or agent of Borrower or a member, employee or agent of
any Affiliate of Borrower, or a member of the family of any of the foregoing (it
being understood that no portfolio investment will be deemed an Affiliate);

 

(y)     such Note Receivable is payable other than in Dollars;

 

(z)     the Account Debtor with respect to such Note Receivable is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof;

 

(aa)    the Account Debtor with respect to such Note Receivable is a creditor of
Borrower or is otherwise asserting any right to offset, discount (other than in
connection with a Permitted Refund), litigation, counterclaim, contra-account,
right of rescission or right of cancellation;

 

14

--------------------------------------------------------------------------------

 

 

(bb)    Agent or Collateral Custodian is not then in possession of each of the
Required Asset Documents related to such Note Receivable (which, other than with
respect to notes or instruments, may be authoritative copies thereof); provided,
that, as a result of the syndication, sale, transfer, assignment or exchange of
a portion of a Note Receivable, Borrower shall have up to twenty (20) Business
Days to return, transfer assign or exchange any promissory note or Required
Asset Document with respect to such Note Receivable and deliver new or
additional promissory notes or Required Asset Documents to Agent or Collateral
Custodian (it being understood that during the time period set forth in this
proviso, only the portion of such Note Receivable that has not been syndicated,
sold, transferred, assigned or exchanged shall satisfy the criteria specified in
this clause (bb));

 

(cc)     such Note Receivable is not subject to a valid and perfected first
priority Lien of Agent;

 

(dd)     Agent in its Permitted Discretion deems such Note Receivable or any
part thereof uncollectible;

 

(ee)     [reserved];

 

(ff)     such Note Receivable was originated with fraud or material error,
omission, misrepresentation, negligence or similar occurrence on the part of any
Person;

 

(gg)     other than with respect to an Eligible Split-Funded Note Receivable,
such Note Receivable (or any rights thereunder) was sold, transferred or
assigned by HCI to any Person other than the Borrower, or any pledge of such
Note Receivable (or rights thereunder) to any Person other than the Borrower is
in existence;

 

(hh)     such Note Receivable was selected by HCI to be sold to Borrower in
accordance with selection procedures designed to be adverse to Agent, Lenders or
their interests;

 

(ii)     such Note Receivable is a Split-Funded Note Receivable that is not
subject to an intercreditor agreement approved by Agent; or

 

(jj)     any Split-Funded Note Receivable that is not an Eligible Split-Funded
Note Receivable.

 

“Eligible Notes Receivable Balance” means, as of any date of determination, the
aggregate outstanding principal amount of all Eligible Notes Receivable as of
such date.

 

15

--------------------------------------------------------------------------------

 

 

“Eligible Split-Funded Note Receivable” means those Split-Funded Notes
Receivable that comply with each of the representations and warranties
respecting Eligible Notes Receivable made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below or in the definition of “Eligible Notes Receivable”. Eligible
Split-Funded Notes Receivable shall not include a Split-Funded Note Receivable
(unless specifically determined to be an Eligible Split-Funded Note Receivable
by the Agent following a review thereof on a case-by-case basis) if:

 

(a)     (i) such Split-Funded Note Receivable was not originated by a
Split-Funded Note Receivable Party or (ii) HCI or Borrower does not serve as the
sole administrative agent and collateral agent for such Split-Funded Note
Receivable, with sole rights of enforcement thereof;

 

(b)     HCI or the Special Servicer does not serve as the sole “servicer” for
such Split-Funded Note Receivable;

 

(c)     the applicable Split-Funded Note Receivable Documents do not prohibit,
restrict, or condition the replacement of (i) HCI, as servicer thereof other
than (A) by requiring the prior, written consent, or the prior, written
direction, of Agent, or (B) pursuant to the applicable Intercreditor Agreement,
or (ii) HCI or Borrower as administrative agent and collateral agent thereof, in
each case, other than (A) by requiring the prior, written consent, or the prior,
written direction, of Agent and/or the applicable Account Debtor, or (B)
pursuant to the applicable Intercreditor Agreement;

 

(d)     (1) the Account Debtor with respect to such Split-Funded Note Receivable
is not contractually obligated thereunder to remit all payments on account of
such Split-Funded Note Receivable either to the Collection Account or to
Servicer for prompt remission to the Collection Account in accordance with
Section 2.9 of this Agreement, or (2) any portion of the collections (including,
without limitation, the Collections) with respect to such Split-Funded Note
Receivable are not paid in accordance with the proceeding clause (1);

 

(e)     any portion of such Split-Funded Note Receivable has been sold to any
Person other than a Split-Funded Note Receivable Party;

 

(f)     such Split-Funded Note Receivable is not subject to an Intercreditor
Agreement that is in full force and effect as of the applicable date of
determination;

 

(g)     such Split-Funded Note Receivable permits or requires the issuance of
letters of credit under the underlying loan documents evidencing same;

 

(h)     [reserved];

 

(i)     Agent has not received the notice required pursuant to Section 6.3(j)
with respect to such Split-Funded Note Receivable; or

 

(j)     Agent or Collateral Custodian is not then in possession of each of the
Split-Funded Note Receivable Documents (as defined in the Intercreditor
Agreement) owned by the Borrower, including any related assignment and
assumption and loan agreements;

 

provided, that subject to the limitations set forth in paragraph (n) in the
definition of “Excess Concentration Amount,” there shall be no more than seven
(7) Eligible Split-Funded Note Receivables.

 

16

--------------------------------------------------------------------------------

 

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and Borrower
(which approval of Borrower shall not be unreasonably withheld, delayed, or
conditioned), and (f) during the continuation of an Event of Default, any other
Person approved by Agent; provided that (i) in no case shall an Affiliate of
Borrower or HCI be an Eligible Transferee hereunder, and (ii) a Competitor shall
not be an Eligible Transferee hereunder unless an Event of Default under
Sections 8.1(a), (c), (d), (e) or (p) has occurred and is continuing.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower or any of its predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by Borrower or any of its predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower, relating to the environment, the effect of the environment on employee
health or safety, or Hazardous Materials, including the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. § 9601 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; and the Occupational
Safety and Health Act, 29 U.S.C. §651 et seq. (to the extent it regulates
occupational exposure to Hazardous Materials); any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Actions required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

17

--------------------------------------------------------------------------------

 

 

“Equipment” means all equipment (as that term is defined in the Code), including
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which Borrower is a member under IRC Section 414(m), or (d)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC Section
414(o).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning set forth in Section 8.1.

 

“Excess Concentration Amount” means, as of any date of determination, the sum
of, without duplication:

 

(a)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable of the five (5) largest Affiliated Account Debtors as
of such date exceeds fifty percent (50%) of the Eligible Notes Receivable
Balance as of such date;

 

(b)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are Technology Industry Notes Receivable exceeds
sixty percent (60%) of the Eligible Notes Receivable Balance at such time;

 

(c)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are Life Sciences Industry Notes Receivable
exceeds sixty percent (60%) of the Eligible Notes Receivable Balance at such
time;

 

(d)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are Healthcare Industry Notes Receivable exceeds
sixty percent (60%) of the Eligible Notes Receivable Balance at such time;

 

18

--------------------------------------------------------------------------------

 

 

(e)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are Sustainable and Renewable Energy Notes
Receivable exceeds fifteen percent (15%) of the Eligible Notes Receivable
Balance at such time;

 

(f)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable (other than Technology Industry Notes Receivable, Life
Sciences Industry Notes Receivable, Healthcare Industry Notes Receivable or
Sustainable and Renewable Energy Notes Receivable) that are owed by Account
Debtors whose business activities fall within any single industry, as defined by
the Standard Industrial Classification/NAIC classification (six-digit NAIC
codes) then in effect, exceeds thirty-five percent (35%) of the Eligible Notes
Receivable Balance at such time;

 

(g)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are owed by Account Debtors that as of such date
of determination have a Credit Rating of 3 in accordance with Borrower’s
Required Procedures exceeds forty percent (40%) of the Eligible Notes Receivable
Balance at such time;

 

(h)     with respect to each Eligible Note Receivable that is a second lien loan
or last out loan, the aggregate amount by which the outstanding principal
balance of all such Eligible Notes Receivable exceeds thirty percent (30%) of
the Eligible Notes Receivable Balance at such time;

 

(i)      the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that have a remaining term of more than forty-eight
(48) months exceeds fifty percent (50%) of the Eligible Notes Receivable Balance
at such time;

 

(j)      the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that were originated by a lender other than HCI or any
of its Affiliates exceeds twenty-five percent (25%) of the Eligible Notes
Receivable Balance at such time;

 

(k)    with respect to each Eligible Notes Receivable with an outstanding
principal balance in excess of the greater of (i) $30,000,000 or (ii) twelve and
one-half of one percent (12.5%) of the Eligible Notes Receivable Balance, the
aggregate amount by which such outstanding principal balance exceeds the greater
of (i) or (ii);

 

(l)      with respect to each Eligible Notes Receivable as to which the Account
Debtor has made a refundable deposit (not held in a separate escrow account) in
connection with such Note Receivable, the amount of such deposit (but, for the
avoidance of doubt, excluding any Permitted Refund);

 

(m)    the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivables whereby the related obligor’s chief executive office
is in an Approved Foreign Jurisdiction, exceeds twenty percent (20%) of the
Eligible Notes Receivable Balance at such time;

 

(n)     the portion of the Preliminary Eligible Notes Receivable Balance
consisting of the aggregate outstanding principal amount of all Eligible Notes
Receivable that are Eligible Split-Funded Notes Receivable, that exceeds thirty
(30%) of the Preliminary Eligible Notes Receivable Balance at such time; and

 

19

--------------------------------------------------------------------------------

 

 

(o)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are not Control Position Loans exceeds twenty
percent (20%) of the Eligible Notes Receivable Balance at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Note Receivable included as part of the Borrower Collateral,
which amount is attributable to the payment of any Taxes, fee or other charge
imposed by any Governmental Authority on such Note Receivable or on any
underlying collateral and (b) any amount received in the Collection Account or
other Borrower Account representing (i) any amount representing a reimbursement
of insurance premiums (except to the extent such reimbursement relates to
insurance premiums paid by Borrower), (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Notes Receivable which are held
in an escrow account for the benefit of the Account Debtor and the secured party
pursuant to escrow arrangements under the underlying instruments and (iii) any
Collections received in the Collection Account with respect to any Note
Receivable that is sold or transferred by Borrower pursuant to a Permitted
Disposition, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

 

“Existing Loan Agreement” means that certain Loan and Security Agreement entered
into by and among Borrower, MUFG, as administrative agent, and certain lenders
party thereto from time to time, dated as of February 20, 2019, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the Closing Date.

 

“Existing Loan Agreement Debt” means all obligations (other than contingent
indemnification or expense reimbursement obligations for which no claim has yet
been made) under the Existing Loan Agreement.

 

“FATCA” means Sections 1471 through 1474 of the IRC as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, similar or related non-U.S. law that correspond to Sections 1471 to
1474 of the IRC, any agreements entered into pursuant to Section 1471(b)(1) of
the IRC, any intergovernmental agreement entered into in connection with the
implementation of such sections of the IRC and any U.S. or non-U.S. fiscal or
regulatory law, legislation, rules, guidance, notes or practices adopted
pursuant to such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards, if
necessary, to the nearest 1/100 of 1%) charged to Agent on such day on such
transactions as determined by Agent (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).

 

20

--------------------------------------------------------------------------------

 

 

“Fee Letter” means that certain Fee Letter, dated as of January 24, 2020,
between Borrower and Agent, as the same may be amended, restated, supplemented,
or modified from time to time.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Swingline Loan, such Defaulting Lender’s Pro Rata Share of
outstanding Swingline Loans made by Swingline Lender other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

 

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the IRC.

 

“Funded Indebtedness” means any secured Indebtedness incurred by a Subsidiary of
HCI from time to time to finance (in whole or in part) a portfolio of Notes
Receivable.

 

“Funding Date” means any date on or after the Closing Date on which a Borrowing
occurs.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“General Intangibles” means all general intangibles (as that term is defined in
the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, commercial
tort claims, Deposit Accounts, Goods, Investment Property, and Negotiable
Collateral.

 

“Goldman” means Goldman Sachs Bank USA.

 

“Goods” means goods (as that term is defined in the Code).

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, formation or organization, bylaws, partnership
agreement, operating or limited liability company agreement, or other
organizational documents of such Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

21

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“HCI” means Hercules Capital, Inc., a Maryland corporation.

 

“Healthcare Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that procures, provides and/or distributes
medical equipment, medical supplies, and health care services to providers such
as hospitals, home health care providers, and nursing homes or directly to
consumers.

 

“Hercules Funding II” means Hercules Funding II, LLC, a Delaware limited
liability company, or any successor thereto.

 

“Holdout Lender” has the meaning set forth in Section 15.2(a).

 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices) and (f) any obligation of guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (f) above.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Independent Manager” has the meaning set forth in Section 7.20.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

22

--------------------------------------------------------------------------------

 

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

“Intercreditor Agreement” means any intercreditor agreement or similar agreement
between or among, as the case may be, Agent, Borrower, HCI, and any lender or
agent acting for a group of lenders to HCI or a Subsidiary thereof, providing
for the relative rights and priorities on account of any Split-Funded Note
Receivable and any collections or other collateral in respect thereof, in form
and substance reasonably satisfactory to Agent, and “Intercreditor Agreements”
means all of them, collectively.

 

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (i) EBIT for such period, to (ii) total Interest Expense to the extent
paid or required to be paid during such period, in each case determined for such
Person.

 

“Interest Expense” means, with respect to any Person for any fiscal period,
total consolidated interest expense (whether cash or non-cash) of such Person
paid or deemed paid in respect of any Indebtedness during such period plus all
unused line fees and other fees paid in respect of Indebtedness during such
period and are categorized as interest, in each case determined in accordance
with GAAP, and shall in any event exclude, the amortization of debt discounts.

 

“Interest Period” means, as to each LIBOR Rate Loan (other than any LIBOR Rate
Loan bearing interest at the Adjusted Daily Reset LIBOR Rate), the period
commencing on the date such LIBOR Rate Loan is disbursed or converted to or
continued as a LIBOR Rate Loan and ending on the date one, three or six months
(or such other period, if available, as approved by Lenders) thereafter, as
selected by Borrower in a written notice to Agent; provided that: (i) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (iii) no Interest Period shall extend beyond the
Maturity Date.

 

“Interpolated Rate” means, at any time, the rate per annum determined by Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the rate as displayed on the applicable Bloomberg page (or on any successor
or substitute page or service providing quotations of interest rates applicable
to Dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by Agent from time to time; in each case
the “Screen Rate”) for the longest period (for which that Screen Rate is
available) that is shorter than the Interest Period and (b) the Screen Rate for
the shortest period (for which that Screen Rate is available) that exceeds the
Interest Period, in each case, at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

 

“Inventory” means inventory (as that term is defined in the Code).

 

23

--------------------------------------------------------------------------------

 

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock or all or substantially all of the assets of
such Person (or of any division or business line of such other Person), and any
other items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP.

 

“Investment Property” means investment property (as that term is defined in the
Code).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Joint Lead Arrangers” means, MUFG, CNB, Goldman and Umpqua , in their
capacities as joint lead arrangers with respect to this Agreement.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1. Unless the context
otherwise requires, the terms “Lender” and “Lenders” include Swingline Lender.

 

“Lender Group” means, individually and collectively, each of Lenders and Agent
(including Swingline Lender).

 

“Lender Group Expenses” means all reasonable and documented (a) costs or
expenses (including taxes, and insurance premiums) required to be paid by
Borrower under any of the Loan Documents that are paid, advanced or incurred by
the Lender Group, (b) fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower, including, fees or charges
for photocopying, notarization, couriers and messengers, telecommunication,
public record searches (including tax lien, litigation, and Code searches and
including searches with the patent and trademark office, the copyright office,
or the department of motor vehicles), filing, recording, publication, appraisal
(including initial and subsequent periodic Collateral appraisals or valuations
or business valuations to the extent of the fees and charges therefor (and up to
the amount of any limitation contained in this Agreement)), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c)
Agent’s customary fees and charges (as adjusted from time to time) with respect
to the disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (by wire
transfer or otherwise), (d) charges paid or incurred by Agent resulting from the
dishonor of checks, (e) costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) out of
pocket audit fees and expenses (including travel, meals, and lodging) of Agent
related to any inspections or audits to the extent of the fees and charges (and
up to the amount of any limitation) contained in this Agreement or the Fee
Letter, (g) to the extent subject to indemnification by Borrower under Section
11.3, costs and expenses of third party claims or any other suit paid or
incurred by the Lender Group in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with Borrower, (h) Agent’s costs and expenses
(including attorneys’ fees) incurred in advising, structuring, drafting,
reviewing, administering, or amending the Loan Documents, and (i) Agent’s and
each Lender’s costs and expenses (including attorneys’, accountants’,
consultants’, and other advisors’ fees and expenses) incurred in terminating,
enforcing (including attorneys’, accountants’, consultants’, and other advisors’
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Borrower, HCI or any of its Affiliates or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral. All such amounts representing a mere
pass-through by a member of the Lender Group of out-of-pocket costs and expenses
set by a third-party shall be deemed to be reasonable for purposes of this
Agreement and other Loan Documents.

 

24

--------------------------------------------------------------------------------

 

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, partners, employees,
and agents of such Lender.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.15(a).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning specified therefor in Section 2.15(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage, and in no case shall the LIBOR Rate be less than 0%; provided that
(i) if such rate is not available at such time for any reason, then the “LIBOR
Rate” with respect to such LIBOR Rate Loan for such Interest Period shall be the
Interpolated Rate, and (ii) if the Interpolated Rate is not available, the
“LIBOR Rate” with respect to such LIBOR Rate Loan for such Interest Period shall
be the offered quotation rate to first class banks in the London interbank
market by the Person that is Agent for deposits (for delivery on the first day
of the relevant period) in Dollars of amounts in same day funds comparable to
the principal amount of the applicable Advance of such Person, in its capacity
as a Lender (or, if it is not a Lender of such Advance, in such amount
determined by Agent) for which the LIBOR Rate is then being determined with
maturities comparable to such Interest Period at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at (i) a
rate determined by reference to the LIBOR Rate pursuant to Borrower’s exercise
of the LIBOR Option in accordance with Section 2.15, or (ii) the Adjusted Daily
Reset LIBOR Rate.

 

“LIBOR Rate Margin” means two and one-half of one percent (2.50%), provided that
the LIBOR Rate Margin shall be increased by one-half of one percent (0.5%)
during the Amortization Period.

 

“Life Sciences Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that researches and produces pharmaceuticals,
biotechnology, and medical devices for use in humans. The industry sub-sectors
of the life sciences industry, include, but are not limited to medical devices,
bio-pharmaceutical, drug discovery and drug delivery.

 

25

--------------------------------------------------------------------------------

 

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, deed to secure debt, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, security agreement, conditional sale or trust
receipt, or from a lease, consignment, or bailment for security purposes and
also includes reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Real Property.

 

“Loan Account” has the meaning set forth in Section 2.12.

 

“Loan Documents” means this Agreement, the Closing Certificates, the Custody
Agreement, the Collateral Custodian Agreement, the Control Agreements, the Sale
and Servicing Agreement, the Notes (if any), the Disbursement Letter, the Fee
Letter, any other fee letter entered into from time to time between Borrower and
any member of the Lender Group relating to the transactions contemplated hereby,
the Officers’ Certificates, any note or notes executed by Borrower in connection
with this Agreement and payable to a member of the Lender Group, the
Intercreditor Agreement and any other agreement entered into previously, now or
in the future, by Borrower and the Lender Group in connection with this
Agreement.

 

“Loan Party” means, as the case may be, Borrower or any guarantor of
Obligations, and “Loan Parties” means all of them, collectively.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower, taken as a whole, or HCI and its Subsidiaries, taken
as a whole, (b) a material impairment of the ability of HCI or Borrower to
perform their obligations under the Loan Documents to which they are parties or
of the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of HCI or Borrower.

 

“Maturity Date” has the meaning set forth in Section 3.3.

 

“Maximum Revolver Amount” means $400,000,000, or such other amount of the
aggregate Commitments at such time as reflected on Schedule C-1 as then in
effect pursuant to this Agreement or any amendment to this Agreement.
Notwithstanding any provision in Section 2.17 or Section 15.1, any amendment to
this Agreement that only adds one or more additional lenders as a Lender under
this Agreement or adds or increases the amount of a Lender’s Commitment shall be
effective if signed by the additional or existing Lender whose Commitment is
added or increased thereby, Borrower and Agent, and shall not require the
consent of Required Lenders or any other Lender.

 

26

--------------------------------------------------------------------------------

 

 

“Moody’s” has the meaning set forth in the definition of “Cash Equivalents”.

 

“MUFG” means MUFG Union Bank, N.A., and its successors and assigns.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).

 

“Net Eligible Balance” means, as of any date of determination, an amount equal
to (a) the lower of (i) the aggregate outstanding principal balance of all
Eligible Notes Receivable, (ii) the value of such assets as determined under
GAAP as reflected in the most recently delivered quarterly financial statements
of Borrower, or (iii) to the extent applicable, the value of such asset as
determined by an Approved Third-Party Appraiser pursuant to Section 2.1, less
(b) the Excess Concentration Amount as of such date.

 

“Net Purchased Notes Receivable Balance” means, as of any date of determination,
an amount equal to (a) the aggregate outstanding principal balance of all Notes
Receivable acquired by the Borrower prior to such date minus (b) the aggregate
outstanding principal balance of all Notes Receivable sold or otherwise disposed
of by the Borrower (other than Notes Receivable sold pursuant to clause (a) of
the definition of Permitted Dispositions).

 

“New Facility” shall have the meaning assigned thereto in Section 6.21 of this
Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes” has the meaning set forth in Section 16.11(a).

 

“Note” means a Revolving Note and/or a Swingline Note, as applicable.

 

“Note Receivable” means a negotiable promissory note evidencing a fully funded
commercial loan purchased by Borrower in accordance with Borrower’s Required
Procedures and secured by a Lien on property owned by the maker of such note;
provided, that if Borrower’s Required Procedures as in effect at the time that
such loan is made or purchased by Borrower do not require the execution of a
promissory note and no promissory note is executed to evidence such loan, then
the term “Note Receivable” means the obligation of the Account Debtor to repay
such loan as evidenced by the agreements and documents evidencing such loan.

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), premiums, liabilities (including all amounts
charged to Borrower’s Loan Account pursuant hereto), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), charges, costs, Lender Group Expenses (including any fees or expenses
that, but for the commencement of an Insolvency Proceeding, would have accrued),
lease payments, guaranties, covenants, and duties of any kind and description
owing by Borrower to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all Lender
Group Expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise, and (b) all Bank Product Obligations. Without
limiting the generality of the foregoing, the Obligations of Borrower under the
Loan Documents include the obligation to pay (i) the principal of the Advances,
(ii) interest accrued on the Advances, (iii) Lender Group Expenses, (iv) fees
payable under this Agreement or any of the other Loan Documents, and (v)
indemnities and other amounts payable by Borrower under any Loan Document. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all extensions, modifications, renewals, supplements, restatements or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.

 

27

--------------------------------------------------------------------------------

 

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Officer’s Certificates” means the forms of Representations and Warranties of
Officers provided by Agent to Borrower and HCI, together with each of Borrower’s
and HCI’s completed responses to the inquiries set forth therein, the form and
substance of such responses to be satisfactory to Agent.

 

“Originating Lender” has the meaning set forth in Section 14.1(e).

 

“Originator” has the meaning set forth in the Sale and Servicing Agreement.

 

“Overadvance” has the meaning set forth in Section 2.5.

 

“Payment Date” means the first (1st) day of each calendar month, or such other
day as may be agreed to by Borrower and Agent (with the consent of Required
Lenders) from time to time.

 

“Participant” has the meaning set forth in Section 14.1(e).

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means, so long as all proceeds thereof are
contemporaneously remitted to the Collection Account:

 

(a)     the sale by Borrower of Notes Receivable to the Originator pursuant to
any repurchase obligations of the Originator under the Sale and Servicing
Agreement;

 

(b)     so long as no Default or Event of Default has occurred and is
continuing, the sale by Borrower of Notes Receivable (including any Warrant
Assets issued in connection with such Note Receivable) if: (i) such sale shall
be made in cash, (ii) such sale shall be made on an arms’ length basis, (iii)
both before and after giving effect to any such sale, Borrower (or HCI, if
applicable) shall be in pro forma compliance with each covenant set forth in
Section 7.17, (iv) such sale is made without representation, warranty or
recourse of any kind by Borrower (other than customary representations), (v) the
manner in which such Note Receivable was selected by Borrower does not adversely
affect the Lenders, and (vi) such Agent shall have received a current Borrowing
Base Certificate which includes a detailed calculation showing that the
Borrowing Base (after giving effect to such Permitted Disposition) is equal to
or greater than the aggregate amount of outstanding Advances, or if after giving
effect to such Permitted Disposition there is an Overadvance, then Borrower
shall immediately deposit cash into the Collection Account in the amount of such
excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priorities set forth in Section 2.3(b); and

 

28

--------------------------------------------------------------------------------

 

 

(c)     the sale by Borrower of Notes Receivable from time to time with the
prior written consent of Agent.

 

Notwithstanding anything to the contrary herein, other than pursuant to clause
(a) above, sales by Borrower of Notes Receivables to the Originator or any of
its Affiliates during the term of this Agreement shall not exceed, at the time
of any such sale, an aggregate amount equal to 20% of the Net Purchased Notes
Receivable Balance (measured as of each applicable date upon which a Permitted
Disposition is proposed to be made hereunder) or 10% in the case of sales of any
Delinquent Note Receivable or Defaulted Note Receivable.

 

“Permitted Financing” means (i) any financing designated as a “Permitted
Financing” in writing by Agent in its sole discretion, or (ii) (A) a term
securitization transaction rated by a nationally recognized statistical rating
organization whereby debt securities are initially sold by any HCI Affiliate
(other than Borrower) to a broker-dealer, (B) an investment grade bond offering,
(C) an offering of convertible bonds, (D) an offering of notes to insurance
companies or other institutional investors, (E) an unsecured credit facility,
(F) a letter of credit facility at HCI or any Affiliate of HCI (other than
Borrower), (G) a capital lease, (H) purchase money indebtedness, (I) SBIC debt,
(J) any derivative or hedging arrangement, (K) debt to clearing agencies or
broker dealers, or (L) a public offering of debt investments; provided, that any
financing that is a Permitted Financing pursuant to clause (ii) of this
definition shall not include any customary asset based financing to a special
purpose vehicle that is and is required by the creditor under such financing to
be a single purpose bankruptcy remote entity, including, but not limited to, any
“warehousing facility” (that is not a “collateralized loan obligation” or
intended to become a “collateralized loan obligation”).

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) commercial loans evidenced by a Note Receivable made in the
ordinary course of business, and (e) Investments received in settlement of
amounts due to Borrower effected in the ordinary course of business or owing to
Borrower as a result of Insolvency Proceedings involving an Account Debtor or
upon the foreclosure or enforcement of any Lien in favor of Borrower.

 

“Permitted Liens” means (a) Liens held by Agent, for the benefit of the Lender
Group or any Bank Product Provider, (b) Liens for unpaid taxes, assessments or
governmental charges that either (i) are not yet delinquent, or (ii) do not
constitute an Event of Default hereunder and are the subject of Permitted
Protests, (c) rights of setoff imposed by law upon deposit of cash and cash
equivalents in favor of banks or other depository institutions incurred in the
ordinary course of business in deposit accounts maintained with such bank or
depository institution to the extent permitted under this Agreement, and (d)
Liens imposed against property of an Account Debtor that secures such Account
Debtor’s obligations under a Note Receivable owned by Borrower, provided such
Lien does not result from any obligation of Borrower and is not imposed by the
applicable lienholder against Borrower directly.

 

29

--------------------------------------------------------------------------------

 

 

“Permitted Protest” means the right of Borrower to protest any Lien (other than
any Lien that secures the Obligations), taxes (other than payroll taxes or taxes
that are the subject of a United States federal tax lien), or rental payment,
provided that (a) a reserve with respect to such obligation is established on
the Books in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower in good faith, and (c)
Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens.

 

“Permitted Refund” means, in connection with any Note Receivable, any promise to
refund or return to the Account Debtor on such Note Receivable any upfront,
facility or similar fee if such Note Receivable is fully funded and outstanding
until its maturity date, provided (i) the amount of any such Permitted Refund
shall not in any case exceed 2% of the aggregate commitment amount of such Note
Receivable, and (ii) provided further that, as to any Note Receivable as of any
date of determination, the amount of any Permitted Refund shall be deemed to be
the aggregate facility fee amount that would have to be refunded or returned to
the applicable Account Debtor assuming the maturity date of such Note Receivable
were such date of determination.

 

“Permitted Restricted Payments” means:

 

(a)     prior to the Amortization Period, distributions to the holders of
Borrower’s Stock (including Permitted Tax Distributions) to the extent permitted
by applicable law, so long as (i) no Default or Event of Default (or, in the
case of Permitted Tax Distributions, no Event of Default under Sections 8.1(a),
(b), (c), (d), (e) or (p)) shall have occurred and be continuing or would occur
as a result thereof, (ii) Agent and Lenders shall have received the financial
statements required by Section 6.3(a) for the most recently completed fiscal
month, (iii) both before and after giving effect to any such distribution,
Borrower shall be in pro forma compliance with each covenant set forth in
Section 7.17 and (iv) Borrower shall have delivered to Agent a current Borrowing
Base Certificate which includes a detailed calculation showing that the
Borrowing Base (after giving effect to the Permitted Restricted Payment) is
equal to or greater than the aggregate amount of outstanding Advances;

 

(b)     during the Amortization Period, distributions to the holders of
Borrower’s Stock (including Permitted Tax Distributions) to the extent permitted
by applicable law, so long as (i) no Default or Event of Default (or, in the
case of Permitted Tax Distributions, no Event of Default under Sections 8.1(a),
(b), (c), (d), (e) or (p)) shall have occurred and be continuing or would occur
as a result thereof, (ii) Agent and Lenders shall have received the financial
statements required by Section 6.3(a) for the most recently completed fiscal
month, (iii) both before and after giving effect to any such distribution,
Borrower shall be in pro forma compliance with each covenant set forth in
Section 7.17; and (iv) Borrower shall have delivered to Agent a pro forma
forecast of contractually expected Collections (including the source, amount and
expected timing of all such Collections) for the remainder of the Amortization
Period, which pro forma estimate shall reflect in a manner reasonably
satisfactory to Agent Borrower’s ability to satisfy its obligations to make
Required Amortization Amounts during the remainder of the Amortization Period as
and when required under Section 2.5(b), in each case assuming a drop in
contractually scheduled Collections of 10% during the Amortization Period.

 

30

--------------------------------------------------------------------------------

 

 

“Permitted Tax Distributions” means, with respect to each taxable year of HCI,
distributions to HCI (including Permitted Tax Distributions) in an amount that
does not exceed 110% of the amount equal (in the aggregate) to the sum of (i)
HCI’s “investment company taxable income” (within the meaning of Section
852(b)(2) of the IRC), determined without regard to Section 852(b)(2)(D) of the
IRC, and (ii) the excess of HCI’s interest income excludable from gross income
under Section 103(a) of the IRC over its deductions disallowed under Sections
265 or 171(a)(2) of the IRC, in each case recognized by HCI in respect of its
ownership of Borrower for U.S. federal income tax purposes, as certified by HCI
and Borrower to Agent in a written notice setting forth the calculation thereof.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Preliminary Eligible Notes Receivable Balance” means preliminary aggregate
outstanding balance of Eligible Notes Receivable determined by applying the
exclusions set forth in the definition of “Excess Concentration Amount” and
aggregating the outstanding balance of the eligible portions thereof.

 

“Projections” means, with respect to HCI, HCI’s forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, in the form
provided to HCI’s Board of Directors, together with reasonable supporting
details and a statement of underlying assumptions, in the form provided to HCI’s
Board of Directors.

 

“Pro Rata Share” means, as of any date of determination, with respect to all
matters as to a particular Lender (including the indemnification obligations
arising under Section 16.7), (a) prior to the Commitments being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s
Commitment, by (ii) the aggregate Commitments of all Lenders, and (b) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate outstanding principal amount
of such Lender’s Advances, by (ii) the aggregate outstanding principal amount of
all Advances.

 

“Real Property” means any estates or interests in real property.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

 

31

--------------------------------------------------------------------------------

 

 

“Replacement Lender” has the meaning set forth in Section 15.2(a).

 

“Report” has the meaning set forth in Section 16.17(a).

 

“Required Amortization Amount” means, as of any date of determination, an amount
equal to the product of (x) 1/12 multiplied by (y) the Amortization Commencement
Date Principal Balance multiplied by (z) the number of Payment Dates that have
occurred since the Amortization Commencement Date.

 

“Required Asset Documents” means the documents set forth on Schedule R-1 hereto.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
constitute more than fifty percent (50%) of the Commitments, or if the
Commitments have been terminated irrevocably, more than fifty percent (50%) of
the Obligations then outstanding; provided, however, that at any time when there
are two or more unaffiliated Lenders, “Required Lenders” shall mean two or more
unaffiliated Lenders whose aggregate Pro Rata Shares constitute more than fifty
percent (50%) of the Commitments, or if the Commitments have been terminated
irrevocably, more than fifty percent (50%) of the Obligations then outstanding;
provided further, that the Pro Rata Share or existence of any Defaulting Lender
shall be disregarded in any determination of what constitutes Required Lenders.

 

“Reserve Notice” has the meaning specified therefor in Section 2.1(b)(i).

 

“Reserve Objection” has the meaning specified therefor in Section 2.1(b)(ii).

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Restricted Payments” means (a) any dividend or other distribution, in cash or
other property, direct or indirect, on account of any class of Stock in
Borrower, now or hereafter outstanding, (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of Stock in Borrower, now or hereafter outstanding, (c)
any payment made to retire, or obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Stock in
Borrower, now or hereafter outstanding, (d) any payment or prepayment of
principal, or redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Indebtedness owing to a holder of Stock in
Borrower or an Affiliate of a holder of Stock in Borrower, or (e) any payment
(including any compensation to an officer or director of Borrower, as such),
loan, contribution or other transfer of funds to a holder of Stock in Borrower
or to an Affiliate of Borrower or an Affiliate of any holder of Stock in
Borrower not expressly authorized in the Loan Documents.

 

32

--------------------------------------------------------------------------------

 

 

“Retained Interest” means, with respect to any Note Receivable that is
transferred to Borrower, (i) all of the rights and obligations, if any, of the
agent(s) under the documentation evidencing such Loan arising under the related
loan documents, (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing any agented or syndicated
transaction including such Loan that relate to such portion(s) of the
indebtedness that is owned by another lender (which may be the Originator or an
Affiliate thereof) and (iii) the unfunded portion(s) of such Note Receivable.

 

“Revolver Usage” means, as of any date of determination, the aggregate principal
amount of outstanding Advances.

 

“Revolving Advances” has the meaning set forth in Section 2.1(a).

 

“Revolving Credit Availability Period” means the period commencing on the first
date upon which each condition set forth in Section 3.1 has been satisfied and
ending on the earlier of (a) February 21, 2023, and (b) termination pursuant to
Section 9.1.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Advances and such
Lender’s participation in Swingline Loans at such time.

 

“Revolving Note” has the meaning specified therefor in Section 2.18(a)

 

“RIC” means a regulated investment company under the IRC.

 

“S&P” has the meaning set forth in the definition of “Cash Equivalents”.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, among Borrower, HCI (as Originator and initial Servicer),
and Agent, in form and substance satisfactory to Agent.

 

“Screen Rate” has the meaning specified in the definition of the term
“Interpolated Rate”.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a “securities account” (as that term is defined in
the Code).

 

“Servicer” means HCI, or any other Person that assumes the functions of
servicing the Notes Receivable with the prior written consent of Agent or is
otherwise appointed pursuant to the terms of the Sale and Servicing Agreement.

 

“Servicing Fees” means the “Servicing Fee” payable to Servicer in accordance
with the Sale and Servicing Agreement, which shall in no case exceed for each
Collection Period (as defined in the Sale and Servicing Agreement) one percent
(1.0%) per annum on the average of the Aggregate Outstanding Loan Balances (as
defined in the Sale and Servicing Agreement) as of the first and last day of
such Collection Period.

 

“Settlement” has the meaning set forth in Section 2.3(f)(i).

 

33

--------------------------------------------------------------------------------

 

 

“Settlement Date” has the meaning set forth in Section 2.3(f)(i).

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Special Servicer” means (a) U.S. Bank, National Association, and its successors
and assigns permitted pursuant to and in accordance with the applicable
Intercreditor Agreement, or (b) any other special servicer acceptable to Agent
in its sole discretion.

 

“Special Servicer Fees and Expenses” has the meaning specified therefor in the
Intercreditor Agreement.

 

“Split-Funded Note Receivable” means any Note Receivable originated by HCI with
respect to which HCI is the administrative agent (and the lienholder pursuant to
the Note Receivable) and with respect to which any Split-Funded Note Receivable
Party (other than Borrower) has purchased commitments.

 

“Split-Funded Note Receivable Documents” collectively means, at any time, any
loan agreements, Intercreditor Agreements, or other agreements and documents
between or among, as applicable, an Account Debtor, Borrower, HCI, and/or any
other Person, as a co-lender, Agent, and/or any lender or agent acting for a
group of lenders to HCI or a Subsidiary thereof, providing for or otherwise
governing Split-Funded Notes Receivable and each co-lender’s (including
Borrower’s) rights and remedies with respect thereto.

 

“Split-Funded Note Receivable Party” means any of (i) Borrower, (ii) Hercules
Funding II, (iii) a wholly-owned Subsidiary of HCI or other Affiliate of
Borrower approved by Agent in its Permitted Discretion, or (iv) a securitization
vehicle of HCI.

 

“Stock” means all shares, options, warrants, membership interests, units of
membership interests, other interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
Notwithstanding anything herein to the contrary, the term “Subsidiary” shall not
include any Person that is an Account Debtor in respect of a Note Receivable.

 

“Supporting Obligation” means any supporting obligation (as that term is defined
in the Code), including any a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, Note Receivable, instrument, or Investment Property.

 

34

--------------------------------------------------------------------------------

 

 

“Sustainable and Renewable Energy Notes Receivable” means investments in
companies involved in clean vehicle technology, energy generation and storage,
and agricultural and advanced material technology related to sustainable and
renewable energy.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan.

 

“Swingline Lender” means MUFG, in its capacity as lender of Swingline Loans
hereunder. Any consent required of Agent shall be deemed to be required of
Swingline Lender and any consent given by MUFG in its capacity as Agent shall be
deemed given by MUFG in its capacity as Swingline Lender as well.

 

“Swingline Loan” means a loan made by Swingline Lender to Borrower pursuant to
Section 2.2.

 

“Swingline Note” has the meaning specified therefor in Section 2.18(b).

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the total amount of the Commitment. The Swingline Sublimit is part of, and
not in addition to, the Commitments.

 

“Tangible Net Worth” means, with respect to any Person as of any date of
determination, determined on a consolidated basis and in accordance with GAAP,
the result of (a) such Person’s total members’ or shareholder’s equity, minus
(b) all Intangible Assets of such Person, minus (c) all of such Person’s prepaid
expenses, minus (d) all amounts due to such Person from Affiliates of such
Person.

 

“Tax Blocker Subsidiary” means any wholly-owned subsidiary of the Borrower from
time to time designated in writing by the Borrower, and consented to by Agent
(not to be unreasonably withheld, conditioned or delayed; provided, that no such
consent shall be required in connection with the formation of a Tax Blocker
Subsidiary if the inability to transfer any applicable asset to such Tax Blocker
Subsidiary would reasonably be expected to result in material adverse tax
consequences to the Borrower or the Servicer), as a “Tax Blocker Subsidiary”
(which notice of designation will contain a description of the assets to be
transferred to such subsidiary); provided, further, that no Tax Blocker
Subsidiary shall hold any assets other than in connection with the receipt of
equity securities with respect to a Note Receivable.

 

“Taxes” has the meaning set forth in Section 16.11(a).

 

“Technology Industry Loan” means a loans to an Account Debtor that is a company
that provides products or services that require advanced innovative
technologies. The industry sub-sectors, include, but are not limited to,
computer software and hardware, networking systems, semiconductors,
semiconductor capital equipment, information technology infrastructure or
services, internet consumer and business services, telecommunications,
telecommunications equipment, media, sustainable and renewable energy
technologies and energy efficiency and monitoring technologies.

 

35

--------------------------------------------------------------------------------

 

 

“Technology Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that provides products or services that require
advanced innovative technologies. The industry sub-sectors, include, but are not
limited to, computer software and hardware, networking systems, semiconductors,
semiconductor capital equipment, information technology infrastructure or
services, internet consumer and business services, telecommunications,
telecommunications equipment, media, sustainable and renewable energy
technologies and energy efficiency and monitoring technologies.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
16.11(b)(i).

 

“Umpqua” means Umpqua Bank.

 

“Unitranche Loan” means any Note Receivable that is comprised of a first-out
tranche and a last-out tranche governed by an agreement among lenders; provided
that (i) such Note Receivable is secured by a valid and perfected first priority
Lien on substantially all of the Account Debtor’s assets, subject to any
customary “permitted liens” or equivalent concept as defined in the applicable
loan documents, (ii) the payment obligation of the Account Debtor on such Note
Receivable is either senior to, or pari passu with, all other Indebtedness for
borrowed money of such Account Debtor or the first-out tranche of such
Unitranche Loan (except that the last-out tranche may be subordinated to the
first-out tranche); (iii) no other Indebtedness of the Account Debtor secured by
a Lien (other than permitted liens) on the assets of the Account Debtor exists
or is outstanding and (iv) such Note Receivable monitors the Account Debtor’s
financial performance through customary financial and performance covenants.

 

“United States” means the United States of America.

 

“Voidable Transfer” has the meaning set forth in Section 17.6.

 

“Volcker Rule” means the common rule entitled “Proprietary Trading and Certain
Interests and Relationships with Covered Funds” published at 79 Fed. Reg. 5779
et seq.

 

“Warrant Asset” has the meaning set forth in the Sale and Servicing Agreement.

 

“Wells Fargo Agreement” means that certain Amended and Restated Loan and
Security Agreement, dated as of June 29, 2015, by and among Hercules Funding II,
the lenders party thereto from time to time, and Wells Fargo Capital Finance, as
Arranger and Administrative Agent as amended, modified in supplemented from time
to time, as any Indebtedness that refinances such credit facility after the date
hereof.

 

“Wells Fargo Facility” means the credit facility evidenced by Wells Fargo Credit
Agreement.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2     Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

 

36

--------------------------------------------------------------------------------

 

 

1.3     Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided however, that to the extent that the Code is used to define any
term herein and such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern.

 

1.4     Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds (or, in the case of obligations with respect to Bank Products,
providing Bank Product Collateralization) of all of the Obligations other than
(i) unasserted contingent indemnification Obligations and (ii) any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in the other Loan Documents shall be satisfied by the transmission of
a Record and any Record transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.

 

1.5     Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference. Any reference
herein to a particular Schedule shall be deemed to be a reference to such
Schedule as it may be amended, supplemented, updated or otherwise modified as
permitted under this Agreement or the other Loan Documents.

 

1.6     Divisions.     For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

 

37

--------------------------------------------------------------------------------

 

 

2.           LOAN AND TERMS OF PAYMENT.

 

2.1         Revolver Advances.

 

(a)      Subject to the terms and conditions of this Agreement (including,
without limitation, the satisfaction of each applicable condition set forth in
Sections 3.1 and/or 3.2), during the Revolving Credit Availability Period, each
Lender agrees (severally, not jointly or jointly and severally) to make advances
(“Revolving Advances”) to Borrower in an amount at any one time outstanding not
to exceed such Lender’s Pro Rata Share of an amount equal to the lesser of (i)
the Maximum Revolver Amount or (ii) the Borrowing Base.

 

(b)      Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right to establish reserves in accordance with clauses (i) and
(ii) below.

 

(i)     Such reserves shall be in such amounts as Agent in its Permitted
Discretion shall deem necessary or appropriate against the Borrowing Base,
solely with respect to (A) sums that Borrower is required to pay (such as taxes)
and has failed to pay under any Section of this Agreement or any other Loan
Document, (B) amounts owing by Borrower or any of its Subsidiaries to any Person
to the extent secured by a Lien on, or trust over, any of the Collateral (other
than any existing Permitted Lien set forth on Schedule P-1 which is specifically
identified thereon as entitled to have priority over the Agent’s Liens), which
Lien or trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens in and to such item of the Collateral, (C) with
respect to any Note Receivable, the valuation of such Note Receivable or the
Collateral securing any Note Receivable, and (D) the aggregate amount of
unfunded commitments of Borrower to the makers of Notes Receivable; provided
that such unfunded commitments are not subject to any conditions or milestone
requirements that have not been met or are reasonably likely to be met within
thirty (30) days. Prior to the establishment of any such reserve, Agent shall
first notify in writing and discuss with Borrower any such reserve that Agent
proposes to establish, which written notice (each, a “Reserve Notice”) shall in
any event set forth: (x) the amount of any such proposed reserve; and (y) the
rationale for such reserve.

 

(ii)     Notwithstanding the foregoing, no reserve shall be established pursuant
to clause (i)(C) above unless the Borrower has failed to provide written notice
of its objection to such reserve (each, a “Reserve Objection”) within five (5)
Business Days after its receipt of the applicable Reserve Notice. If, during
such five (5) Business Day period, the Borrower delivers a Reserve Objection to
the Agent, then the Borrower shall have the right to request that the applicable
Note Receivable be independently valued by an Approved Third-Party Appraiser
retained by the Borrower and no reserve shall be taken with respect to such Note
Receivable pursuant to clause (i)(C) above and instead: (x) until such
Third-Party Appraiser valuation is obtained, the Net Eligible Balance of such
Note Receivable shall be the lower of: (i) the aggregate outstanding principal
balance of such Note Receivable or (ii) the value of such Note Receivable as
determined under GAAP as reflected in the most recently delivered quarterly
financial statements of Borrower, and (y) once such Third-Party Appraiser
valuation is obtained, then the Net Eligible Balance of such Note Receivable
shall be the value as determined by such Approved Third-Party Appraiser,
provided that any such valuation by such Approved Third-Party Appraiser shall be
delivered to the Agent within thirty (30) days after delivery of the applicable
Reserve Objection. Any such valuation may be updated from time to time by
further valuations of such Approved Third-Party Appraiser, in which case the Net
Eligible Balance of such Note Receivable shall be such updated valuation.

 

38

--------------------------------------------------------------------------------

 

 

(iii)     If the rationale set forth in the Reserve Notice for any reserve shall
no longer exist, then such reserve shall automatically be extinguished.

 

(c)      Lenders shall have no obligation to make additional Advances hereunder
to the extent such additional Advances would cause the Revolver Usage to exceed
the Maximum Revolver Amount.

 

(d)      Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.

 

2.2         Swingline Loans.

 

(a)     Swingline Loans. Subject to the terms and conditions set forth herein,
Swingline Lender, in reliance on the agreements of Lenders set forth in this
Section 2.2, may in its sole discretion make Swingline Loans to Borrower from
time to time on any Business Day during the Revolving Credit Availability
Period, in an aggregate principal amount that will not result in (i) the
Revolving Credit Exposure of Swingline Lender exceeding its Commitment, (ii) the
total Revolving Credit Exposures exceeding the total Commitments or (iii) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit; provided, that Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan and Swingline
Lender shall not be under any obligation to make any Swingline Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Swingline Loan may have, Fronting Exposure; and
provided further, that in making any such Swingline Loan, the Swingline Lender
shall not waive any of the terms or conditions set forth herein without first
obtaining the prior written consent of the Lender or Lenders acquiring a
participation of such Swingline Loan pursuant to Section 2.2(b) below. Within
the foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, prepay and reborrow Swingline Loans. Promptly after receipt
of a request for a Borrowing, Agent shall elect, in its discretion, (i) to have
the terms of Section 2.3(a) apply to such requested Borrowing, or (ii) to
request Swingline Lender to make a Swingline Loan pursuant to the terms of
Section 2.3(b) in the amount of the requested Borrowing; provided, however, that
if Swing Lender declines in its sole discretion to make a Swing Loan pursuant to
Section 2.3(b), Agent shall elect to have the terms of Section 2.3(a) apply to
such requested Borrowing.

 

39

--------------------------------------------------------------------------------

 

 

(b)      Participations by Lenders in Swingline Loans.

 

(i)     Immediately upon the making of a Swingline Loan by Swingline Lender, and
without any further action on the part of Swingline Lender or Lenders, Swingline
Lender hereby grants to each Lender, and each Lender hereby acquires from
Swingline Lender, a participation in such Swingline Loan equal to such Lender’s
Pro Rata Share of the amount of such Swingline Loan. Swingline Lender may, by
written notice given to Agent not later than 10:00 a.m., New York time, on any
Business Day, require Lenders to fund participations on such Business Day in all
or a portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will fund such
participations. Promptly upon receipt of such notice, Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Pro Rata Share
of such Swingline Loan or Loans. Each Lender hereby absolutely, unconditionally
and irrevocably agrees, upon receipt of notice as provided above in this
paragraph, to pay to Agent, for account of Swingline Lender, such Lender’s Pro
Rata Share of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire and fund participations in Swingline Loans
pursuant to this paragraph is absolute, unconditional and irrevocable and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuation of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.3 with respect to Advances made by such Lender (and
Section 2.3 shall apply, mutatis mutandis, to the payment obligations of
Lenders), and Agent shall promptly pay to Swingline Lender the amounts so
received by it from Lenders.

 

(ii)     Agent shall notify Borrower of any participations in any Swingline Loan
funded pursuant to the preceding paragraph, and thereafter payments in respect
of such Swingline Loan shall be made to Agent and not to Swingline Lender. Any
amounts received by Swingline Lender from Borrower (or other party on behalf of
Borrower) in respect of a Swingline Loan made by Swingline Lender after receipt
by Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to Agent. Any such amounts received by Agent shall be promptly
remitted by Agent to Lenders that shall have made their payments pursuant to the
preceding paragraph and to Swingline Lender, as their interests may appear,
provided that any such payment so remitted shall be repaid to Swingline Lender
or to Agent, as applicable, if and to the extent such payment is required to be
refunded to Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

 

(c)     Resignation of Swingline Lender. Swingline Lender may resign at any time
by giving 30 days’ prior notice to Agent, Lenders and Borrower. After the
resignation of Swingline Lender hereunder, the retiring Swingline Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of Swingline Lender under this Agreement and the other Loan Documents with
respect to Swingline Loans made by it prior to such resignation, but shall not
be required to make any additional Swingline Loans.

 

40

--------------------------------------------------------------------------------

 

 

2.3         Borrowing Procedures and Settlements.

 

(a)     Borrowing Procedures of Revolving Advances. Each Borrowing shall be made
by an irrevocable written request in the form of Exhibit F-1 hereof by an
Authorized Person delivered to Agent (which notice must be received by Agent no
later than 1:00 p.m. (New York time) no later than the Business Day prior to the
date that is the requested Funding Date) specifying (i) the amount of such
Borrowing, and (ii) the requested Funding Date, which shall be a Business Day;
provided that Swingline Borrowings shall be made as provided in Section 2.3(b).
Each Borrowing hereunder shall initially bear interest at the Adjusted Daily
Reset LIBOR Rate.

 

(b)     Borrowing Procedures for Swingline Loans. Each Swingline Borrowing shall
be made upon Borrower’s notice to Swingline Lender and Agent. Each such notice
shall be in the form of a written request in the form of Exhibit F-2 hereof,
appropriately completed and signed by an Authorized Person and must be received
by Swingline Lender and Agent not later than 10:00 a.m. (New York time) on the
date of the requested Swingline Borrowing, and such notice shall specify (i) the
amount to be borrowed, which shall be in a minimum of $100,000 or a larger
multiple of $50,000, and (ii) the date of such Swingline Borrowing (which shall
be a Business Day). Subject to the terms and conditions set forth herein,
Swingline Lender shall make each Swingline Loan available to Borrower by credit
to Borrower’s account with Swingline Lender or by wire transfer in accordance
with instructions provided to (and reasonably acceptable to) Swingline Lender,
not later than 3:00 p.m. (New York time) on the requested date of such Swingline
Loan.

 

(c)      Making of Advances.

 

(i)     Promptly after receipt of a request for a Borrowing pursuant to Section
2.3(a), Agent shall notify Lenders, not later than 4:00 p.m. (New York time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. (New York time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Revolving
Advances, upon satisfaction of the applicable conditions precedent set forth in
Section 3 hereof, Agent shall make the proceeds thereof available to Borrower
not later than 3:00 p.m. (New York time) on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Custodial Account or to such other account as shall be designated
by Borrower to Agent.

 

41

--------------------------------------------------------------------------------

 

 

(ii)     Unless Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, prior to 12:00
noon (New York time) on the date of such Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrower the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrower such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Revolving Advance on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrower of such failure to fund
and, upon demand by Agent, Borrower shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Revolving Advances composing such Borrowing. The failure of any
Lender to make any Revolving Advance on any Funding Date shall not relieve any
other Lender of any obligation hereunder to make an Revolving Advance on such
Funding Date, but no Lender shall be responsible for the failure of any other
Lender to make the Revolving Advance to be made by such other Lender on any
Funding Date.

 

(iii)     Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments (A) first, to Swingline Lender on a pro rata basis of any amounts
owing by such Defaulting Lender to Swingline Lender hereunder, (B) second, to
each Non-Defaulting Lender ratably in accordance with their Commitments (but, in
each case, only to the extent that such Defaulting Lender’s portion of a
Revolving Advance (or other funding obligation) was funded by such other
Non-Defaulting Lender), (C) third, to a suspense account maintained by Agent,
the proceeds of which shall be retained by Agent and may be made available to be
re-advanced to or for the benefit of Borrower (upon the request of Borrower and
subject to the conditions set forth in Section 3.3) as if such Defaulting Lender
had made its portion of Advances (or other funding obligations) hereunder, and
(D) fourth, from and after the date on which all other Obligations have been
paid in full, to such Defaulting Lender in accordance with tier (J) of Section
2.4(b)(i). Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.13(a), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero (and Borrower
shall not be required to pay any fee payable under Section 2.13(a) that
otherwise would have been required to have been paid to such Defaulting Lender);
provided, that (x) any Commitment of any Defaulting Lender may not be increased
or extended without the consent of such Defaulting Lender, and (y) any waiver,
amendment or modification to this Agreement requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender. The provisions of this Section
2.3(c)(iii) shall remain effective with respect to such Defaulting Lender until
the earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
and Borrower shall have waived, in writing, the application of this Section
2.3(c)(iii) to such Defaulting Lender, or (z) the date on which such Defaulting
Lender makes payment of all amounts that it was obligated to fund hereunder,
pays to Agent all amounts owing by Defaulting Lender in respect of the amounts
that it was obligated to fund hereunder, and, if requested by Agent, provides
adequate assurance of its ability to perform its future obligations hereunder
(on which earlier date, so long as no Event of Default has occurred and is
continuing, any remaining cash collateral held by Agent); provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender;
provided further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. The operation of
this Section 2.3(c)(iii) shall not be construed to increase or otherwise affect
the Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to Lenders other than such Defaulting Lender.
Any failure by a Defaulting Lender to fund amounts that it was obligated to fund
hereunder shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrower, at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than Bank Product Obligations), but
including all interest, fees (other than any fee payable under Section 2.13(a)
relating to any period in which Lender was a Defaulting Lender), and other
amounts that may be due and payable in respect thereof; provided, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.3(c)(iii) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(c)(iii) shall control and govern.

 

42

--------------------------------------------------------------------------------

 

 

(d)     [Reserved].

 

(e)     Agent Revolving Advances.

 

(i)     Agent hereby is authorized by Borrower and Lenders, from time to time in
Agent’s sole discretion, (1) after the occurrence and during the continuance of
a Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3 have not been satisfied,
to make Revolving Advances to Borrower on behalf of Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (C) to pay any
other amount chargeable to Borrower pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Revolving Advances described in this Section 2.3(e) shall
be referred to as “Agent Advances”); provided, however, that Agent shall not
knowingly make additional Agent Advances that would cause the aggregate amount
of outstanding Agent Advances at such time to exceed ten percent (10%) of the
Borrowing Base at such time without the consent of all Lenders. Each Agent
Advance shall be deemed to be a Revolving Advance hereunder, except that all
payments thereon shall be payable to Agent solely for its own account.

 

43

--------------------------------------------------------------------------------

 

 

(ii)     The Agent Advances shall be repayable on demand and secured by the
Agent’s Liens granted to Agent under the Loan Documents, shall constitute
Revolving Advances and Obligations hereunder, and shall bear interest at the
rate applicable from time to time to Revolving Advances that are Base Rate
Loans.

 

(f)      Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Advances. Such agreement notwithstanding, Agent and the
other Lenders agree (which agreement shall not be for the benefit of or
enforceable by Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the Advances
and the Agent Advances shall take place on a periodic basis in accordance with
the following provisions:

 

(i)     Agent shall request settlement (“Settlement”) with Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent, (1) for itself,
with respect to each Agent Advance, and (2) with respect to Collections
received, as to each by notifying Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 5:00
p.m. (New York time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances and Agent Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(c)(iii)): (y) if a Lender’s balance of
the Advances and Agent Advances exceeds such Lender’s Pro Rata Share of the
Advances and Agent Advances as of a Settlement Date, then Agent shall, by no
later than 2:00 p.m. (New York time) on the Settlement Date, transfer in
immediately available funds to the account of such Lender as such Lender may
designate, an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances and
Agent Advances, and (z) if a Lender’s balance of the Advances and Agent Advances
is less than such Lender’s Pro Rata Share of the Advances and Agent Advances as
of a Settlement Date, such Lender shall no later than 2:00 p.m. (New York time)
on the Settlement Date transfer in immediately available funds to the Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances and
Agent Advances. Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Agent Advance and shall constitute Advances of such Lenders. If any
such amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

 

44

--------------------------------------------------------------------------------

 

 

(ii)     In determining whether a Lender’s balance of the Advances and Agent
Advances is less than, equal to, or greater than such Lender’s Pro Rata Share of
the Advances and Agent Advances as of a Settlement Date, Agent shall, as part of
the relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to Lenders hereunder, and proceeds of
Collateral. To the extent that a net amount is owed to any such Lender after
such application, such net amount shall be distributed by Agent to that Lender
as part of such next Settlement.

 

(iii)     During the period between Settlement Dates, Agent with respect to
Agent Advances and each Lender with respect to the Advances other than Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Agent or Lenders,
as applicable.

 

(g)      Notation. Agent, as a non-fiduciary agent for Borrower, shall record on
its books the principal amount of the Advances and stated interest owing to each
Lender, including Swingline Loans owing to Swingline Lender, and Agent Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such records shall, absent manifest error, conclusively be presumed to be
correct and accurate. In addition, each Lender is authorized, at such Lender’s
option, to note the date and amount of each payment or prepayment of principal
of such Lender’s Advances in its books and records, including computer records.

 

(h)      Lenders’ Failure to Perform. All Advances (other than Swingline Loans
and Agent Advances) shall be made by Lenders contemporaneously and in accordance
with their Pro Rata Shares. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

2.4          Payments.

 

(a)      Payments by Borrower.

 

(i)     Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (New York time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(New York time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

 

45

--------------------------------------------------------------------------------

 

 

(ii)     Unless Agent receives notice from Borrower prior to the date on which
any payment is due to Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

 

(b)      Apportionment and Application of Payments.

 

(i)     Except as otherwise provided with respect to Defaulting Lenders and
except as otherwise provided in the Loan Documents (including letter agreements
between Agent and individual lenders, if any), aggregate principal and interest
payments shall be apportioned ratably among Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and payments of fees and expenses (other than fees or expenses that are
for Agent’s separate account) shall be apportioned ratably among Lenders having
a Pro Rata Share of the type of Commitment or Obligation to which a particular
fee relates. So long as no Event of Default has occurred and is continuing,
Borrower shall remit all payments to Agent as and when due hereunder for
application to the Obligations as described above. During the continuance of any
Event of Default, all amounts in the Borrower Accounts and all proceeds of
Accounts or other Collateral received by Agent shall be applied by Agent as
follows:

 

(A)     first, to pay on a ratable basis, until paid in full any Collateral
Custodian Fees then due to Collateral Custodian under the Collateral Custodian
Agreement;

 

(B)     second, to pay the Servicing Fee of Servicer and, with respect to a
successor Servicer or the Special Servicer, as applicable, expenses and other
amounts due to such successor Servicer under the Sale and Servicing Agreement or
Special Servicer Fees and Expenses due to the Special Servicer under the
applicable Intercreditor Agreement, respectively (provided, that with respect to
the initial Servicer, such Servicing Fee shall only be paid so long as no Event
of Default has occurred and is continuing), until paid in full;

 

(C)     third, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full;

 

(D)     fourth, to pay any Lender Group Expenses then due to Lenders under the
Loan Documents, on a ratable basis, until paid in full;

 

(E)     fifth, to pay any fees then due to Agent (for its separate account,
after giving effect to any letter agreements between Agent and individual
Lenders) under the Loan Documents until paid in full;

 

46

--------------------------------------------------------------------------------

 

 

(F)     sixth, to pay interest and fees due in respect of all Agent Advances,
until paid in full;

 

(G)     seventh, ratably to pay interest and fees due in respect of the Advances
(other than Agent Advances) and the Swingline Loans, until paid in full;

 

(H)     eighth, to pay the outstanding principal of all Agent Advances until
paid in full,

 

(I)       ninth, subject to the proviso at the end of this clause (I), ratably

 

 

1)

to pay the outstanding principal of all Swingline Loans until paid in full,

 

 

2)

to pay the outstanding principal of all Revolving Advances until paid in full,
and

 

 

3)

ratably, up to the amount (after taking into account any amounts previously paid
pursuant to this clause 3) of the most recently established Bank Product Reserve
Amount (but in no event in an amount in excess of five percent (5%) of the
Maximum Revolver Amount at such time) to (y) the Bank Product Providers based
upon amounts then certified by the applicable Bank Product Provider to Agent (in
form and substance satisfactory to Agent) to be due and payable to such Bank
Product Providers on account of Bank Product Obligations, and (z) with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable) and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(i),
beginning with tier (A) hereof;

 

provided, however, that, at any time, upon satisfaction of the conditions
described in the definition of “Permitted Restricted Payments” applicable to
Permitted Tax Distributions at such time, Borrower may request from Agent, and
Agent shall release to Borrower, funds in the Custodial Account for the purposes
of making a Permitted Tax Distribution immediately prior to the payment of the
amounts described in this clause (I), except that during the Amortization Period
any such release to Borrower for the purposes of making a Permitted Tax
Distribution shall occur only after an amount of Advances equal to the then
applicable Required Amortization Amount shall have already been paid to Lenders
pursuant to this clause (I);

 

47

--------------------------------------------------------------------------------

 

 

(J)     tenth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

 

(K)    eleventh, ratably to pay any Obligations owed to Defaulting Lenders, and

 

(L)     twelfth, to Borrower (to be wired to the Custodial Account) or such
other Person entitled thereto under applicable law.

 

(ii)      Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(f).

 

(iii)    In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.3(b) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

 

(iv)    For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(v)     In the event of a direct conflict between the priority provisions of
this Section 2.3 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.

 

(c)     Repayment of Swingline Loans. Borrower shall repay to Agent for account
of Swingline Lender each Swingline Loan made by Swingline Lender on the earlier
to occur of (i) the date that is five (5) Business Days after such Swingline
Loan is made and (ii) the Revolving Credit Availability Period; provided that on
each date that a Revolving Advance is made, Borrower shall repay all Swingline
Loans then outstanding and the proceeds of any such Revolving Advance shall be
applied by Agent to repay any Swingline Loans outstanding. At any time that
there shall exist a Defaulting Lender, immediately upon the request of Swingline
Lender, Borrower shall repay the outstanding Swingline Loans made by Swingline
Lender in an amount sufficient to eliminate any Fronting Exposure in respect of
such Swingline Loans.

 

48

--------------------------------------------------------------------------------

 

 

(d)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Swingline Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Share (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 16.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in paragraph (d) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, prepay Swingline Loans in an amount equal to Swingline
Lender’s Fronting Exposure.

 

(f)     Defaulting Lender Cure. If Borrower, Agent and Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Swingline Loans of the
other Lenders or take such other actions as Agent may determine to be necessary
to cause the Swingline Loans and funded and unfunded participations in Swingline
Loans to be held pro rata by Lenders in accordance with the Commitments (without
giving effect to paragraph (c) above), whereupon, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(g)     New Swingline Loans. So long as any Lender is a Defaulting Lender,
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan.

 

2.5          Overadvances and Required Amortization Amount.

 

(a)     Overadvances. If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrower to the Lender
Group pursuant to Section 2.1 is greater than (i) the Maximum Revolver Amount or
(ii) the Borrowing Base (an “Overadvance”), except as otherwise permitted
pursuant to Section 2.3(e), Borrower shall promptly (but in any event within two
(2) Business Days after delivery of a Borrowing Base Certificate demonstrating
such excess) pay to Agent, in cash, the amount of such excess, which amount
shall be used by Agent to reduce the Obligations in accordance with the
priorities set forth in Section 2.4(b). All Overadvances shall be treated as
Base Rate Loans. In addition, Borrower hereby promises to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full as
and when due and payable under the terms of this Agreement and the other Loan
Documents.

 

49

--------------------------------------------------------------------------------

 

 

(b)     Required Amortization Amount. If, as of any Payment Date following the
Amortization Commencement Date, the Amortization Commencement Date Principal
Balance has not been reduced by at least the Required Amortization Amount as of
such date, then Borrower immediately shall pay to Agent, in cash, the amount of
such shortfall, which amount shall be used by Agent to reduce the outstanding
principal amount of the Amortization Commencement Date Principal Balance.

 

2.6          Termination or Reduction of Commitment.

 

(a)     Optional. Borrower may, upon notice to Agent, terminate the unused
portion of the Commitments, or from time to time reduce the unused Commitments;
provided that (i) each such notice shall be in writing and must be received by
Agent at least three (3) Business Days prior to the effective date of such
termination or reduction, and shall be irrevocable (provided that a notice of
termination of the Commitments may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to Agent on or prior to the specified effective
date) if such condition is not satisfied), (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or a larger multiple of $10,000,000, or
as otherwise agreed upon between Agent and Borrower and (iii) Borrower shall not
terminate or reduce the Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the total Revolving Credit Exposures would
exceed the total Commitments. Unless previously terminated, the Commitments
shall automatically terminate at the end of the Revolving Credit Availability
Period.

 

(b)     Application of Commitment Reductions. Agent will promptly notify Lenders
of any termination or reduction of the Commitments pursuant to this Section 2.6.
Upon any reduction of unused Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Pro Rate Share of the amount of such reduction.

 

2.7          Interest Rates: Rates, Payments, and Calculations.

 

(a)      Interest Rates. Except as provided in Section 2.7(b) below, all
Obligations (except for Bank Product Obligations) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:

 

(i)      if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to (A) the LIBOR Rate or the Adjusted LIBOR Daily Reset Rate, as
applicable, plus (B) the LIBOR Rate Margin, and

 

(ii)     otherwise, at a per annum rate equal to (A) the Base Rate plus (B) the
Base Rate Margin;

 

provided that, each Swingline Loans shall be a Base Rate Loan.

 

(b)     Default Rate. (i) Automatically during the continuation of an Event of
Default pursuant to Section 8.1(a) or 8.1(e) or an Event of Default pursuant to
Section 8.1(b) that is due to a failure to comply with a covenant contained in
Section 7.17, or (ii) at the written election of the Required Lenders during the
continuation of any other Event of Default, all Obligations (except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two percent (2.0%) above the per annum rate otherwise
then-applicable hereunder to Base Rate Loans or LIBOR Rate Loans hereunder.

 

50

--------------------------------------------------------------------------------

 

 

(c)     Payment. Except to the extent, if any, provided to the contrary in
Section 2.13, Section 2.15, or elsewhere in this Agreement, interest and all
other fees payable hereunder shall be due and payable, in arrears, (i) on each
Payment Date that Obligations or Commitments are outstanding, and (ii) on the
Maturity Date. On or about ten (10) days prior to each Payment Date, Agent will
provide Borrower with an indicative statement detailing the amount of interest,
fees and expenses payable on the immediately upcoming Payment Date, which
amounts shall be subject to modification as a result of changes occurring
between the date of delivery of such statement and such Payment Date (and Agent
shall use commercially reasonable efforts to provide Borrower with prompt
written notice of any such modification(s) on or prior to such Payment Date).
Borrower hereby authorizes Agent from time to time to debit (by ACH or
otherwise) from any Borrower Account all interest and fees (when due and
payable), the fees and costs provided for in Section 2.13 (as and when accrued
or incurred), and all other payments as and when due and payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products up to the Bank Product
Reserve Amount). Borrower further authorizes Agent, from time to time with prior
notice to Borrower, to charge all interest and fees (when due and payable), all
Lender Group Expenses (as and when incurred), the fees and costs provided for in
Section 2.13 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products up to the Bank Product Reserve Amount) to Borrower’s Loan
Account, which amounts thereafter constitute Revolving Advances hereunder and
shall accrue interest at the rate then applicable to Revolving Advances
hereunder. Any interest not paid when due shall be compounded and shall
thereafter constitute Revolving Advances hereunder and shall accrue interest at
the rate then applicable to Revolving Advances hereunder.

 

(d)     Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360-day year for the actual number of days
elapsed (or, in the case of Base Rate Loans which accrue interest by reference
to clause (c) of the definition of Base Rate, on the basis of a 365-day or
366-day year, as applicable, for the actual number of days elapsed). In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

 

(e)     Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

 

51

--------------------------------------------------------------------------------

 

 

2.8          Optional Prepayments.

 

(a)     Optional Prepayment of Base Rate Loans. Borrower may prepay, in whole or
in part (but, if in part, in an amount not less than $1,000,000 unless otherwise
agreed to by Agent), any Base Rate Loan at any time, without penalty, upon one
(1) Business Day’s prior notice by Borrower to Agent prior to the date of
prepayment (or, in any case, such shorter period of time then agreed to by
Agent).

 

(b)     Optional Prepayment of LIBOR Rate Loans. Borrower may prepay, in whole
or in part (but, if in part, in an amount not less than $1,000,000 unless
otherwise agreed to by Agent), any LIBOR Rate Loan at any time, upon three (3)
Business Days prior notice by Borrower to Agent prior to the date of prepayment
(or, in any case, such shorter period of time then agreed to by Agent). The
prepayment of LIBOR Rate Loans may be subject to prepayment penalties based on
Lenders’ actual re-deployment costs and actual LIBOR breakage costs.

 

(c)     Any such prepayment shall be made by the payment of the principal amount
to be prepaid and all accrued interest thereon to the date fixed for prepayment.

 

2.9          Cash Management.

 

(a)     Accounts. Borrower shall open and shall at all times maintain the
Borrower Accounts with MUFG. All cash, checks, drafts or other items of payment
relating to or constituting payments made in respect of any or all of the
Collateral, all Collections, and all other proceeds of the Collateral, shall be
deposited directly into the Collection Account. Borrower shall maintain in
effect at all times either (i) instructions to all Account Debtors on Notes
Receivable to: (A) make payment of any obligations owing to Borrower directly,
by ACH transfer or wire transfer, to the Collection Account or to an account
held by Servicer (with such account being subject to an account control
agreement that is approved by Agent) for prompt remission (but in no event later
than two (2) Business Days) to the Collection Account, and (B) to mail or
deliver all checks or other forms of payment for amounts owing to Borrower to a
post office box or other address approved in writing by Agent, or (ii)
enforceable authorizations from Account Debtors permitting Borrower or Servicer
to automatically debit payments in respect of all Notes Receivable directly from
such Account Debtors’ deposit accounts through the Automated Clearing House
(ACH) network or electronic funds transfers. Borrower shall cause all such items
referenced in the preceding sentence to be credited either directly to the
Collection Account or to an account held by Servicer (with such account being
subject to an account control agreement that is approved by Agent) for prompt
remission (but in no event later than two (2) Business Days) to the Collection
Account. Notwithstanding any other provision contained herein, amounts on
deposit in the Collection Account shall be applied by the Agent to reduce
outstanding Advances ratably among the Lenders and the remaining balance in the
Collection Account (if any) shall be swept daily, or with such other frequency
has Agent may approve, to the Custodial Account. Other than such transfers to
the Custodial Account, neither Borrower, Servicer nor any Person claiming
through either shall, or attempt to, withdraw or transfer any portion of the
Collection Account, make payments from the Collection Account or issue
withdrawal, transfer delivery or other instructions with respect to the
Collection Account. If Borrower or any of its Affiliates receives any payments
on account of Notes Receivable, Collections or any other Collateral, then
Borrower shall hold or cause its Affiliates to hold such payments in trust for
Agent and shall promptly (and in no event later than two (2) Business Days after
receipt thereof) deposit all such payments, to the extent of Borrower’s rights
therein, into the Collection Account.

 

52

--------------------------------------------------------------------------------

 

 

(b)     Following the occurrence and during the continuance of an Event of
Default: (i) Borrower shall not, and shall not attempt to or permit any of its
Affiliates to or attempt to, withdraw or transfer any amounts in a Borrower
Account, or make payments from either such account or issue withdrawal,
transfer, delivery or other instructions with respect to such accounts, except
as may be approved by Agent in writing; and (ii) Agent may apply all or any part
of the amounts in the Borrower Accounts or any other account of Borrower
maintained with MUFG or otherwise to the Obligations as provided in Section
2.3(b).

 

2.10        Crediting Payments. The receipt of any payment item by Agent shall
not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to the Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 2:00 p.m. (New York time). If any
payment item is received into the Agent’s Account on a non-Business Day or after
2:00 p.m. (New York time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.

 

2.11        Funding of Proceeds. Agent is authorized to make the Advances under
this Agreement based upon instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.7(c).
Unless otherwise agreed by Agent and Borrower, any Advance or Agent Advance
requested by Borrower and made by Agent or Lenders hereunder shall be made to
the Custodial Account.

 

2.12       Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Agent Advances and
Swingline Loans) made by Agent, Swingline Lender or Lenders to Borrower or for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.10, the Loan Account will be credited with all payments received
by Agent from Borrower or for Borrower’s account. Agent shall render statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after
receipt thereof by Borrower, Borrower shall deliver to Agent written objection
thereto describing the error or errors contained in any such statements.

 

53

--------------------------------------------------------------------------------

 

 

2.13        Fees. Borrower shall pay to Agent the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter) and shall be apportioned among
Lenders in accordance with the terms hereof and of any letter agreements between
Agent and individual Lenders:

 

(a)     Unused Line Fee. On each Payment Date (other than any Payment Date
occurring during the Amortization Period), Borrower shall pay to Agent, on
behalf of Lenders, an unused line fee equal to (i) the amount by which (A) the
Maximum Revolver Amount then in effect exceeds (B) the average Daily Balance of
Advances that were outstanding from (and including) the immediately preceding
Payment Date (or, with respect to the period from the Closing Date until the
first Payment Date, from (and including) the Closing Date) until (but excluding)
such Payment Date (the amount in this clause (i), the “Average Unused Line
Amount”), multiplied by (ii) (A) if the Average Unused Line Amount is less than
twenty percent (20%) of the Maximum Revolver Amount then in effect, one-fifth of
one percent (0.200%) per annum, (B) if the Average Unused Line Amount is less
than fifty percent (50%) of the Maximum Revolver Amount then in effect but
greater than or equal to twenty percent (20%) of the Maximum Revolver Amount
then in effect, three-eighths of one percent (0.375%) per annum or (C) if the
Average Unused Line Amount is equal to or greater than fifty percent (50%) of
the Maximum Revolver Amount then in effect, one-half of one percent (0.500%) per
annum; provided for the avoidance of doubt, that no unused line fee shall accrue
or be due and payable during the Amortization Period.

 

(b)     Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, Borrower shall pay to Agent the fees set forth in the Fee Letter.

 

(c)     Audit, Appraisal, and Valuation Charges. Subject to any restrictions in
Section 4.6, for the separate account of Agent, Borrower shall pay to Agent
audit, appraisal, and valuation fees and charges not to exceed (i) $25,000 per
audit (or such higher amount as shall be mutually agreed to by Borrower and
Agent) for each financial or collateral audit of Borrower performed by personnel
employed by Agent, (ii) Agent’s then applicable daily rate per applicable
individual, plus reasonable and documented out of pocket expenses, for the
establishment of electronic collateral reporting systems, if requested by Agent,
and (iii) the actual reasonable and documented charges paid or incurred by Agent
if it elects to employ the services of one or more third Persons to perform
financial or collateral audits of Borrower, to establish electronic collateral
reporting systems, to appraise the Collateral or any portion thereof, or to
assess Borrower’s procedures or business valuation; provided that so long as no
Event of Default has occurred and is continuing, Borrower will not be charged
for more than one (1) collateral audit in any twelve-month period.

 

54

--------------------------------------------------------------------------------

 

 

2.14       Capital Requirements. If, after the date hereof, any Lender
determines that (i) any Change in Law regarding capital requirements for banks
or bank holding companies, or any change in the interpretation or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request, or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such Change in Law or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, unless such reduction is on account of Taxes, Borrower agrees to pay
such Lender on demand the amount of such reduction of return of capital as and
when such reduction is determined, payable within 90 days after presentation by
such Lender of a statement in the amount and setting forth in reasonable detail
such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
reductions in return incurred more than 180 days prior to the date that such
Lender notifies Borrower of such Change in Law giving rise to such reductions
and of such Lender’s intention to claim compensation therefor; provided further
that if such claim arises by reason of the Change in Law that is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

2.15        LIBOR Option.

 

(a)     LIBOR Election. Borrower may elect from time to time that all (or any
portion) of the Revolving Advances (other than Advances with respect to Agent
Advances and Overadvances) bear interest at the LIBOR Rate, the Adjusted Daily
Reset LIBOR Rate or the Base Rate. So long as no Event of Default has occurred
and is continuing, Borrower may, by notifying Agent prior to 1:00 p.m. (New York
time) at least three (3) Business Days prior to its desired commencement of an
Interest Period for all (or a portion) of the Revolving Advances (the “LIBOR
Deadline”), elect to exercise Borrower’s option (the “LIBOR Option”) to have
interest on all (or any portion) of such Revolving Advances (other than Advances
with respect to Agent Advances and Overadvances) determined for such Interest
Period by reference to the LIBOR Rate or the Adjusted Daily Reset LIBOR Rate.
Notice of Borrower’s election of the LIBOR Option for any Interest Period, and
(if applicable) the Interest Periods selected and the Revolving Advances subject
to such Interest Periods, shall be made by delivery by Borrower to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline. Each LIBOR Notice
shall be irrevocable and binding on Borrower. Promptly upon its receipt of any
LIBOR Notice, Agent shall provide a copy thereof to each of Lenders. There shall
be no more than five (5) Interest Periods outstanding at any time.
Notwithstanding the foregoing, if Borrower has not exercised the LIBOR Option in
accordance with this Section 2.15 prior to the LIBOR Deadline for an Interest
Period, then interest on all or such portion of the Revolving Advances then
eligible to have interest determined by reference to the LIBOR Rate (including
the Revolving Advances that were treated as LIBOR Rate Loans during the
immediately preceding Interest Period) shall be determined for such Interest
Period by reference to the Adjusted Daily Reset LIBOR Rate unless Borrower has
notified Lender prior to 1:00 p.m. (New York time) at least three (3) Business
Days prior to the commencement of an Interest Period that it elects interest on
such Revolving Advances to accrue by reference to the Base Rate. At any time
that an Event of Default has occurred and is continuing, Borrower no longer
shall have the option to request that Revolving Advances bear interest
determined by reference to the LIBOR Rate or the Adjusted Daily Reset LIBOR
Rate, and Lender shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder for the remainder of such Interest Period. This Section shall not
apply to Swingline Borrowings which may not be converted or continued.

 

55

--------------------------------------------------------------------------------

 

 

(b)     Base Rate Loans in Absence of LIBOR Election Availability. If Borrower
is not entitled to exercise the LIBOR Option for such Interest Period, then
interest on all of the Revolving Advances (including Revolving Advances that
were treated as LIBOR Rate Loans during the immediately preceding Interest
Period) shall be determined for such Interest Period by reference to the Base
Rate.

 

(c)     Special Provisions Applicable to LIBOR Rate.

 

(i)     The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Change in Law
(including changes in tax laws (except changes of general applicability in
corporate income tax laws)) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest by reference
to the LIBOR Rate. In any such event, the affected Lender shall give Borrower
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrower may, by notice to such affected Lender (A)
require such Lender to furnish to Borrower a statement setting forth the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay (or convert to Base Rate Loans) the LIBOR Rate Loans
with respect to which such adjustment is made.

 

(d)     No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Revolving Advance as to which interest accrues by
reference to the LIBOR Rate.

 

(e)      Compensation for Losses. Upon demand of any Lender (with a copy to
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(i)      any continuation, conversion, payment or prepayment of any LIBOR Rate
Loan (other than any LIBOR Rate Loan bearing interest at the Adjusted Daily
Reset LIBOR Rate) on a day other than the last day of the Interest Period for
such LIBOR Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(ii)     any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Rate
Loan (other than any LIBOR Rate Loan bearing interest at the Adjusted Daily
Reset LIBOR Rate) on the date or in the amount notified by Borrower; or

 

(iii)     any assignment of a LIBOR Rate Loan (other than any LIBOR Rate Loan
bearing interest at the Adjusted Daily Reset LIBOR Rate) on a day other than the
last day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 15.2.

 

56

--------------------------------------------------------------------------------

 

 

(f)     Termination Right. If at any time Borrower shall be liable for the
payment of any additional amounts in accordance with Section 2.14 or any Lender
exercises its rights pursuant to this Section 2.15, then Borrower shall have the
option to terminate this Agreement (in accordance with the provisions of Section
3.5); provided that such option to terminate shall in no event relieve Borrower
of paying any amounts owing pursuant to Sections 2.14 or 2.15 in accordance with
the terms hereof. In no event will Borrower be responsible for increased amounts
referred to in Section 2.14 or 2.15 which relate to any other entities to which
the applicable Lender provides financing.

 

(g)     Designation of Different Lending Office. Upon the occurrence of any
event giving rise to Borrower’s obligation to pay additional amounts to a Lender
pursuant to Sections 2.14 or any Lender exercises its rights pursuant to this
Section 2.15, such Lender will, if requested by Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office if such designation would reduce or obviate the
obligations of Borrower to make future payments of such additional amounts;
provided that such designation is made on such terms that such Lender and its
lending office suffer no unreimbursed cost or material legal or regulatory
disadvantage (as reasonably determined by such Lender), with the object of
avoiding future consequence of the event giving rise to the operation of any
such provision.

 

2.16        Effect of Benchmark Transition Event.

 

(a)     Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Agent and the Borrower may
amend this Agreement to replace LIBOR Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the tenth (10th) Business Day after the Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders accept such amendment. No replacement of LIBOR
Rate with a Benchmark Replacement pursuant to this Section 2.16 will occur prior
to the applicable Benchmark Transition Start Date.

 

(b)     Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

57

--------------------------------------------------------------------------------

 

 

(c)     Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders (in consultation with the Borrower)
pursuant to this Section 2.16, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.16.

 

(d)     Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Borrowing of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon LIBOR Rate will not be used in any determination of Base
Rate.

 

(e)     Certain Defined Terms. As used in this Section 2.16:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.

 

58

--------------------------------------------------------------------------------

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Agent and the Borrower mutually agree may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent and the Borrower
mutually agree that adoption of any portion of such market practice is not
administratively feasible or if the Agent and the Borrower mutually agree that
no market practice for the administration of the Benchmark Replacement exists,
in such other manner of administration as the Agent and the Borrower mutually
agree is reasonably necessary in connection with the administration of this
Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR Rate:

 

 

(1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR Rate permanently or indefinitely ceases to provide LIBOR Rate; or

 

 

(2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR Rate:

 

 

(1)

a public statement or publication of information by or on behalf of the
administrator of LIBOR Rate announcing that such administrator has ceased or
will cease to provide LIBOR Rate, permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR Rate;

 

 

(2)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR Rate, a
resolution authority with jurisdiction over the administrator for LIBOR Rate or
a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR Rate, which states that the administrator of LIBOR Rate
has ceased or will cease to provide LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBOR Rate; or

 

 

(3)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR Rate announcing that LIBOR Rate is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

 

59

--------------------------------------------------------------------------------

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR Rate and
solely to the extent that LIBOR Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR Rate for all purposes hereunder in accordance with Section 2.16
and (y) ending at the time that a Benchmark Replacement has replaced LIBOR Rate
for all purposes hereunder pursuant to Section 2.16.

 

“Early Opt-in Election” means the occurrence of:

 

 

(1)

(i) a determination by the Agent or (ii) a notification by the Required Lenders
to the Agent (with a copy to the Borrower) that the Required Lenders have
determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section 2.16, are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace LIBOR Rate, and

 

 

(2)

(i) the election by the Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

60

--------------------------------------------------------------------------------

 

 

2.17       Increase of Commitments and Maximum Revolver Amount.

 

(a)     Additional Commitments. Provided there exists no Default or Event of
Default, Borrower may from time to time request: (i) any one or more existing
Lenders to increase their respective Commitments, or (ii) other financial
institutions mutually approved by Agent, the Swingline Lender and the Borrower,
to agree to a Commitment (each such existing Lender who has agreed to increase
its Commitment or such other financial institution who has agreed to provide a
new Commitment, an “Acceding Lender”), so that the total Commitments and the
Maximum Revolver Amount may be increased, in increments of not less than
Twenty-Five Million Dollars ($25,000,000), by up to no more than Two Hundred
Million Dollars ($200,000,000) in the aggregate (for a maximum of total
Commitments of Six Hundred Million Dollars ($600,000,000)). Each such increase
and new Commitment shall be subject to the prior satisfaction of the following
conditions, as determined by Agent:

 

(i)      Borrower shall have requested the increased or new Commitment in
writing to Agent not less than thirty (30) days prior to the effective date of
the proposed new or increased Commitment;

 

(ii)     Agent and Borrower shall have agreed upon an arrangement fee in respect
of any such proposed new or increased Commitment and shall have entered into a
fee letter evidencing the same (which fee letter, upon its execution and deliver
by each party thereto, shall be deemed a “Loan Document” for all purposes);

 

(iii)     the applicable Acceding Lender shall have underwritten and approved by
its credit committees the proposed new or increased Commitment;

 

(iv)     there shall exist no Default or Event of Default both at the time of
the request for the increased or new Commitment and at the time at which the
increased or new Commitment becomes effective;

 

(v)      Agent and Swingline Lender shall have provided its prior written
consent to such increase or new Commitment, which consent shall be a matter of
its reasonable discretion;

 

(vi)     Borrower shall deliver to Agent all documents (including, without
limitation, new Notes and Loan Document modifications as Agent may reasonably
request), legal opinions, certificates and instruments as Agent may require in
its reasonable discretion in connection with such increase in the Commitments or
new Commitment and shall pay all fees owing hereunder or under any fee letter in
connection with such increased or new Commitment;

 

(vii)    as of the date of such increased or new Commitment, the representations
and warranties contained in the Loan Documents shall be true and correct in all
material respects as of such date with the same force and effect as if made on
and as of such date (other than (A) those representations and warranties which
are qualified by materiality, in which case, such representations and warranties
shall be true and correct in all respects on and as of such date, and (B) in
each case, to the extent such representations and warranties specifically relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects, or true and correct in all
respects, as the case may be, on and as of such earlier date);

 

(viii)    both before and after giving effect to any such increased or new
Commitments, Borrower (or HCI, if applicable) shall be in pro forma compliance
with each covenant set forth in Section 7.17; and

 

61

--------------------------------------------------------------------------------

 

 

(ix)     each Acceding Lender shall have delivered to Agent (A) a duly executed
Accession Agreement, whereby upon effectiveness thereof such Lender agrees to
make Advances pursuant to the terms hereof, and (B) such other documents,
instruments and agreements as Agent may require, including a completed and
executed administrative details reply, administrative questionnaire or similar
document in form satisfactory to Agent.

 

A new Acceding Lender shall become party to this Agreement by entering into an
Accession Agreement. Upon the due execution and delivery of each Accession
Agreement and satisfaction of the foregoing conditions, the Maximum Revolver
Amount shall thereupon be increased by the amount of such Acceding Lender’s
Commitment; provided, that Agent (in its capacity as such) shall have given its
prior written consent to such accession. No Lender is obligated to increase its
Commitment under any circumstances whatsoever, and no Lender’s Commitment may be
increased except by its execution and delivery of an Accession Agreement or
another amendment to this Agreement executed and delivered by such Lender. On
the effective date specified in any duly executed and delivered Accession
Agreement: (1) the Acceding Lender, to the extent not already a Lender, shall be
a “Lender” hereunder and a party hereto, entitled to the rights and benefits,
and subject to the duties, of a Lender under the Loan Documents, and (2)
Schedule C-1 hereto shall be deemed to be amended to reflect (a) the name,
address, Commitment and Pro Rata Share of such Acceding Lender, (b) the Maximum
Revolver Amount as increased by such Acceding Lender’s Commitment, and (c) the
changes to the other Lenders’ respective Pro Rata Shares and any changes to the
other Lenders’ respective Commitments (in the event such Lender is also the
Acceding Lender) resulting from such assumption and such increased Maximum
Revolver Amount. On the effective date of any such increased or New Commitment,
each (I) Lender’s Pro Rata Share shall be recalculated to reflect the new
proportionate share of the revised total Commitments and increased Maximum
Revolver Amount, (II) and each relevant Acceding Lender shall make available to
Agent such amounts in immediately available funds as Agent determines, for the
benefit of the other Lenders, as being required to cause, after giving effect to
such increase and paying such amounts to such other Lenders, each Lender’s
portion of the outstanding Advances of all Lenders to equal its Pro Rata Share
of such outstanding Advances. Upon request of any Acceding Lender, Borrower
shall issue a Revolving Loan Note to evidence the Principal Amount of such
Lender’s Commitment.

 

2.18        Notes.

 

(a)     Revolving Notes. The portion of Revolving Advances made by each Lender
shall be evidenced, if so requested by such Lender, by a promissory note
executed by Borrower (each, as may be amended, restated, supplemented, replaced
or otherwise modified from time to time, a “Revolving Note”), in an original
principal amount equal to such Lender’s Commitments.

 

(b)     Swingline Notes. The portion of Swingline Loans made by Swingline Lender
shall be evidenced, if so requested by Swingline Lender, by a promissory note
executed by Borrower (each, as may be amended, restated, supplemented, replaced
or otherwise modified from time to time, a “Swingline Note”), in an original
principal amount equal to $25,000,000.

 

62

--------------------------------------------------------------------------------

 

 

3.           CONDITIONS; TERM OF AGREEMENT.

 

3.1        Conditions Precedent to the Initial Extension of Credit. The
obligation of each Lender to make its initial extension of credit hereunder
shall be deemed to be effective as of the Closing Date upon the fulfillment, to
the satisfaction of Agent and each Lender (the making of such initial extension
of credit by a Lender being conclusively deemed to be its satisfaction or waiver
of the following), of each of the following conditions precedent:

 

(a)      Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

 

(i)       this Agreement;

 

(ii)      the Closing Certificates;

 

(iii)     the Sale and Servicing Agreement;

 

(iv)     the Collateral Custodian Agreement,

 

(v)      Borrowing Base Certificate; and

 

(vi)     each other Loan Document;

 

(b)     the Existing Loan Agreement Debt shall be paid in full and the Existing
Loan Agreement terminated;

 

(c)     Agent shall have received copies of Borrower’s and HCI’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary or Assistant Secretary of such Person or the Manager of such
Person, as applicable;

 

(d)     Agent shall have received certificates of status on or before the
Closing Date with respect to Borrower and HCI issued by the appropriate officer
of the jurisdiction of organization of such Person, which certificate shall
indicate that such Person is in good standing in such jurisdiction;

 

(e)     Agent shall have received certificates of status on or before the
Closing Date with respect to Borrower and HCI issued by the appropriate officer
of the jurisdictions (other than the jurisdiction of organization of such
Person) in which its failure to be duly qualified or licensed would constitute a
Material Adverse Change, which certificates shall indicate that such Person is
in good standing in such jurisdictions;

 

(f)     [Reserved];

 

63

--------------------------------------------------------------------------------

 

 

(g)     Agent shall have received a certificate from the chief financial officer
or chief executive officer of Borrower, certifying (i) as to the truth and
accuracy in all material respects of the representations and warranties of
Borrower contained in Section 5 of this Agreement (other than those
representations and warranties already qualified by “Material Adverse Change” or
a similar materiality qualifier, in which cash such certification shall certify
as to the truth and accuracy in all respect of the representations and
warranties of Borrower contained in Section 5 of this Agreement), (ii) the
absence of any Defaults or Events of Default, and (iii) that after giving effect
to the incurrence of Indebtedness under this Agreement and the other
transactions contemplated by this Agreement, both HCI and Borrower are Solvent;

 

(h)     Agent shall have completed any business, legal, and collateral due
diligence requested by it, including a review of the legal structure of
Borrower, HCI and their Affiliates, a collateral audit and review of the books
and records of Borrower and HCI and any of their Affiliates with business
operations similar to those of Borrower, a review of their collateral valuation
methods, verification of each of such Person’s representations and warranties to
the Lender Group, and verification of third-party service providers, in each
case, the results of which shall be satisfactory to Agent;

 

(i)     Borrower shall pay all Lender Group Expenses incurred in connection with
the transactions evidenced by this Agreement;

 

(j)     with respect to each Eligible Note Receivable as of the making of the
initial Revolving Advance, Agent or Collateral Custodian shall be in possession
of all of the Required Asset Documents;

 

(k)     Agent shall have received and approved Borrower’s Required Procedures,
which Borrower’s Required Procedures shall be consistent with those previously
represented to Agent and shall be acceptable to Agent in its sole discretion;

 

(l)     Agent shall have received evidence satisfactory to Agent either that any
Person having a Lien (except for Permitted Liens, if any) with respect to the
assets of Borrower shall have released such Lien or that such Lien shall be
automatically terminated upon the funding of the Advances to be made on the
Closing Date;

 

(m)     Borrower and HCI shall have received all licenses, approvals or evidence
of other actions required by any Governmental Authority in connection with the
execution and delivery by Borrower or HCI of the Loan Documents or with the
consummation of the transactions contemplated thereby;

 

(n)     [Reserved];

 

(o)     Agent shall have received evidence satisfactory to it that Borrower has
appointed an Independent Manager who is acceptable to Agent in its reasonable
discretion;

 

(p)     there shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable discretion of Agent, singly or in the aggregate, materially impairs
any of the transactions contemplated by the Loan Documents or that would
reasonably be expected to result in a Material Adverse Change;

 

64

--------------------------------------------------------------------------------

 

 

(q)     Agent and counsel to Agent shall have received executed copies of the
written enforceability, corporate UCC, true sale and non-consolidation opinions
of Dechert LLP, counsel for Borrower and HCI, as to such matters as Agent may
reasonably request, dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to Agent (and Borrower hereby instructs, and
HCI shall instruct, such counsel to deliver such opinions to Agent and Lenders);

 

(r)      in order to create in favor of Agent, for the benefit of the Lender
Group, a valid, perfected first priority security interest in the Collateral,
Borrower shall deliver:

 

(i)     evidence satisfactory to Agent of the compliance by Borrower of its
obligations under Section 4 of this Agreement and any other collateral documents
to which Borrower is a party (including, without limitation, its obligations to
authorize or execute, as the case may be, and deliver Code financing statements,
originals of securities, instruments and chattel paper); and

 

(ii)     the results of a recent search, by a Person satisfactory to Agent, of
all effective Code financing statements (or equivalent filings) made with
respect to any personal or mixed property of Borrower and HCI in the
jurisdictions reasonably specified by Agent, together with copies of all such
filings disclosed by such search, and Code termination statements (or similar
documents) duly authorized by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective Code
financing statements (or equivalent filings) disclosed in such search and
required by Agent to be terminated; and

 

(s)     all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

 

3.2         Conditions Precedent to all Extensions of Credit. The obligation of
the Lender Group (or any member thereof) to make any Advances hereunder at any
time (or to extend any other credit hereunder), including the initial Advance,
shall be subject to the following conditions precedent:

 

(a)     the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (except
to the extent any such representation or warranty is already qualified by
materiality, in which case such representation and warranty shall be true and
correct in all respects) on and as of the date of such extension of credit, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(b)     no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;

 

(c)     no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extension of such
Advance shall have been issued and remain in force by any Governmental Authority
against Borrower, Agent, any Lender, or any of their respective Affiliates;

 

(d)     no Material Adverse Change shall have occurred;

 

65

--------------------------------------------------------------------------------

 

 

(e)     no less than two (2) Business Days preceding the date of such Advance,
Borrower shall have delivered to Agent or Collateral Custodian pursuant to this
Agreement and the Sale and Servicing Agreement, with respect to each Note
Receivable to be acquired or funded with any portion of such Advance, the
originals of each of the Required Asset Documents; and

 

(f)     Agent shall have received a current Borrowing Base Certificate.

 

3.3       Term. This Agreement shall continue in full force and effect for a
term commencing on the Closing Date and ending one year after the Amortization
Commencement Date (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

 

3.4        Effect of Termination. On the Maturity Date or earlier termination of
this Agreement in accordance with its terms, all of the Obligations immediately
shall become due and payable without notice or demand and Borrower shall be
required to repay all of the Obligations in full. No termination of this
Agreement, however, shall relieve or discharge Borrower or HCI of their
respective duties, Obligations, or covenants hereunder or under any other Loan
Documents and the Agent’s Liens in the Collateral shall remain in effect until
all Obligations have been paid in full and the Lender Group’s obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrower’s sole expense,
execute and deliver, or authorize the filing of, any termination statements,
lien releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.

 

3.5      Early Termination by Borrower. Borrower has the option, at any time
upon thirty (30) days prior written notice to Agent, to terminate this Agreement
by repaying to Agent all of the Obligations in full. If Borrower has sent a
notice of termination pursuant to the provisions of this Section 3.5, then the
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations in full, on the date set forth as the date of termination of this
Agreement in such notice.

 

4.           CREATION OF SECURITY INTEREST.

 

4.1       Grant of Security Interest. Borrower hereby grants to Agent, for the
benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of Borrower’s right, title, and interest in all
currently existing and hereafter acquired or arising Borrower Collateral in
order to secure prompt repayment of any and all of the Obligations in accordance
with the terms and conditions of the Loan Documents and in order to secure the
prompt performance by Borrower of each of its covenants and duties under the
Loan Documents. For the avoidance of doubt, the Borrower Collateral shall not
include any Retained Interest or Excluded Amounts, and Borrower does not hereby
assign, pledge or grant a security interest in any such items. The Agent’s Liens
in and to the Borrower Collateral shall attach to all Borrower Collateral
without further act on the part of Agent or Borrower. Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, except for
Permitted Dispositions, Borrower has no authority, express or implied, to
dispose of any item or portion of the Collateral.

 

66

--------------------------------------------------------------------------------

 

 

4.2     Negotiable Collateral. In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral other
than Notes Receivable previously delivered to and being held by Agent or
Collateral Custodian, Borrower shall promptly endorse and deliver physical
possession of such Negotiable Collateral and all agreements and documents
related thereto to Collateral Custodian. All Notes Receivable shall be delivered
to Agent or Collateral Custodian pursuant to this Agreement and the Sale and
Servicing Agreement to hold for the benefit of Agent and Lenders, along with a
duly executed Assignment of Note.

 

4.3     Collection of Accounts, General Intangibles, and Negotiable Collateral.
At any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Borrower
and makers of Notes Receivable that the applicable Accounts, Notes Receivable,
chattel paper, or General Intangibles have been assigned to Agent or that Agent
has a security interest therein, (b) cause a replacement servicer (including,
without limitation, the Special Servicer with respect to Split-Funded Notes
Receivable) to take possession of, and collect, Borrower’s Accounts or (c)
collect such Accounts, Notes Receivable, chattel paper, or General Intangibles
directly and charge the collection costs and expenses to the Loan Account.
Borrower agrees that it will hold in trust for the Lender Group, as the Lender
Group’s trustee, any of its Collections that it receives and immediately will
deliver such Collections to Servicer pursuant to the Sale and Servicing
Agreement or, at the request of Agent, to Agent, in each case in their original
form as received by Borrower.

 

4.4     Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

 

(a)     Borrower authorizes Agent to file any financing statement necessary or
desirable to effectuate the transactions contemplated by the Loan Documents, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of Borrower where permitted by applicable
law. Borrower hereby ratifies the filing of any financing statement filed
without the signature of Borrower prior to the date hereof.

 

(b)     If Borrower acquires any commercial tort claims after the date hereof,
Borrower shall promptly (but in any event within three (3) Business Days after
such acquisition) deliver to Agent a written description of such commercial tort
claim and shall deliver a written agreement, in form and substance satisfactory
to Agent, pursuant to which Borrower shall grant a perfected security interest
in all of its right, title and interest in and to such commercial tort claim to
Agent, as security for the Obligations (a “Commercial Tort Claim Assignment”).

 

(c)     At any time upon the request of Agent, Borrower shall execute or deliver
to Agent, any and all fixture filings, security agreements, pledges,
assignments, Commercial Tort Claim Assignments, endorsements of certificates of
title, and all other documents (collectively, the “Additional Documents”) that
Agent may request in its Permitted Discretion, in form and substance
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect the Agent’s Liens in the assets of Borrower (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), and in
order to fully consummate all of the transactions contemplated hereby and under
the other Loan Documents. To the maximum extent permitted by applicable law,
Borrower authorizes Agent to execute any such Additional Documents in Borrower’s
name and authorizes Agent to file such executed Additional Documents in any
appropriate filing office.

 

67

--------------------------------------------------------------------------------

 

 

4.5     Power of Attorney. Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as Borrower’s true and lawful attorney, with power to, following the
occurrence and during the continuance of an Event of Default, (a) if Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of Borrower on any of the documents
described in Section 4.4, (b) sign Borrower’s name on any invoice or bill of
lading relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests or make telephone inquiries for verification
of Borrower’s Accounts or Notes Receivable, (d) endorse Borrower’s name on any
of its payment items (including all of its Collections) that may come into the
Lender Group’s possession, (e) make, settle, and adjust all claims under
Borrower’s policies of insurance and make all determinations and decisions with
respect to such policies of insurance, and (f) settle and adjust disputes and
claims respecting Borrower’s Accounts, Notes Receivable, chattel paper, or
General Intangibles directly with Account Debtors or makers of Notes Receivable,
for amounts and upon terms that Agent determines to be reasonable, in Agent’s
Permitted Discretion, and Agent may cause to be executed and delivered any
documents and releases that Agent determines to be necessary. The appointment of
Agent as Borrower’s attorney, and each and every one of its rights and powers,
being coupled with an interest, is irrevocable until all of the Obligations have
been fully and finally repaid and performed and the Lender Group’s obligations
to extend credit hereunder are terminated.

 

4.6      Right to Inspect and Verify.

 

(a)     Subject to the limitations contained in Section 2.13(c), Agent (through
any of its officers, employees, or agents) shall have the right, from time to
time hereafter (i) to inspect the Books and make copies or abstracts thereof,
(ii) upon the occurrence and during the continuance of an Event of Default and
in connection with an audit, to communicate directly with any and all Account
Debtors and makers of Notes Receivable to verify the existence and terms thereof
(provided, that (A) Agent shall notify Borrower prior to communicating directly
with an Account Debtor or maker of Notes Receivable and (B) any such
communication shall be in the presence of Borrower’s or HCI’s officers (and
Borrower and HCI shall use reasonable efforts to make such officers available)),
and (iii) to check, test, and appraise the Collateral, or any portion thereof,
in order to verify Borrower’s and its Subsidiaries’ financial condition or the
amount, quality, value, condition of, or any other matter relating to, the
Collateral (provided, that so long as no Event of Default has occurred and is
continuing, Borrower shall be responsible for the costs and expenses of only one
such check, test or appraisal per fiscal year, which costs and expenses shall
not exceed $25,000 in the aggregate per annum for all such checks, tests and
appraisals collectively); and Borrower shall permit any designated
representative of Agent to visit and inspect any of the properties of Borrower
to inspect and to discuss its finances and properties and Collateral, upon
reasonable notice and at such reasonable times during normal business hours.

 

68

--------------------------------------------------------------------------------

 

 

(b)     Subject to the limitations contained in Section 2.13(c), Borrower shall,
with respect to each of its properties or facilities, during normal business
hours and upon reasonable advance notice: (i) provide access to such facilities
or properties to Agent, any Lender and any of their respective officers,
employees and agents, as frequently as Agent determines to be appropriate; (ii)
permit Agent, any Lender and any of their respective officers, employees and
agents to inspect, examine, audit and make extracts from all of its Books and
Records; (iii) permit Agent, any Lender and any of their respective officers,
employees and agents to inspect, review, evaluate and make physical
verifications and appraisals of the Collateral in any manner and through any
medium that Agent considers advisable, including pursuant to field audits; and
(iv) permit Agent, any Lender and any of their respective officers, employees
and agents to discuss with its officers and its independent certified public
accountants (in the presence of Borrower’s or HCI’s officers (and Borrower and
HCI shall use reasonable efforts to make such officers available)), its
business, assets, liabilities, financial condition, results of operations and
business prospects and permit its independent certified public accountants to
release to Agent whatever financial information concerning HCI or the Borrower
as Agent may reasonably requests, provided that Agent shall schedule such visits
on behalf of Lenders and shall (1) coordinate in good faith with Lenders to
determine dates which are acceptable to a majority of Lenders and (2) provide
five (5) days’ prior notice to Lenders of any such visit and any Lender shall be
permitted to accompany Agent in such visit. Borrower shall provide to Agent, at
Borrower’s expense, such clerical and other assistance as may be reasonably
requested with respect thereto; provided, that, so long as no Event of Default
has occurred and is continuing Borrower shall be responsible for the expenses of
only one such visit per fiscal year. Representatives of Lenders may accompany
Agent’s representatives on inspections and audits. Borrower shall make available
to Agent and its counsel, as quickly as practicable under the circumstances,
originals or copies of all of Borrower’s Books and Records and any other
instruments and documents that Agent may reasonably request. Borrower shall
deliver any document or instrument reasonably necessary for Agent, as it may
from time to time request, to obtain records from any service bureau or other
Person that maintains records for Borrower. If considered necessary by the Agent
(in its Permitted Discretion), Borrower shall execute an authorization letter
addressed to its accountants authorizing Agent or any Lender to discuss the
financial affairs of Borrower with its accountants in the presence of an officer
of HCI and HCI will make their officers reasonably available.

 

4.7     Control Agreements. Borrower agrees that it will and will cause its
Subsidiaries to take any or all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to all of its or their Securities Accounts, Deposit Accounts,
electronic chattel paper, Investment Property, and letter-of-credit rights. Upon
the occurrence and during the continuance of an Event of Default, Agent may from
time to time notify any bank or securities intermediary to liquidate the
applicable Deposit Account or Securities Account or any related Investment
Property maintained or held thereby and remit the proceeds thereof to Agent’s
Account.

 

69

--------------------------------------------------------------------------------

 

 

4.8     Servicing of Notes Receivable. Until such time as Agent shall notify
Borrower of the revocation of such right after the occurrence and during the
continuation of an Event of Default, Borrower (a) shall, at its own expense
(including through the application of available funds pursuant to Section
2.3(b)), cause Servicer to service all of the Notes Receivable, including,
without limitation, (i) the billing, posting and maintaining complete records
applicable thereto, and (ii) taking of such action with respect to the Notes
Receivable as Borrower may deem advisable, and (b) may grant, in the ordinary
course of business, to any maker of a Note Receivable, any adjustment to which
such maker may be lawfully entitled, and may take such other actions relating to
the settling of any such maker’s claims as may be commercially reasonable, but
in each case in accordance with Borrower’s Required Procedures. Agent may, at
its option, at any time or from time to time, after the occurrence and during
the continuation of an Event of Default hereunder, revoke the collection and
servicing rights given to Borrower herein by giving notice to Borrower in
accordance with the terms of the Sale and Servicing Agreement.

 

4.9     Release of Notes Receivable.

 

(a)     When a Note Receivable that is in the possession of Agent or Collateral
Custodian is repaid in its entirety (or in connection with a restructuring,
workout or insolvency involving the applicable Account Debtor), Agent shall
return or shall authorize Collateral Custodian to return such Note Receivable to
Borrower to facilitate its payment and Agent shall release the Agent’s Liens in
such Note Receivable promptly upon receipt of the final payment relating to such
Note Receivable.

 

(b)     When a Note Receivable is sold by Borrower in accordance with the terms
of this Agreement, Agent shall release the Agent’s Liens in such Note Receivable
and if such Note Receivable is in the possession of Agent or Collateral
Custodian, Agent shall transfer or shall authorize Collateral Custodian to
transfer such Note Receivable to the purchaser thereof or as otherwise directed
by such purchaser against payment of the agreed amount therefor.

 

(c)     In the event Borrower’s collateral assignment to Agent of any mortgage
and loan documents relating to a Note Receivable has been recorded and such Note
Receivable is (i) repaid in its entirety, (ii) sold by Borrower in accordance
with the terms of this Agreement or (iii) in default and Borrower is commencing
foreclosure proceedings against the Note Receivable Collateral securing such
Note Receivable, then Agent shall, at Borrower’s sole expense, execute a
reassignment or release of such mortgage and loan documents for the benefit of
Borrower on forms prepared by Borrower and reasonably acceptable to Agent.

 

5.           REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date, and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

5.1     No Encumbrances. Borrower has good and indefeasible title to its assets,
free and clear of Liens except for Permitted Liens.

 

70

--------------------------------------------------------------------------------

 

 

5.2     Eligible Notes Receivable. As to each Note Receivable that is identified
by Borrower as an Eligible Note Receivable in the most recent Borrowing Base
Certificate submitted to Agent, as of the date of such certificate: (a) such
Note Receivable is a bona fide existing payment obligation of the maker of such
Note Receivable created in the ordinary course of Borrower’s business, (b) such
Note Receivable has transferred by sale or contribution to, and is now owed by
Borrower without any known defenses, disputes, offsets, counterclaims, or rights
of cancellation, (c) such Note Receivable is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth in the definition of
Eligible Notes Receivable, (d) the original amount of, the unpaid balance of,
and the amount and dates of payments on such Note Receivable shown on the Books
of Borrower and in the schedules of same delivered to Agent are true and
correct, (e) Borrower has no knowledge of any fact which is reasonably likely to
impair the validity or collectability of such Note Receivable, (f) such Note
Receivable is subject to a first-priority or second priority security interest,
as applicable, in favor of Agent (subject to Permitted Liens), (g) such Note
Receivable and all collateral therefor complies with all applicable laws and (h)
since delivery to Agent, such Note Receivable has not been amended nor any
requirements relating thereto waived without the prior written consent of Agent,
other than an extension or modification in accordance with Borrower’s Required
Procedures then in effect.

 

5.3     Subsidiaries. Borrower has no Subsidiaries.

 

5.4     [Reserved].

 

5.5     Records. Borrower keeps, and causes the Servicer to keep, complete,
correct and accurate records in all material respects of the Notes Receivable
owned by Borrower and all payments thereon.

 

5.6     State of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a)     The jurisdiction of organization of HCI and Borrower is set forth on
Schedule 5.6(a).

 

(b)     The chief executive office of HCI and Borrower is located at the
address(es) indicated on Schedule 5.6(b) (as such Schedule may be updated from
time to time).

 

(c)     The organizational identification numbers and federal employer
identification numbers, if any, of HCI and Borrower are identified on Schedule
5.6(c).

 

(d)     As of the Closing Date, Borrower does not hold any commercial tort
claims except as set forth on Schedule 5.6(d).

 

5.7     Due Organization and Qualification; Subsidiaries.

 

(a)     Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change. Borrower has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

 

71

--------------------------------------------------------------------------------

 

 

(b)     Set forth on Schedule 5.7(b) is a complete and accurate description of
the authorized capital Stock of Borrower, by class, and, as of the Closing Date,
a description of the interests of each such class that are issued and
outstanding. Other than as described on Schedule 5.7(b), there are no
subscriptions, options, warrants, or calls relating to any capital Stock of
Borrower, including any right of conversion or exchange under any outstanding
security or other instrument.

 

(c)     Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any such capital Stock.

 

5.8     Due Authorization; No Conflict.

 

(a)     The execution, delivery, and performance by Borrower of this Agreement
and the other Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of Borrower.

 

(b)     The execution, delivery, and performance by Borrower of this Agreement
and the other Loan Documents to which it is a party do not and will not (i)
violate any provision of federal or state law or regulation, or, to the
knowledge of Borrower, local law or regulation, in each case applicable to
Borrower, the Governing Documents of Borrower, or any order, judgment, or decree
of any court or other Governmental Authority binding on Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of Borrower, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than under this
Agreement and the other Loan Documents, or (iv) require any approval of the
holders of Borrower’s Stock or any approval or consent of any Person under any
material contractual obligation of Borrower, other than consents or approvals
that have been obtained and that are still in force and effect.

 

(c)     Other than the filing of financing statements, the execution, delivery,
and performance by Borrower of this Agreement and the other Loan Documents to
which Borrower is a party do not and will not require any registration with,
consent, or approval of, or notice to, or other action with or by, any
Governmental Authority or other Person, other than consents or approvals that
have been obtained and that are still in force and effect.

 

(d)     This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

(e)     The Agent’s Liens are validly created, perfected, and first priority
Liens, subject only to Permitted Liens.

 

5.9     Litigation. (a) There are no actions, suits, or proceedings pending or,
to the best knowledge of Borrower, threatened, against Borrower, and (b) there
are no actions, suits, or proceedings pending or, to the best knowledge of
Borrower, threatened, against HCI that could reasonably be expected to result in
a Material Adverse Change.

 

72

--------------------------------------------------------------------------------

 

 

5.10    No Material Adverse Change. All financial statements relating to HCI and
its Subsidiaries (including Borrower) that have been delivered to the Lender
Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects the
financial condition of such Persons as of the date thereof and results of
operations for the period then ended. There has not been a Material Adverse
Change with respect to HCI and its Subsidiaries or Borrower since the date of
the latest financial statements submitted to the Lender Group.

 

5.11    Fraudulent Transfer.

 

(a)     Each of HCI and Borrower is Solvent.

 

(b)     No transfer of property is being made by Borrower and no obligation is
being incurred by Borrower in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower.

 

5.12    Employee Benefits. Borrower does not maintain or contribute to any
Benefit Plan, and except as would not reasonably be expected to constitute a
Material Adverse Change, none of its ERISA Affiliates maintains or contributes
to any Benefit Plan.

 

5.13    Compliance with Statutes. Borrower is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities, in respect of the conduct of its business and the
ownership of its property except, in each case, to the extent noncompliance
could not reasonably be expected to result in a Material Adverse Change.

 

5.14    Brokerage Fees. Neither Borrower nor any of its Affiliates has utilized
the services of any broker or finder in connection with Borrower’s obtaining
financing from the Lender Group under this Agreement, and any brokerage
commission or finder’s fee payable in connection herewith shall be the sole
responsibility of Borrower or its Affiliates.

 

5.15    Intellectual Property. Borrower owns, or hold licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 5.15 (as updated from time to time) is a true,
correct, and complete listing of all material patents, patent applications,
trademarks, trademark applications, copyrights, and copyright registrations as
to which Borrower is the owner or is an exclusive licensee, other than shrink
wrap and other similar licenses generally available to the public.

 

5.16    Leases. Borrower is not a party to any lease and has no ownership
interest in any Real Property.

 

73

--------------------------------------------------------------------------------

 

 

5.17    Tax Status. Borrower is not and will not at any relevant time become an
association (or a publicly traded partnership) taxable as a corporation for U.S.
federal income tax purposes.

 

5.18    Complete Disclosure. All factual information furnished by or on behalf
of and relating to HCI or Borrower, in writing to Agent or any Lender (including
all information contained in the Schedules hereto or in the other Loan Documents
but excluding the Projections, other forward-looking information and information
of a general economic or industry-specific nature or information solely related
to third parties) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction contemplated herein or therein, when
taken as a whole, does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
such information not misleading in any material respect at such time in light of
the circumstances under which such information was provided (after giving effect
to all supplements and updates thereto from time to time). As of the date on
which any Projections are delivered by HCI or the Borrower to Agent, such
Projections represent HCI’s good faith estimate of its and, if applicable, its
Subsidiaries’ future performance for the periods covered thereby based upon
reasonable assumptions when made; provided, however, that the parties
acknowledge that the Projections are merely estimates and that there is no
guarantee that HCI, the Borrower or any of its or their Subsidiaries will
achieve the results forecast in the Projections.

 

5.19    Indebtedness. Borrower is not the obligor under any Indebtedness other
than Indebtedness permitted under this Agreement and the Loan Documents.

 

5.20    Enforceability. The forms and documents executed in connection with
Notes Receivables are commensurate with forms and documentation used by prudent
lenders in the same or similar circumstances as Borrower, and, without limiting
the foregoing, are sufficient to create valid, binding and enforceable
obligations of each Account Debtor named therein.

 

5.21    Servicing. Borrower has entered into the Sale and Servicing Agreement,
pursuant to which Borrower has engaged HCI, as the initial Servicer and as
Borrower’s agent, to monitor, manage, enforce and collect the Notes Receivable
and disburse Collections in respect thereof as provided by the Sale and
Servicing Agreement, subject to this Agreement. HCI has, and any replacement
Servicer proposed by Borrower will have, the requisite knowledge, experience,
expertise and capacity to service the Notes Receivable.

 

5.22    Permits, Licenses, Etc. Each of Borrower and HCI has, and is in
compliance in all material respects with, all permits, licenses, authorizations,
approvals, entitlements and accreditations required for such Person lawfully to
own, lease, manage or operate, or to acquire, each business currently owned,
leased, managed or operated, or to be acquired, by such Person, except for such
permits, licenses, authorizations, approvals, entitlements and accreditations
the absence of which would not reasonably be expected to result in a Material
Adverse Change. To Borrower’s knowledge, no condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, the loss of which could reasonably be expected to result in a
Material Adverse Change, and, to Borrower’s knowledge, there is no claim that
any thereof is not in full force and effect. Schedule 5.22 lists, as of the
Closing Date, all of the licenses, franchises, approvals or consents of any
Governmental Authority or other Person that is required for Borrower to conduct
its business as currently conducted or proposed to be conducted except for such
licenses, franchises, approvals, or consents the absence of which could not
reasonably be expected to result in a Material Adverse Change.

 

74

--------------------------------------------------------------------------------

 

 

5.23    Volcker Rule. Borrower is not a covered fund under the Volcker Rule.

 

5.24    Margin Stock. Borrower is not and will not be engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System), and no proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

5.25    Investment Company Act. Borrower is not required to register as an
“investment company” under the provisions of the Investment Company Act of 1940,
as amended.

 

5.26    LCR. In connection with this Agreement, Borrower represents, warrants
and agrees that it has not, does not and will not during the term of the
Agreement (a) issue any obligations that (i) constitute asset-backed commercial
paper, or (ii) are securities required to be registered under the Securities Act
of 1933, as amended, or that may be offered for sale under Rule 144A of the SEC
thereunder, or (b) issue any other debt obligations or equity interests other
than (1) the Obligations or other debt obligations substantially similar to the
Obligations that are (A) issued to other banks or asset-backed commercial paper
conduits in privately negotiated transactions, and (B) subject to transfer
restrictions substantially similar to the transfer restrictions set forth in
this Agreement, and (2) equity interests issued to HCI under the terms of
Borrower’s Governing Documents. The assets and liabilities of Borrower are
consolidated with the assets and liabilities of HCI under GAAP.

 

5.27    Patriot Act. To the extent applicable, Borrower and HCI are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Advances will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended to the date hereof and from time to time hereafter, and
any successor statute.

 

5.28    Sanctions; Anti-Corruption.

 

(a)     None of Borrower, any of its Affiliates or any director, officer,
employee, agent, advisor or affiliate of Borrower or any of its Affiliates is an
individual or entity (“person”) that is, or is owned or controlled by persons
that are: (i) the subject/target of any sanctions administered or enforced by
the OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions
(including, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

75

--------------------------------------------------------------------------------

 

 

(b)     Borrower, its Affiliates and their respective directors, officers and
employees and, to the knowledge of Borrower, the agents of Borrower and its
Affiliates, are in compliance with all applicable Sanctions and with the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), the UK Bribery Act of 2010 (the “Bribery Act”) and any
other applicable anti-corruption law, in all material respects. Borrower and its
Affiliates have instituted and maintain policies and procedures designed to
ensure continued compliance with applicable Sanctions, the FCPA, the Bribery Act
and any other applicable anti-corruption laws.

 

5.29    Deposit Accounts and Securities Accounts. Set forth on Schedule 5.28 is
a listing of all of Borrower’s and its Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

 

6.            AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, from and after the Closing Date and until
termination of all of the Commitments and payment in full of the Obligations
(other than with respect to contingent and indemnification obligations for which
no claim has yet been made on or before the termination of all of Commitments
and full and final payment of the Obligations), Borrower shall do all of the
following:

 

6.1     Accounting System. Maintain a system of accounting that enables Servicer
to produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by Agent. Borrower also shall keep a reporting
system that shows all additions, fees, payments and write-downs with respect to
the Notes Receivable.

 

6.2     Collateral Reporting.

 

(a)     Provide or cause Servicer to provide Agent (and if so requested by
Agent, with copies for each Lender) with the following documents at the
following times in form satisfactory to Agent:

 

Daily

   

Within three (3) Business Days after an Authorized Person of Borrower or HCI
acquires knowledge thereof, notice of all material claims, offsets, or disputes
asserted by Account Debtors with respect to any of Borrower’s Notes Receivable;

 

76

--------------------------------------------------------------------------------

 

 

Date of each Advance and at least monthly (not later than the 10th day of each
month)

   

A Borrowing Base Certificate which includes a detailed calculation of the
Borrowing Base as of the date of the requested Advance or the last day of the
applicable month (with sufficient details to allow for the Agent to
independently verify compliance); provided that a Borrowing Base Certificate
need not be delivered in connection with an Advance if a Borrowing Base
Certificate has previously been delivered to Agent and lenders in such calendar
month and the Treasurer or the Chief Financial Officer of the Servicer certifies
and represents that no changes have occurred since the date of such Borrowing
Base Certificate that had adversely impacted availability as calculated in such
Borrowing Base Certificate.

Monthly (not later than the 10th day of each month), calculated or determined as
of the last day of the preceding month

   

Reports specifying (i) the current unpaid principal balance of each Note
Receivable, (ii) current committed amount with respect to each Note Receivable,
(iii) current payment status of each Note Receivable, (iv) a reconciliation to
the detailed calculation of the Borrowing Base most recently provided to Agent,
(v) a summary report of categories of non-Eligible Notes Receivable for the
month most recently ended, (vi) Borrower’s credit watch list, and (vii) other
such information reasonably requested by the Agent in good faith to determine
compliance with the various eligibility criteria and concentration limits set
forth herein.

Promptly after reasonable request by Agent

   

Subject to any confidentiality obligations, such other reports as to the
Collateral, or the financial condition of Borrower, as Agent may reasonably
request, so long as such reports are within the possession of Borrower or
Servicer or may be obtained with neither undue burden or expense.

 

 

In connection with the foregoing reports, (i) Borrower shall maintain and
utilize accounting and reporting systems in accordance with GAAP, and (ii) to
the extent required by Agent, an Authorized Person or other representative
acceptable to Agent will meet with Agent from time to time as requested by Agent
to review and discuss all Notes Receivable then owned by Borrower.

 

(b)     Within forty-five (45) days after the end of each fiscal quarter,
provide, or cause HCI to provide, to Agent documents representing the same
information as provided for in Section 6.2(a) with respect to the Wells Fargo
Facility’s “collateral” to the extent such documents have been delivered by HCI
or its Subsidiaries in accordance with and pursuant to the Wells Fargo
Agreement.

 

6.3        Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to be delivered by Agent to each Lender (provided, if any delivery
hereunder shall be due on a day that is not a Business Day, the date for
delivery shall be extended to the next succeeding Business Day):

 

(a)     [Reserved],

 

77

--------------------------------------------------------------------------------

 

 

(b)     as soon as available, but in any event within (i) forty-five (45) days
after (A) with respect to HCI, the end of the first three fiscal quarters of
each fiscal year of HCI and (B) with respect to Borrower, the end of the first
three fiscal quarters of each fiscal year of Borrower, and (ii) sixty (60) days
after, with respect to Borrower, the fourth fiscal quarter of each fiscal year
of Borrower,

 

(i)     an unaudited consolidated and consolidating balance sheet, income
statement and statement of cash flow covering each of (A) Borrower, and (B)
HCI’s and its Subsidiaries’ (taken as a whole) operations during such period and
the year-to-date period ending thereon, in each case setting forth in
comparative form the figures for the corresponding periods in the prior year;
provided, that the availability via EDGAR, or any successor system of the SEC,
of the financial statements in HCI’s applicable quarterly report on Form 10-Q
shall be deemed delivery to Agent of the financial statements required to be
delivered pursuant to this clause (b)(i), on the date such documents are made so
available, and

 

(ii)     a Compliance Certificate demonstrating in reasonable detail Borrower’s
and HCI’s compliance at the end of such period with the applicable financial and
portfolio covenants contained in Section 7.17 that are measured on a quarterly
basis;

 

(c)     as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of HCI,

 

(i)      consolidated financial statements of HCI and its Subsidiaries, in each
case for such fiscal year, audited by independent certified public accountants
of recognized national standing and certified, without any qualifications (A) as
to “going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7.17), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
and statement of cash flow and, if prepared, such accountants’ letter to
management); provided, that the availability via EDGAR, or any successor system
of the SEC, of the financial statements in HCI’s annual report on Form 10-K
shall be deemed delivery to Agent of the financial statements required to be
delivered pursuant to this clause (c)(i), on the date such documents are made so
available,

 

(ii)     unaudited consolidating financial statements of HCI and its
Subsidiaries, in each case for such fiscal year (such financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management); and

 

(iii)    a Compliance Certificate demonstrating in reasonable detail Borrower’s
and HCI’s, as applicable, compliance at the end of such period with the
applicable financial and portfolio covenants contained in Section 7.17;

 

78

--------------------------------------------------------------------------------

 

 

(d)     as soon as available, but in any event not later than thirty (30) days
after the commencement of each fiscal year of HCI, copies of Projections for HCI
that have been provided to the Board of Directors of HCI for such fiscal year,
certified by the chief financial officer of HCI, as being such officer’s good
faith estimate of the financial performance of HCI during the period covered
thereby;

 

(e)     [Reserved.];

 

(f)     promptly upon Borrower or any Affiliate of Borrower having knowledge
thereof, notify Agent of the following regarding each Note Receivable and
Collateral which secures such Note Receivable:

 

(i)      the occurrence of any event which may materially impair the prospect of
payment of such Note Receivable;

 

(ii)     the filing by Servicer or Borrower of any lawsuit to enforce its rights
in the Note Receivable (including case number and court);

 

(iii)    the consummation of any foreclosure sale or any deed or bill of sale in
lieu of foreclosure, retention of collateral in satisfaction of debt or similar
transaction, and deliver to Agent true and complete copies of all documentation
executed in respect thereof (in the case of notices, postings and the like, and
in the case of deeds, bills of sale or retention of collateral transactions, all
documents related to consummation of such transaction or transfer of such
property); and

 

(iv)     the receipt by Servicer or Borrower of a notice by any Person of which
Servicer or Borrower is actually aware of (x) a default with respect to any
agreement evidencing or governing a Lien on any Note Receivable Collateral or
(y) any foreclosure sale with respect to any Note Receivable Collateral;

 

(g)     promptly, but in any event within five (5) Business Days after Borrower
has knowledge of any event or condition that constitutes a Default (provided
that if such Default is subsequently cured within the time periods set forth
herein, the failure to provide notice of such Default shall not itself result in
an Event of Default hereunder) or an Event of Default, notice thereof and a
statement of the curative action that Borrower proposes to take with respect
thereto;

 

(h)     promptly after the commencement thereof, but in any event within five
(5) Business Days after the service of process with respect thereto on HCI,
Borrower or any Subsidiary of HCI that is then an obligor under Funded
Indebtedness, notice of all actions, suits, or proceedings brought by or against
HCI, Borrower or any such Subsidiary before any Governmental Authority which
reasonably could be expected to: (i) be determined adversely to HCI, Borrower or
such Subsidiary, and (ii) result in a Material Adverse Change;

 

(i)     with respect to any Split-Funded Note Receivable Party which owns a
portion of an Eligible Split-Funded Note simultaneously with the Borrower,
promptly (but in any event within two (2) Business Days) upon having knowledge
of the occurrence of any event of default (however styled) under the facility or
securitization, as applicable, related to such Split-Funded Note Receivable
Party, notice thereof and a statement of the curative action proposed to be
taken with respect thereto;

 

79

--------------------------------------------------------------------------------

 

 

(j)     (A) promptly, but in event within seven (7) Business Days after an
Authorized Person has knowledge thereof, notice that a new proposed Split-Funded
Note Receivable will be initially included in the calculation of availability
for extensions of credit under any credit facility for an Affiliate of Borrower
or HCI, and (B) promptly, but in any event within seven (7) Business Days after
an Authorized Person has knowledge thereof, notice that a Split-Funded Note
Receivable or newly proposed Split-Funded Note Receivable has been or will be
excluded from the calculation of availability for extensions of credit under any
credit facility for an Affiliate of Borrower or HCI; and

 

(k)     upon the request of Agent, any other information reasonably requested
relating to the financial condition of Borrower or HCI or any of its
Subsidiaries.

 

In addition, Borrower agrees that it will not have a fiscal year different from
that of HCI.

 

6.4     Notices Regarding Collections Servicing Staff. Provide Agent with notice
promptly (and in any case within four (4) Business Days) if any Authorized
Person of Borrower or HCI ceases to continue to hold such position.

 

6.5     Collection of Notes Receivable. (a) Subject to Section 4.8, to use or
cause Servicer to use commercially reasonable efforts, at Borrower’s sole cost
and expense (including through the application of available funds pursuant to
Section 2.3(b)) and in its own name, in accordance with industry standards and
applicable laws, to promptly and diligently collect and enforce payment of all
Notes Receivable to the extent that it is commercially reasonable to do so and
in a commercially reasonable manner, and (b) upon Agent’s prior written request,
permit Agent or its representatives to discuss with Borrower’s officers or with
appraisers furnishing appraisals of any Note Receivable the procedures for
preparation, review and retention of, and to review and obtain copies of, such
appraisals (subject to receipt of a non-reliance letter from Agent or its
representative, as applicable).

 

6.6     [Reserved].

 

6.7     Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower
or any of its assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Borrower
will make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon reasonable request, furnish Agent with proof satisfactory
to Agent indicating that Borrower has made such payments or deposits.

 

6.8     Insurance. Borrower shall ensure that HCI maintain, for the benefit of
and on behalf of both the Borrower and HCI, insurance of the kinds customarily
insured against by Persons engaged in the same or similar business as the
Borrower (in the good faith determination of HCI and the Borrower).

 

80

--------------------------------------------------------------------------------

 

 

6.9     [Reserved].

 

6.10    Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Change.

 

6.11    Separateness. Borrower acknowledges that Lenders are entering into this
Agreement in reliance upon Borrower’s identity as a legal entity that is
separate from any other Person. Therefore, from and after the date of this
Agreement, Borrower shall take all reasonable steps, including without
limitation, all steps that Agent may from time to time reasonably request, to
maintain Borrower’s identity as a separate legal entity and to make it manifest
to third parties that Borrower is a separate legal entity. Without limiting the
generality of the foregoing, Borrower agrees that it shall (a)     at all times
preserve and keep in full force and effect its valid existence and good standing
and any rights and franchises material to its business;

 

(b)     unless in favor of Borrower with respect to the allocation of ordinary
course operating expenses, conduct all transactions with its Affiliates strictly
on an arm’s-length basis and allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared with such
other Affiliates and Borrower on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;

 

(c)     observe all corporate formalities as a distinct entity;

 

(d)     maintain Borrower’s Books separate from those of its other Affiliates
and otherwise readily identifiable as its own assets rather than assets of its
other Affiliates;

 

(e)     not commingle funds or other assets of Borrower with those of its other
Affiliates and, except for the Borrower Accounts, not maintain bank accounts or
other depository accounts to which Borrower is an account party, into which
Borrower makes deposits or from which Borrower has the power to make
withdrawals;

 

(f)     not permit Borrower to pay or finance any of its other Affiliates’
operating expenses not properly allocable to Borrower;

 

(g)     not engage in any business or activity other than the ownership,
operation and maintenance of the Notes Receivable and any Permitted Investments
owned by Borrower from time to time in accordance with this Agreement, and
activities incidental thereto;

 

(h)     [reserved];

 

(i)     not commingle its assets with the assets of any of its Affiliates or of
any other Person or entity;

 

(j)     [reserved];

 

81

--------------------------------------------------------------------------------

 

 

(k)     maintain its records, books of account and bank accounts separate and
apart from those of its Affiliates and any other Person;

 

(l)     maintain separate financial statements from those of its Affiliates;
provided, however, Borrower’s financial position, assets, liabilities, net worth
and operating results may be included in the consolidated financial statements
of an Affiliate, provided that such consolidated financial statements contain a
footnote indicating that Borrower is a separate legal entity and that it
maintains separate books and records;

 

(m)     not seek the dissolution or winding up in whole, or in part, of Borrower
or take any action that would cause such entity to become insolvent;

 

(n)     correct any known misunderstandings regarding the separate identity of
Borrower or any Affiliate thereof, as the case may be;

 

(o)     not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(p)     not assume or guaranty the debts of any other Person, hold itself out to
be responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person (other than in connection with Permitted
Liens) or hold out its credit as being available to satisfy the obligations of
any other Person;

 

(q)     either file its own tax returns or file a consolidated federal income
tax return with another Person (unless prohibited or required, as the case may
be, by applicable law);

 

(r)     either to hold itself out to the public as a legal entity separate and
distinct from any other entity or Person or to conduct its business solely in
its own name in order not (i) to mislead others as to the identity with which
such other party is transacting business, or (ii) to suggest that Borrower is
responsible for the debts of any third party (including any Affiliate of
Borrower);

 

(s)     [reserved];

 

(t)     not share any common logo with or hold itself out as or be considered as
a department or division of any Affiliate of Borrower or any other Person or
entity;

 

(u)     [reserved];

 

(v)     [reserved];

 

(w)     [reserved];

 

(x)     not account for or treat (whether in financial statements or otherwise)
the transactions contemplated by the Sale and Servicing Agreement in any manner
other than the sale of Notes Receivable to Borrower or in any other respect
account for or treat the transactions contemplated therein in any manner other
than as a sale of Notes Receivable to Borrower; and

 

82

--------------------------------------------------------------------------------

 

 

(y)     cause its members, managers, directors, officers, agents and other
representatives to act at all times with respect to Borrower consistently and in
furtherance of the foregoing.

 

6.12     Disclosure Updates. Promptly and in no event later than five (5)
Business Days after obtaining knowledge thereof, notify Agent if any written
factual material information furnished by or on behalf of and relating to HCI or
Borrower to the Lender Group (excluding the Projections, other forward looking
information and information of a general economic or industry specific nature or
information solely related to third parties) for purposes of or in connection
with this Agreement, the other Loan Documents, or any transaction contemplated
herein or therein, when taken as a whole, contained at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided (after giving effect to all
supplements and updates thereto from time to time). For the avoidance of doubt,
any notification pursuant to the foregoing provisions will not cure or remedy
the effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.

 

6.13     [Reserved].

 

6.14     Required Asset Documents. Promptly upon receipt, deliver to Agent or
Collateral Custodian all of the Required Asset Documents related to such Note
Receivable (including any Required Asset Document relating to any amendment,
waiver or modification thereto from time to time).

 

6.15     Sale and Servicing Agreement. Cause Servicer to promptly provide Agent
with true and complete copies of all notices sent or received by Servicer under
the Sale and Servicing Agreement.

 

6.16     Escrow Deposits. Deposit into the Custodial Account all amounts
advanced by Borrower to be held in escrow, including, without limitation,
construction funds, insurance premiums and proceeds, taxes, and other funds
delivered to Borrower to be held on behalf of any Account Debtor.

 

6.17     [Reserved].

 

6.18     Further Assurances. At any time or from time to time upon the request
of Agent or any Lender through the Agent, Borrower will, at its expense, (a)
promptly execute, acknowledge and deliver such further documents (so long as
such documents are within the possession of Borrower or may be obtained with
neither undue burden nor expense) and do such other acts and things as Agent or
such Lender through the Agent may reasonably request in order to effect fully
the purposes of the Loan Documents, and (b) take all actions necessary to
perfect, protect and more fully evidence Borrower’s ownership of such Note
Receivable, including, without limitation, executing or causing to be executed
(or filing or causing to be filed) such other instruments or notices as may be
necessary or reasonably appropriate. In furtherance and not in limitation of the
foregoing, Borrower shall take such actions as Agent may reasonably request from
time to time to ensure that the Obligations are secured by substantially all of
the assets of Borrower.

 

83

--------------------------------------------------------------------------------

 

 

6.19     Acquisition of Notes Receivable. With respect to each Note Receivable
owned by Borrower, Borrower shall acquire such Note Receivable directly or
pursuant to and in accordance with the terms of the Sale and Servicing
Agreement.

 

6.20     Sanctions; Anti-Corruption Laws. Borrower will maintain in effect
policies and procedures designed to promote compliance by Borrower, its
Affiliates, and their respective directors, officers, employees, and agents with
applicable Sanctions and with the FCPA and any other applicable anti-corruption
laws.

 

6.21     Most Favored Nation. If at any time after the Closing Date, Borrower,
HCI or any of HCI’s Subsidiaries enter into any other secured financing facility
for borrowed money (each a “New Facility”) (excluding Permitted Financings), and
provided HCI has not obtained an investment grade rating from Moody’s, S&P or
Fitch Ratings, Inc., then to the extent that any such New Facility shall contain
any Fundamental Terms (as defined below) that are more favorable to any agent or
lender thereunder than those granted to Agent and Lenders under this Agreement
in any material respect, then the Fundamental Terms of this Agreement and the
other Loan Documents shall, within five (5) Business Days of any such New
Facility becoming effective, be amended to be as favorable (from the perspective
of the Agent and Lenders), as determined by Agent and Borrower in good faith, as
such more favorable Fundamental Terms agreed to under the New Facility, and this
Agreement and the Loan Documents shall for all purposes be automatically amended
to implement such amendments and adjustments without the further need for action
by any Person. “Fundamental Terms” are limited to those terms directly relating
to Section 7.17 and other financial maintenance covenants. The Wells Fargo
Facility shall not be considered a New Facility for purposes of this Section
6.21.

 

6.22     Investment Company Act of 1940. Servicer shall at all times maintain
compliance with the “asset coverage” requirements for “business development
companies” as such terms are defined and such requirements are set forth in the
Investment Company Act of 1940.

 

7.           NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, from and after the Closing Date and until
termination of all of the Commitments and full and final payment of the
Obligations (other than with respect to contingent and indemnification
obligations for which no claim has yet been made on or before the termination of
all of Commitments and full and final payment of the Obligations), Borrower will
not do any of the following:

 

7.1     Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

 

(a)     Indebtedness evidenced by this Agreement and the other Loan Documents,

 

(b)     endorsement of instruments or other payment items for deposit; and

 

84

--------------------------------------------------------------------------------

 

 

(c)     customary indemnification, expense reimbursement and similar provisions
under the documentation governing any Note Receivable.

 

7.2     Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

7.3     Restrictions on Fundamental Changes.

 

(a)     Enter into any merger, consolidation, reorganization, or
recapitalization, or amend, without the prior written consent of Agent, any of
its Governing Documents as in effect on the Closing Date.

 

(b)     Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

 

(c)     Suspend or go out of a substantial portion of its business.

 

(d)     Convey, sell, lease, license, assign, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its assets, other than through Permitted Dispositions.

 

(e)     Divide itself into two or more limited liability companies (pursuant to
a “plan of division” as contemplated under the Delaware Limited Liability
Company Act or otherwise).

 

7.4     Disposal of Assets. Other than (x) Permitted Dispositions and
(y) Restricted Payments permitted pursuant to Section 7.10, convey, sell, lease,
license, assign, transfer, or otherwise dispose of (or enter into an agreement
to convey, sell, lease, license, assign, transfer, or otherwise dispose of) any
of Borrower’s assets.

 

7.5     Change Name. Change Borrower’s name, organizational identification
number, state of organization or organizational identity; provided, however,
that Borrower may change its name upon at least 30 days prior written notice to
Agent of such change and so long as, at the time of such written notification,
Borrower provides any financing statements necessary to perfect and continue
perfected the Agent’s Liens.

 

7.6     Nature of Business. Make any change in the nature of its or their
business, or acquire any properties or assets that are not reasonably related to
the conduct of such business activities.

 

7.7     No Subsidiaries . Form, create, organize, acquire or otherwise have any
Subsidiaries other than Tax Blocker Subsidiaries.

 

7.8     Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control without the prior written consent of (i) Agent and (ii)
Required Lenders.

 

85

--------------------------------------------------------------------------------

 

 

7.9     Required Procedures. Make any changes or revisions, in each case, in any
material respect to the Borrower’s Required Procedures without advance notice
to, and the prior written consent of, Agent.

 

7.10     Restricted Payments. Make any Restricted Payment other than Permitted
Restricted Payments.

 

7.11     Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s accounting records without said accounting
firm or service bureau agreeing to provide Agent information regarding the
Collateral or Borrower’s financial condition.

 

7.12     Investments. Except for Permitted Investments and Notes Receivable,
directly or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment
(excluding any asset acquired in connection with a workout or restructuring with
respect to an Account Debtor).

 

7.13     Transactions with Affiliates. Except as may be otherwise required or
permitted by the Sale and Servicing Agreement, directly or indirectly enter into
or permit to exist any transaction with any Affiliate of Borrower except for
(a) transactions that are otherwise permitted hereunder (including Permitted
Dispositions) and (b) transactions that (i) are fully disclosed to Agent, (ii)
are upon terms no less favorable to Borrower or its Subsidiaries, as applicable,
than would be obtained in an arm’s length transaction with a non-Affiliate, and
(iii) satisfy the applicable requirements of Section 6.11.

 

7.14     Use of Proceeds. Use the proceeds of the Advances, if any, made on the
Closing Date for any purpose other than to (i) pay off in full the Existing Loan
Agreement Debt, (ii) pay transactional fees, costs, and expenses incurred in
connection with this Agreement and the other Loan Documents, and (iii) to
acquire Eligible Notes Receivable from the Originator pursuant to the Sale and
Servicing Agreement. Use the proceeds of the Advances, if any, made after the
Closing Date for any purpose other than (a) to pay fees, costs, and expenses
incurred in connection with this Agreement and the other Loan Documents, (b) to
acquire Eligible Notes Receivable, from the Originator pursuant to the Sale and
Servicing Agreement, (c) for working capital purposes or to make distributions
to the holders of its Stock to the extent permitted by applicable law to the
extent permitted by this Agreement and (d) as otherwise permitted under this
Agreement.

 

7.15     Sanctions; Anti-Corruption Use of Proceeds. Borrower will not, directly
or indirectly, use the proceeds of the Advances, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law,
or (ii) (A) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Advances, whether Agent, Lender, underwriter, advisor, investor, or otherwise).

 

86

--------------------------------------------------------------------------------

 

 

7.16      No Unfunded Commitments. The Borrower shall not acquire or own any
unfunded commitments to the makers of Notes Receivable.

 

7.17      Financial Covenants.

 

(a)     Minimum Interest Coverage Ratio of Borrower. Permit Borrower to fail to
maintain, as measured as of the last day of each fiscal quarter beginning with
the first fiscal quarter ending after the Closing Date, an Interest Coverage
Ratio for the three (3) fiscal month period then ended that is greater than or
equal to 2.25x.

 

(b)     Minimum Tangible Net Worth of Borrower. Fail to maintain as of the end
of each of its fiscal quarters a Tangible Net Worth of at least the sum of the
outstanding principal balances of Borrower’s three largest Eligible Notes
Receivable. Notwithstanding the foregoing, Borrower shall not be required to
calculate or comply with the financial covenant in this Section 7.17(b) as of
the end of any fiscal quarter on which there are no outstanding Advances under
this Agreement as of the end of such fiscal quarter.

 

(c)     Minimum Tangible Net Worth of HCI. Permit HCI, on a consolidated basis
with its Subsidiaries, to maintain as of the last day of each fiscal quarter a
Tangible Net Worth that is less than $723,000,000.

 

7.18       [Reserved].

 

7.19       Sale and Servicing Agreement.

 

(a)     [Reserved].

 

(b)     Allow Servicer to delegate any of its duties or functions under the Sale
and Servicing Agreement to any Person, or otherwise engage any such Person to
perform any such duties or functions for or on behalf of Servicer or Borrower,
in any such case without the prior written consent of Agent (other than as
expressly permitted under the Sale and Servicing Agreement).

 

(c)     Transfer the duties and functions of Servicer under the Sale and
Servicing Agreement to any other Person without the prior written consent of
Agent (other than as expressly permitted under the Sale and Servicing
Agreement).

 

7.20      Independent Manager. Borrower shall not fail at any time to have at
least one independent manager (an “Independent Manager”) who has at least three
(3) years’ prior experience as an independent director, independent manager or
independent member and who is provided by a nationally recognized provider of
independent directors that is not an Affiliate of Borrower and that provides
professional Independent Managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Manager and is not, and for the five-year period prior to such individual’s
appointment as Independent Manager has not been, and will not while serving as
Independent Director be, any of the following:

 

87

--------------------------------------------------------------------------------

 

 

(a)     a shareholder, member, partner, equityholder, manager, director, officer
or employee of Borrower, HCI, or Affiliates (other than as an Independent
Manager of any Affiliate of HCI that is a special purpose vehicle that is
required by a creditor to be a single purpose bankruptcy remote entity; provided
that such Independent Manager is employed by a company that routinely provides
professional Independent Managers or managers in the ordinary course of its
business);

 

(b)     a creditor, supplier or service provider (including provider of
professional services) to Borrower, HCI, or Affiliates (other than as an
employee of a nationally-recognized company that routinely provides professional
Independent Managers and other corporate services to Borrower, the Parent or any
of their respective Affiliates in the ordinary course of its business);

 

(c)     a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

 

(d)     a Person that controls (whether directly, indirectly or otherwise) any
Person described in (a), (b) or (c) above;

 

For purposes of this definition, “family member” includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships and any person
sharing the Independent Manager’s household (other than a tenant or employee).

 

Upon Borrower learning of the death or incapacity of an Independent Manager,
Borrower shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement manager shall satisfy
the criteria set forth in this Section 7.20, and the Agent shall receive a two
(2) Business Days prior written notice before such replacement. For the
avoidance of doubt, other than in the event of the death or incapacity of an
Independent Manager, Borrower shall at all times have an Independent Manager and
may not terminate any Independent Manager without the prior written consent of
Agent (which consent shall not be unreasonably withheld).

 

7.21      No Further Negative Pledges. Except pursuant to the Loan Documents,
Borrower shall not enter into any contractual obligation prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

 

8.           EVENTS OF DEFAULT.

 

8.1      Events of Default. Any one or more of the following events shall
constitute an event of default (each, an “Event of Default”) under this
Agreement:

 

(a)     If Borrower fails to pay when due and payable, (i) any portion of the
Obligations constituting principal or (ii) any other payment required to be made
to Agent or any Lender pursuant to this Agreement or the other Loan Documents
and, solely in the case of this clause (ii), such failure has not been cured
within two (2) Business Days after written notice thereof by the Agent;

 

88

--------------------------------------------------------------------------------

 

 

(b)     If Borrower (i) fails to perform, keep, or observe any covenant or other
provision contained in Sections 2.9, 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14,
6.16, 6.17 or Article 7 of this Agreement or any comparable provision contained
in any of the other Loan Documents, (ii) fails to perform, keep, or observe any
covenant or other provision contained in Sections 6.1 or 6.5 through 6.9 of this
Agreement and such failure continues for a period of ten (10) days after the
earlier to occur of (A) the date on which written notice of such failure
requiring the same to be remedied shall have been given to Borrower by Agent,
any Lender or Custodian, and (B) the date on which an Authorized Person of
Borrower or HCI acquires knowledge thereof, or (iii) fails to perform, keep, or
observe any covenant or other provision contained in any Section of this
Agreement (other than a Section that is expressly dealt with elsewhere in this
Section 8.1(b)) or the other Loan Documents, and such failure continues for a
period of ten (10) Business Days after the earlier to occur of (A) the date on
which written notice of such failure shall have been given to Borrower or the
Servicer by Agent, any Lender or Custodian, or (B) the date on which an
Authorized Person of Borrower or HCI acquires knowledge thereof;

 

(c)     If (i) any assets of Borrower having an aggregate value in excess of
$250,000 or (ii) any assets of HCI having an aggregate value in excess of
$35,000,000, are attached, seized, subjected to a writ or distress warrant,
levied upon, or comes into the possession of any court-appointed receiver,
trustee, custodian, conservator, or similar official;

 

(d)     If an Insolvency Proceeding is commenced by Borrower or HCI;

 

(e)     If an Insolvency Proceeding is commenced against Borrower or HCI, and
any of the following events occur: (i) such Person consents to the institution
of such Insolvency Proceeding against it, (ii) the petition commencing the
Insolvency Proceeding is not timely controverted; provided, however, that,
during the pendency of such period, Agent (including any successor agent) and
each other member of the Lender Group shall be relieved of their obligations to
extend credit hereunder, (iii) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof;
provided, however, that, during the pendency of such period, Agent (including
any successor agent) and each other member of the Lender Group shall be relieved
of their obligations to extend credit hereunder, (iv) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of
such Person, or (v) an order for relief shall have been entered therein;

 

(f)     If Borrower or HCI is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;

 

(g)     If a notice of Lien, levy, or assessment is filed of record with respect
to (i) any of the assets of Borrower having an aggregate value in excess of
$250,000 or (ii) any of the assets of HCI having an aggregate value in excess of
$35,000,000, by the United States, or any department, agency, or instrumentality
thereof, or by any state, county, municipal, or governmental agency, or if any
taxes or debts owing at any time hereafter to any one or more of such entities
becomes a Lien upon (x) any of the assets of Borrower having an aggregate value
in excess of $100,000 or (y) any of the assets of HCI having an aggregate value
in excess of $35,000,000, and in any such case the same is not paid before such
payment is delinquent;

 

89

--------------------------------------------------------------------------------

 

 

(h)     If a judgment or other claim becomes a Lien or encumbrance upon (i) any
assets of Borrower having an aggregate value in excess of $250,000 or (ii) any
of the assets of HCI having an aggregate value in excess of $35,000,000 (in each
case, not covered by insurance), and in the case of this clause (ii) either (A)
enforcement of such judgment or claim remains unstayed or unsatisfied for a
period of thirty (30) consecutive days or is not fully covered (subject to
standard deductibles) by insurance coverage under which the insurer has accepted
liability, or (B) the judgment creditor or claimant begins enforcement
proceedings of such judgment or Lien;

 

(i)     If there is (i) a payment default by HCI or by any Subsidiary of HCI as
borrower or obligor under any Indebtedness in an aggregate principal amount in
excess of $35,000,000; or (ii) any other type of default by HCI or by any
Subsidiary of HCI, in each case, as borrower or obligor under any such
Indebtedness and any such default results in an acceleration of the maturity of
the obligations of HCI or any Subsidiary of HCI, as applicable, or to terminate
the applicable loan agreement;

 

(j)     If a Servicer Default (as defined under the Sale and Servicing
Agreement) occurs under the Sale and Servicing Agreement;

 

(k)     If there is a failure of any representation or warranty of Borrower or
HCI made in any Loan Document to be correct, in each case, in all material
respects (unless otherwise already qualified as to materiality or Material
Adverse Change) when the same shall have been made, and in instances where such
representations or warranty is capable of being cured such failure continues for
a period of thirty (30) days since the earlier of (i) an Authorized Person of
HCI or the Borrower obtaining knowledge of such default or (ii) written notice
thereof by the Agent;

 

(l)     If this Agreement or any other Loan Document that purports to create a
Lien in favor of Agent or Lenders shall, for any reason, fail or cease to create
a valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien on or security interest in (subject to Permitted
Liens) the Collateral covered hereby or thereby in favor of Agent or Lenders,
except (i) as permitted under this Agreement or the other Loan Documents or
(ii) the Agent’s or the Collateral Custodian’s failure to take any action
required to establish or maintain perfection (x) reasonably requested by
Borrower or HCI in order to maintain a valid and perfected Lien on any
Collateral or (y) within the Agent’s or the Collateral Custodian’s control and
customarily performed by such Person;

 

(m)     (i) Either Servicer or Borrower fails to comply, in any material
respect, with its obligations under the Sale and Servicing Agreement (subject to
applicable grace periods thereunder), or (ii) if applicable, Special Servicer
fails to comply, in any material respect, with its obligations under the
Intercreditor Agreement (subject to applicable grace periods thereunder);

 

(n)     Any provision of any Loan Document that Agent in its Permitted
Discretion deems to be material shall at any time for any reason be declared to
be null and void, or the validity or enforceability thereof shall be contested
by Borrower or by HCI, or a proceeding shall be commenced by Borrower or by HCI,
or by any Governmental Authority having jurisdiction over Borrower or HCI
seeking to establish the invalidity or unenforceability thereof, or Borrower or
HCI, shall deny that such Person has any liability or obligation purported to be
created under any Loan Document to which it is a party;

 

90

--------------------------------------------------------------------------------

 

 

(o)     If any of the individuals serving as of the Closing Date (or serving
thereafter as a replacement acceptable to the Agent) as the Chief Executive
Officer or Chief Financial Officer, respectively, of either Borrower or HCI,
shall cease to be actively involved in the business of Borrower or HCI (as
applicable) in such capacity and such individual has not been replaced within
ninety (90) days (or any such extended period as agreed by to Agent in its
Permitted Discretion); provided, that, for the avoidance of doubt, the
appointment of an interim Chief Executive Officer or interim Chief Financial
Officer shall constitute the replacement of the Chief Executive Officer or Chief
Financial Officer, respectively, ceasing to be actively involved in the business
of Borrower or HCI (as applicable); or

 

(p)     Borrower fails to maintain at least seven (7) different Account Debtors
with respect to Eligible Notes Receivable in the Collateral and such failure
continues for a period of ten (10) days after the date on which an Authorized
Person of Borrower or HCI acquires knowledge thereof.

 

8.2         Cure Right.

 

(a)     Notwithstanding anything to the contrary contained in Section 8.1, in
the event that Borrower fails to comply with the requirements of Section
7.17(b), HCI or any other Person designated by Borrower shall have the right,
within ten (10) days after an Authorized Person of HCI or Borrower acquires
knowledge or is given notice of such failure to comply, to make a direct or
indirect equity investment in Borrower in cash in the form of common Equity
Interests or otherwise receive cash contributions to the capital of Borrower
(collectively, the “Cure Right”), and upon the receipt by Borrower of net cash
proceeds pursuant to the exercise of the Cure Right (the “Cure Amount”), such
covenant(s) shall be recalculated, giving effect to a pro forma of the total
shareholder’s equity of Borrower for the period in which Borrower failed to
comply with Section 7.17(b) in an amount equal to such Cure Amount; provided
that such pro forma adjustment to total shareholder’s equity shall be given
solely for the purpose of determining the existence of a Default or an Event of
Default under Section 7.17(b) and not for any other purpose under any Loan
Document.

 

(b)     If, after the exercise of the Cure Right and the recalculations pursuant
to clause (a) above, Borrower shall then be in compliance with the requirements
of Section 7.17(b), as applicable, Borrower shall be deemed to have satisfied
the requirements of Section 7.17(b), as applicable, as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 8.1(b) that had occurred shall be deemed cured; provided that the Cure
Right may be exercised on no more than two (2) occasions during the term of this
Agreement.

 

91

--------------------------------------------------------------------------------

 

 

9.           THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

9.1        Rights and Remedies. Upon the occurrence, and during the
continuation, of an Event of Default, Required Lenders (at their election but
without notice of their election and without demand) may authorize and instruct
Agent to do any one or more of the following on behalf of the Lender Group (and
Agent, acting upon the instructions of Required Lenders, shall do the same on
behalf of the Lender Group), all of which are authorized by Borrower:

 

(a)     Declare all or any portion of the Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents, immediately due and payable, whereupon the same shall become and
be immediately due and payable and Borrower shall be obligated to repay all of
such Obligations in full;

 

(b)     Declare the Revolving Credit Availability Period and the Commitments
terminated, whereupon the Revolving Credit Availability Period and the
Commitments shall immediately be terminated together with any obligation of any
Lender to advance money or extend credit to or for the benefit of Borrower under
this Agreement, under any of the Loan Documents, or under any other agreement
between Borrower and the Lender Group;

 

(c)     Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;

 

(d)     Settle or adjust disputes and claims directly with Borrower’s Account
Debtors and makers of Notes Receivable for amounts and upon terms which Agent
considers advisable, and in such cases, Agent will credit Borrower’s Loan
Account with only the net amounts received by Agent in payment of such disputed
Accounts or Notes Receivable after deducting all Lender Group Expenses incurred
or expended in connection therewith;

 

(e)     Exercise or assign any and all rights to collect, manage, and service
the Notes Receivable, including, (i) receive, process and account for all
Collections in respect of Notes Receivable, (ii) terminate the Sale and
Servicing Agreement and assign servicing responsibilities to any replacement
servicer, (iii) without notice to or demand upon Borrower, make any payments as
are reasonably necessary or desirable in connection with the Sale and Servicing
Agreement or any other agreement that Agent enters into with any replacement
servicer, and (iv) take all lawful actions and procedures which Agent or such
assignee deems necessary to collect the amounts due to Borrower in connection
with Notes Receivable (all amounts incurred by Agent pursuant to this Section
9.1(e) shall be Lender Group Expenses);

 

(f)     Without notice to or demand upon Borrower or any other Person, make such
payments and do such acts as Agent considers necessary or reasonable to protect
its security interests in the Collateral. Borrower agrees to assemble the
Collateral if Agent so requires, and to make the Collateral available to Agent
at a place that Agent may designate which is reasonably convenient to both
parties. Borrower authorizes Agent to enter the premises where the Collateral is
located, to take and maintain possession of the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the priority of the Agent’s Liens in and
to the Collateral and to pay all expenses incurred in connection therewith and
to charge Borrower’s Loan Account therefor. With respect to any of Borrower’s
owned or leased premises, Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;

 

92

--------------------------------------------------------------------------------

 

 

(g)     Without notice to Borrower (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of Borrower held
by the Lender Group (including any amounts in the Borrower Accounts), or (ii)
Indebtedness at any time owing to or for the credit or the account of Borrower
held by the Lender Group;

 

(h)     Hold, as cash collateral, any and all balances and deposits of Borrower
held by the Lender Group, and any amounts in any Borrower Account, to secure the
full and final repayment of all of the Obligations;

 

(i)     Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Borrower Collateral. Borrower hereby grants to Agent a license or other right to
use, without charge, Borrower’s labels, patents, copyrights, trade secrets,
trade names, trademarks, service marks, and advertising matter, or any property
of a similar nature, as it pertains to the Borrower Collateral, in completing
production of, advertising for sale, and selling any Borrower Collateral and
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;

 

(j)     Sell the Borrower Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrower’s premises) as Agent
determines is commercially reasonable. It is not necessary that the Borrower
Collateral be present at any such sale;

 

(k)     Except in those circumstances where no notice is required under the
Code, Agent shall give notice of the disposition of the Borrower Collateral as
follows:

 

(i)      Agent shall give Borrower a notice in writing of the time and place of
public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Borrower Collateral, the time on or
after which the private sale or other disposition is to be made; and

 

(ii)     The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 10 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Borrower Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market;

 

(l)     Agent, on behalf of the Lender Group, may credit bid and purchase at any
public sale;

 

(m)    Agent may seek the appointment of a receiver or keeper to take possession
of all or any portion of the Borrower Collateral or to operate same and, to the
maximum extent permitted by applicable law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing;

 

93

--------------------------------------------------------------------------------

 

 

(n)     Exercise any and all rights of Borrower under the Sale and Servicing
Agreement or assume or assign (including, without limitation, to the Special
Servicer pursuant to the Intercreditor Agreement, or otherwise) any and all
rights and responsibilities to collect, manage, and service the Notes
Receivables, including (i) the responsibility for the receipt, processing and
accounting for all payments on account of the Notes Receivables, (ii)
periodically sending demand notices and statements to the Account Debtors or
makers of Notes Receivable, (iii) enforcing legal rights with respect to the
Notes Receivables, including hiring attorneys to do so to the extent Agent or
such assignee deems such engagement necessary, and (iv) taking all lawful
actions and procedures which Agent or such assignee deems necessary to collect
the Notes Receivables, and all such amounts shall be Lender Group Expenses; and

 

(o)     The Lender Group shall have all other rights and remedies available at
law or in equity or pursuant to any other Loan Document.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.1(e), in addition to the remedies set forth
above, without any notice to Borrower or any other Person or any act by the
Lender Group, the Revolving Credit Availability Period and the Commitments shall
automatically terminate and the Obligations (other than Bank Product
Obligations), inclusive of all accrued and unpaid interest thereon and all fees
and all other amounts due under this Agreement and the other Loan Documents,
shall automatically and immediately become due and payable and Borrower shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Borrower.

 

9.2      Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10.         TAXES AND EXPENSES.

 

If Borrower fails to pay any monies (whether taxes, assessments or insurance
premiums) due to third Persons, or fails to make any deposits or furnish any
required proof of payment or deposit, all as required under the terms of this
Agreement (except where the failure to make such payment or deposit is due to a
good faith dispute between Borrower and such third Person), then, Agent, in its
sole discretion and without prior notice to Borrower, may do any or all of the
following: (a) make payment of the same or any part thereof or (b) set up such
reserves against the Borrowing Base or the Maximum Revolver Amount as Agent
deems necessary to protect the Lender Group from the exposure created by such
failure. Any such amounts paid by Agent shall constitute Lender Group Expenses
and any such payments shall not constitute an agreement by the Lender Group to
make similar payments in the future or a waiver by the Lender Group of any Event
of Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

 

94

--------------------------------------------------------------------------------

 

 

11.         WAIVERS; INDEMNIFICATION.

 

11.1     Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

 

11.2     The Lender Group’s Liability for Borrower Collateral. Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Borrower Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Borrower Collateral shall be borne
by Borrower.

 

11.3     Indemnification. (a) Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Agent, each Joint Lead Arranger, the
Lender-Related Persons with respect to each Lender, each Participant (each, an
“Indemnified Person”) harmless (to the fullest extent permitted by applicable
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts and consultants and
other reasonable costs and expenses actually incurred in connection therewith or
in connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s compliance with
the terms of the Loan Documents, (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any
Environmental Actions, Environmental Liabilities and Costs or Remedial Actions
related in any way to any such assets or properties (all the foregoing,
collectively, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 11.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. If any Indemnified Person makes any
payment to any other Indemnified Person with respect to an Indemnified Liability
as to which Borrower was required to indemnify the Indemnified Person receiving
such payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. If Borrower has
made any payments in respect of Indemnified Liabilities to any Indemnified
Person pursuant to this Section 11.3 and such Indemnified Person thereafter
collects any of such amounts from others or is found by a court of competent
jurisdiction not to be entitled to such indemnification, such Indemnified Person
will promptly repay such amounts collected to Borrower, without interest.
Notwithstanding anything to the contrary herein, in no event shall Borrower be
liable to an Indemnified Person for any special, indirect, consequential,
remote, speculative or punitive damages (as opposed to direct or actual
damages), even if Borrower has been advised of the likelihood of such loss or
damage and regardless of the form of action, and each Indemnified Person hereby
waives, releases, and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

95

--------------------------------------------------------------------------------

 

 

12.         NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:

 

If to Borrower:

Hercules Funding IV LLC
c/o Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301

Attn: Chief Executive Officer, Chief Financial Officer and Treasurer

Fax No. 650-473-9194

   

with copies (which shall

not constitute notice) to:

Hercules Funding IV LLC
c/o Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Attn: General Counsel
Fax No. 650-473-9194

     

and

 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attn: Jay Alicandri

Email: jay.alicandri@dechert.com

 

96

--------------------------------------------------------------------------------

 

 

If to Agent or Swingline

Lender:

MUFG UNION BANK, N.A.

Commercial Loan & Agency Services

1980 Saturn Street

Monterey Park, CA 91755
Attn: Commercial Loan Operations Supervisor
Fax No.: (800) 446-9951

                            (323) 565-2549

Tel:                      (323) 720-7378

Email: CLD.SF@unionbank.com

agencydesk@us.sc.mufg.jp

   

with copies to:

MUFG UNION BANK, N.A.,

Attention: Kenneth Beck, Director

99 Almaden Boulevard, Suite 200

San Jose, California 95113

Fax: (408) 280-7163

Email: Kenneth.Beck@unionbank.com

 

Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the Borrower
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail as provided herein, or if sent by facsimile when
sent with receipt confirmed by the recipient. Borrower acknowledges and agrees
that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Borrower Collateral under the provisions of the Code
shall be deemed sent when deposited in the mail or personally delivered, or,
where permitted by law, transmitted by telefacsimile or any other method set
forth above.

 

13.       CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)     THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

97

--------------------------------------------------------------------------------

 

 

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(b).

 

(c)     BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)     NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, SWINGLINE LENDER,
ANY OTHER LENDER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

 

98

--------------------------------------------------------------------------------

 

 

14.         ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

14.1       Assignments and Participations.

 

(a)     Any Lender may, upon Agent’s written consent (such consent not to be
unreasonably withheld, conditioned or delayed), assign and delegate to one or
more assignees (each an “Assignee”) that are Eligible Transferees all or any
portion of the Obligations, the Commitments and the other rights and obligations
of such Lender hereunder and under the other Loan Documents, in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of whom is an
Affiliate of each other or a fund or account managed by any such new Lender or
an Affiliate of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Servicer, Borrower and Agent by such Lender and the Assignee, (ii) such
Lender and its Assignee have delivered to Servicer, Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 14.1(b), and (iii) unless waived by
Agent, the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $3,500; provided, further, that no
assignment or participation shall be made at any time to Competitors (other than
in the case of an Event of Default under Sections 8.1(a), (c), (d), (e) or (p))
and any such assignment or participation shall be void ab initio. Anything
contained herein to the contrary notwithstanding, the payment of any fees shall
not be required and the Assignee need not be an Eligible Transferee if such
assignment is in connection with any merger, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of the assigning Lender.

 

(b)     From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrower, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 16 and Section 17.7(a) of this Agreement.

 

(c)     By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

99

--------------------------------------------------------------------------------

 

 

(d)     Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
14.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

 

(e)     Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (excluding, in each case, so long as no
Event of Default under Sections 8.1(a), (c), (d), (e) or (p) has occurred and is
continuing, any Competitor) (a “Participant”) participating interests in all or
any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by Lenders among themselves.

 

100

--------------------------------------------------------------------------------

 

 

(f)     In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
17.7, disclose all documents and information which it now or hereafter may have
relating to Borrower and its and its Subsidiaries and their respective business.

 

(g)     Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

 

(h)     Agent may, and Borrower hereby expressly authorizes Agent, to provide
the Competitor List from time to time to each Lender requesting the same.

 

14.2      Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

 

15.          AMENDMENTS; WAIVERS.

 

15.1      Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than the Fee Letter), and no
consent with respect to any departure by Borrower therefrom, shall be effective
unless the same shall be in writing and signed by Required Lenders (or by Agent
at the written request of Required Lenders) and Borrower and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall:

 

(a)     increase or extend any Commitment of any Lender without the written
consent of each Lender directly affected thereby;

 

(b)     postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(c)     reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

101

--------------------------------------------------------------------------------

 

 

(d)     change the Pro Rata Share that is required to take any action hereunder
without the written consent of each Lender directly affected thereby;

 

(e)     amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders without the written consent
of each Lender directly affected thereby;

 

(f)     other than as permitted by Section 16.12, release Agent’s Lien in and to
any of the Collateral without the written consent of each Lender directly
affected thereby;

 

(g)     change the definitions of “Maximum Revolver Amount,” “Amortization
Commencement Date,” “Amortization Commencement Date Principal Balance,”
“Amortization Period,” “Required Amortization Amount” “Required Lenders”,
“Revolving Credit Availability Period” or “Pro Rata Share” without the written
consent of each Lender directly affected thereby;

 

(h)     contractually subordinate any of the Agent’s Liens without the written
consent of each Lender directly affected thereby;

 

(i)     release Borrower from any obligation for the payment of money without
the written consent of each Lender directly affected thereby; or

 

(j)     change the definitions of “Borrowing Base” or “Eligible Notes
Receivable” without the written consent of each Lender directly affected
thereby;

 

provided, further, however, that no amendment, waiver or consent shall, unless
in writing and signed by Agent, or Swingline Lender, as applicable, affect the
rights or duties of Agent or Swingline Lender, as applicable, under this
Agreement or any other Loan Document (including, in the case of Agent, Section
2.3(b)(i) and Section 16). The foregoing notwithstanding, (x) any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Loan Document that relates only to
the relationship of the Lender Group among themselves, and that does not affect
the rights or obligations of Borrower, shall not require consent by or the
agreement of Borrower, and (y) any amendment, waiver, modification, elimination,
or consent of or with respect to any provision of this Agreement or any other
Loan Document may be entered into without the consent of, or over the objection
of, any Defaulting Lender.

 

Notwithstanding any provision in this Section 15.1, any amendment to this
Agreement that only adds one or more additional lenders as a Lender under this
Agreement or adds or increases the amount of a Lender’s Commitment shall be
effective if signed by the additional or existing Lender whose Commitment is
added or increased thereby, Borrower and Agent, and shall not require the
consent of Required Lenders or any other Lender.

 

Furthermore, notwithstanding any provision in this Section 15.1, any amendment
to this Agreement pursuant to: (x) Section 16.21 below shall not require the
consent of any Lender or (y) Section 2.16 shall be subject only to the
requirements set forth in such section.

 

102

--------------------------------------------------------------------------------

 

 

15.2      Replacement of Holdout Lender.

 

(a)     If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

 

(b)     Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender’s Pro Rata Share of Advances.

 

15.3     No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

103

--------------------------------------------------------------------------------

 

 

16.         AGENT; THE LENDER GROUP.

 

16.1     Appointment and Authorization of Agent. Each Lender hereby designates
and appoints MUFG as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 are solely for the benefit of Agent, and Lenders
and Borrower shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender (including Swingline Lender), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that MUFG is merely the representative of Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections, (f) perform, exercise, and enforce any and
all other rights and remedies of the Lender Group with respect to Borrower, the
Obligations, the Collateral, the Collections, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

 

16.2     Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

16.3     Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of Lenders for any recital,
statement, representation or warranty made by Borrower or any Affiliate of
Borrower, or any officer or director thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the Books or properties of Borrower or the books or records or
properties of any of Borrower’s Subsidiaries or Affiliates.

 

104

--------------------------------------------------------------------------------

 

 

16.4     Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the requisite Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of Lenders.

 

16.5     Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Lenders and, except
with respect to any Default or Event of Default of which Agent has actual
knowledge, and unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify Lenders of its receipt of any such notice or of any Event of Default
of which Agent has actual knowledge. If any Lender obtains actual knowledge of
any Event of Default, such Lender promptly shall notify the other Lenders and
Agent of such Event of Default. Each Lender shall be solely responsible for
giving any notices to its Participants, if any. Subject to Section 16.4, Agent
shall take such action with respect to such Default or Event of Default as may
be requested by Required Lenders in accordance with Section 9; provided,
however, that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable.

 

16.6     Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Affiliates, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender. Each Lender represents to Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of an investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to Lenders by Agent, Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower and any other Person party
to a Loan Document that may come into the possession of any of the Agent-Related
Persons.

 

105

--------------------------------------------------------------------------------

 

 

16.7     Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses by Borrower and each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
Pro Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, Lenders shall indemnify upon demand the Agent-Related Persons (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), according to their Pro Rata Shares, from and
against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out-of-pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

16.8     Agent in Individual Capacity. MUFG and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Affiliates and any other Person party to any Loan Documents as though MUFG were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, MUFG or its Affiliates may
receive information regarding Borrower or its Affiliates and any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to Lenders, and Lenders acknowledge that, in such circumstances (and
in the absence of a waiver of such confidentiality obligations, which waiver
Agent will use its reasonable best efforts to obtain), Agent shall not be under
any obligation to provide such information to them. The terms “Lender” and
“Lenders” include MUFG in its individual capacity.

 

106

--------------------------------------------------------------------------------

 

 

16.9     Successor Agent. Agent may resign as Agent upon 45 days’ notice to
Lenders (unless such notice is waived by Required Lenders). If Agent resigns
under this Agreement, Required Lenders shall appoint a successor Agent for
Lenders. If, at the time that Agent’s resignation is effective, it is acting as
Swingline Lender, such resignation shall also operate to effectuate its
resignation as Swingline Lender and it shall automatically be relieved of any
further obligation to make Swingline Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with Lenders, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among Lenders. In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as Lenders appoint a successor Agent as
provided for above.

 

16.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrower and its
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group. The other members of the Lender Group acknowledge
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrower or its Affiliates and any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to Lenders, and Lenders acknowledge that, in such circumstances (and
in the absence of a waiver of such confidentiality obligations, which waiver
such Lender will use its reasonable best efforts to obtain), such Lender shall
not be under any obligation to provide such information to them. With respect to
the Swingline Loans and Agent Advances, Swingline Lender shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the sub-agent of Agent.

 

107

--------------------------------------------------------------------------------

 

 

16.11     Withholding Taxes.

 

(a)     All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes except as required by
applicable law. In the event any deduction or withholding of Taxes other than
(A) net income taxes (however denominated) or franchise taxes, and in each case
imposed on a Lender as a result of (a) such Lender being organized under the
laws of, or having its applicable lending office located in, the jurisdiction
imposing such tax or (b) a present or former connection between such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein, (B) any tax
similar to branch profits taxes imposed by the United States that are imposed by
any jurisdiction described in clause (A) above, (C) any taxes that are
attributable to such Lender’s failure to comply with the requirements of Section
16.11(b), (D) any withholding taxes imposed on amounts payable to such Lender at
the time that such Lender becomes a party to this Agreement or changed its
lending office, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, or such Lender was entitled, immediately
before it changed its lending office, to receive additional amounts from
Borrower with respect to such withholding taxes pursuant to this Section
16.11(a), or (E) any amounts withheld pursuant to FATCA (all Taxes other than
those described in (A) through (E) being “Non-Excluded Taxes”) from any such
payment is required, Borrower shall comply with the penultimate sentence of this
Section 16.11(a). “Taxes” shall mean, any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto. If any Non-Excluded Taxes are so levied or
imposed, Borrower agrees to pay the full amount of such taxes and such
additional amounts as may be necessary so that such payment due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16.11(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law certified copies
of tax receipts evidencing such payment by Borrower.

 

(b)     If a Lender is entitled to an exemption from or reduction of United
States withholding tax with respect to a payment made under this Agreement or
any other Loan Document, such Lender agrees with and in favor of Agent and
Borrower, to deliver to Agent and Borrower (in such number of copies as shall be
requested by the recipient):

 

(i)      if such Lender is a Foreign Lender and claims an exemption from United
States withholding tax pursuant to its portfolio interest exception, (A) a
statement of Lender, signed under penalty of perjury, that it is not a (I) a
“bank” as described in Section 881(c)(3)(A) of the IRC, (II) a “10% shareholder”
of Borrower (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a
“controlled foreign corporation” related to Borrower as described in Section
881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”), and (B) a
properly completed and executed IRS Form W-8BEN or Form W-8BEN-E before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower;

 

108

--------------------------------------------------------------------------------

 

 

(ii)     if such Lender is a Foreign Lender and claims an exemption from, or a
reduction of, withholding tax under a United States tax treaty, A) with respect
to payments of interest under any Loan Document, properly completed and executed
IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and B) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty, each before receiving its first
payment under this Agreement and at any other time reasonably requested by Agent
or Borrower;

 

(iii)     if such Lender is a Foreign Lender and claims that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI, or any applicable
successor form before receiving its first payment under this Agreement and at
any other time reasonably requested by Agent or Borrower;

 

(iv)    if such Lender is not a beneficial owner, executed IRS Form W-8IMY,
accompanied by IRS Form W-8BEN, Form W-8BEN-E, Form W-8ECI, IRS Form W-9, a U.S.
Tax Compliance Certificate for one or more direct or indirect partners of the
Lender that are claiming the portfolio interest exemption, or any successor
form, as applicable, that is required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding tax before receiving its first payment under this Agreement and at
any other time reasonably requested by Agent or Borrower; or

 

(v)     such other form or forms, including IRS Form W-9, as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower.

 

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)     If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to United States federal withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the IRC, as applicable), such Lender shall deliver to Agent and Borrower at
the time or times prescribed by law and at such time or times reasonably
requested by Agent or Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Agent or Borrower as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

109

--------------------------------------------------------------------------------

 

 

(d)     If a Lender claims an exemption from withholding tax in a jurisdiction
other than the United States, such Lender agrees with and in favor of Agent and
Borrower, to deliver to Agent any such form or forms, as may be required under
the laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax before receiving its first payment
under this Agreement and at any other time reasonably requested by Agent or
Borrower.

 

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(e)     If any Lender claims exemption from, or reduction of, withholding tax
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrower to such Lender, such Lender
agrees to notify Agent and Borrower of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrower to such Lender. To the
extent of such percentage amount, Agent and Borrower will treat such Lender’s
documentation provided pursuant to Sections 16.11(b) or 16.11(c) as no longer
valid. With respect to such percentage amount, such Lender may provide new
documentation, pursuant to Sections 16.11(b) or 16.11(c), if applicable.

 

(f)     if any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by Sections 16.11(b) or
16.11(c) are not delivered to Agent, then Agent may withhold from any interest
payment to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.

 

(g)     If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent or Borrower did not properly
withhold tax from amounts paid to or for the account of any Lender due to a
failure on the part of Lender (because the appropriate form was not delivered,
was not properly executed, or because such Lender failed to notify Agent or
Borrower of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent and Borrower harmless for all amounts paid,
directly or indirectly, by Agent or Borrower, as tax or otherwise, including
penalties and interest, and including any taxes imposed by any jurisdiction on
the amounts payable to Agent or Borrower under this Section 16.11, together with
all costs and expenses (including attorneys’ fees and expenses).

 

(h)     The obligations of Lenders under this Section 16.11 shall survive the
payment, satisfaction or discharge of all Obligations, the termination of the
Commitments, the resignation or replacement of Agent, and assignment of rights
by, or replacement of, a Lender.

 

110

--------------------------------------------------------------------------------

 

 

16.12     Collateral Matters.

 

(a)     Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if such sale or disposition
is a Permitted Disposition or Borrower certifies to Agent that the sale or
disposition is permitted under Section 7.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), or (iii) constituting property
in which Borrower owned no interest at the time Agent’s Lien was granted nor at
any time thereafter. Borrower and Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of Required Lenders, to
(a) consent to, credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including under Section
363 of the Bankruptcy Code, (b) credit bid or purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any sale or other disposition thereof conducted under the provisions of the
Code, including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit
bid or purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by Agent (whether by judicial action or otherwise) in accordance with applicable
law. In connection with any such credit bid or purchase, the Obligations owed to
Lenders and the Bank Product Providers shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Agent to credit bid or
purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Stock of the
acquisition vehicle or vehicles that are used to consummate such purchase).
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of Lenders
(without requiring the authorization of the Bank Product Providers), or (z)
otherwise, Required Lenders (without requiring the authorization of the Bank
Product Providers). Upon request by Agent or Borrower at any time, Lenders will
(and if so requested, the Bank Product Providers will) confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 16.12; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

(b)     Agent shall have no obligation whatsoever to any of Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Borrower
or is cared for, protected, or insured or has been encumbered, or that the
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

 

111

--------------------------------------------------------------------------------

 

 

16.13     Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)     Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

 

(b)     If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among Lenders in accordance with their Pro Rata Shares; provided, however,
that to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

16.14     Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

16.15     Payments by Agent to Lenders. All payments to be made by Agent to
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent. Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

 

112

--------------------------------------------------------------------------------

 

 

16.16     Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of Lenders.

 

16.17     Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a)     is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,

 

(b)     expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon the Books, as well as on representations of Borrower’s
personnel,

 

(d)     agrees to keep all Reports and other material, non-public information
regarding Borrower and its operations, assets, and existing and contemplated
business plans in a confidential manner in accordance with Section 17.7, and

 

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

113

--------------------------------------------------------------------------------

 

 

16.18     Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of Lenders, any
and all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 16.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

16.19     Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents, and to have
provided Agent with the same authorizations, representations, acknowledgments
and consents made by each Lender under the preceding Sections 16.1 through
16.18; it being understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the relevant Bank Product Provider is
the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents (except the Bank Product Agreements of
the applicable Bank Product Provider), including as to any matter relating to
the Collateral or the release of Collateral.

 

114

--------------------------------------------------------------------------------

 

 

16.20     No other duties, etc. Anything herein to the contrary notwithstanding,
neither of the Joint Lead Arrangers nor any other agent (other than Agent)
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as a Lender hereunder.

 

16.21     Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)      a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

115

--------------------------------------------------------------------------------

 

 

17.        GENERAL PROVISIONS.

 

17.1     Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

 

17.2     Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

17.3     Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

17.4     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision. Without limiting
the foregoing provisions of this Section 17.4, if and to the extent that the
enforceability of any provision of this Agreement relating to Defaulting Lenders
shall be limited by Debtor Relief Laws, as determined in good faith by Agent or
Swingline Lender, as applicable, then such provision shall be deemed to be in
effect only to the extent not so limited.

 

17.5     Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

17.6     Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys’ fees
of the Lender Group related thereto, the liability of Borrower automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.

 

116

--------------------------------------------------------------------------------

 

 

17.7      Confidentiality.

 

(a)     Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower, its
operations, assets, and existing and contemplated business plans shall be
treated by Agent and Lenders in a confidential manner, and shall not be
disclosed by Agent and Lenders to Persons who are not parties to this Agreement,
except: (i) to attorneys for and other advisors, accountants, auditors, agents,
director or indirect counterparties in connection with swaps or derivatives,
market data collectors, rating agencies and consultants to any member of the
Lender Group, (ii) to Subsidiaries and Affiliates of any member of the Lender
Group (including the Bank Product Providers), provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 17.7, (iii) as may be required by statute, decision,
or judicial or administrative order, rule, or regulation, (iv) as may be agreed
to in advance by Borrower or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, (v) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or Lenders), (vi) in connection with
any assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of Agent’s or such
Lender’s interest under this Agreement (in each case, other than to a Competitor
of HCI or the Borrower), provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to an agreement with terms substantially similar to the terms
of this Section 17.7(a), and (vii) in connection with any actual or proposed
exercise of remedies hereunder or litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents. The provisions of this Section 17.7(a) shall survive
for two (2) years after the payment in full of the Obligations.

 

(b)     Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

 

17.8      Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.8 shall survive payment or satisfaction in full of
all other Obligations.

 

17.9     USA Patriot Act. Each Lender that is subject to the requirements of the
USA PATRIOT Improvement and Reauthorization Act of 2005 (Pub. L. 109-177) (the
“Patriot Act”) hereby notifies Borrower that pursuant to the requirements of the
Patriot Act, such Lender is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender to identify Borrower
in accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for HCI or Borrower and (b) OFAC/PEP searches and
customary individual background checks for the senior management and key
principals of HCI or Borrower, and Borrower agrees to cooperate in respect of
the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrower.

 

117

--------------------------------------------------------------------------------

 

 

17.10     [Reserved].

 

17.11     Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.12     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that: (i) (A) the arranging and
other services regarding this Agreement provided by Agent are arm’s-length
commercial transactions between Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and Agent, the Joint Lead Arrangers and
the Lenders, on the other hand, (B) each of Borrower and the other Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (C) Borrower and each other Loan Party
is capable of evaluating and understanding, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) Agent, the Joint Lead Arrangers and each Lender
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party, or
any of their respective Affiliates, or any other Person and (B) none of Agent,
the Joint Lead Arrangers or any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Agent, the Joint Lead Arrangers, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of Borrower, the other Loan
Parties and their respective Affiliates, and neither Agent, the Joint Lead
Arrangers nor any Lender has any obligation to disclose any of such interests to
Borrower, any other Loan Party of any of their respective Affiliates. To the
fullest extent permitted by law, each of Borrower and the other Loan Parties
hereby waive and release, any claims that it may have against Agent, the Joint
Lead Arrangers or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

[Signature pages to follow.]

 

118

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

HERCULES FUNDING IV LLC,

a Delaware limited liability, as Borrower

 

 

By:      /s/ Seth H. Meyer                                

Name: Seth H. Meyer

Title:   Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

 

MUFG UNION BANK, N.A.,

as Agent, Lender, Swingline Lender, Joint

Lead Arranger and Sole Bookrunner

 

 

By:      /s/ J. William Bloore                           

Name: J. William Bloore

Title:   Managing Director

 

 

--------------------------------------------------------------------------------

 

 

 

 

GOLDMAN SACHS BANK USA,

as Lender and Joint Lead Arranger

 

 

By:      /s/ Ryan Durkin                                   

Name: Ryan Durkin

Title:   Authorized Signatory

     

UMPQUA BANK,

as Lender and Joint Lead Arranger

 

 

By:      /s/ Michael McCutchin                       

Name: Michael McCutchin

Title:   Senior Vice President

 

City National Bank, A National Banking

Association,

as Lender and Joint Lead Arranger

 

 

By:      /s/ Alan Jepsen                                    

Name: Alan Jepsen

Title:   Senior Vice President

 

Royal Bank of Canada,

as Lender

 

 

By:      /s/ Sergey Skripnichenko                    

Name: Sergey Skripnichenko

Title:   Authorized Signatory

 

TIAA, FSB,

as Lender

 

 

By:      /s/ Ed McGugan                                  

Name: Ed McGugan

Title:   Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

HSBC Bank USA, National Association,

as Lender

 

 

By:      /s/ Stephanie Mercer                           

Name: Stephanie Mercer

Title:   Vice President

 

Zions Bancorporation, N.A., dba

California Bank & Trust,

as Lender

 

 

By:      /s/ Melissa Chang                                

Name: Melissa Chang

Title:   First Vice President

 

Hitachi Capital America Corp.,

as Lender

 

 

By:      /s/ James M. Giaimo                           

Name: James M. Giaimo

Title:   Chief Credit Officer

            Commercial Finance

 

CIT Bank, N.A.,

as Lender

 

 

By:      /s/ Katrin Engel                                   

Name: Katrin Engel

Title:   Managing Director

 